Exhibit 10.1
 
[Published CUSIP Number:                     ]
CREDIT AGREEMENT
Dated as of June 26, 2009
among
SUBURBAN PROPANE, L.P.,
as the Borrower,
SUBURBAN PROPANE PARTNERS, L.P.,
as the Parent,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
an L/C Issuer,
and
The Other Lenders Party Hereto
WACHOVIA BANK, N.A.,
Syndication Agent
CAPITAL ONE N.A.
and
RBS CITIZENS, N.A.,
Co-Documentation Agents
BANC OF AMERICA SECURITIES LLC
and
WACHOVIA CAPITAL MARKETS, LLC
Joint Lead Arrangers and Joint Book Managers
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
 
       
Article I. Definitions and Accounting Terms
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    27  
1.03 Accounting Terms
    27  
1.04 Rounding
    27  
1.05 Times of Day
    27  
1.06 Letter of Credit Amounts
    28  
 
       
Article II. The Commitments and Credit Extensions
    28  
2.01 The Revolving Credit Loans
    28  
2.02 Borrowings, Conversions and Continuations of Loans
    28  
2.03 Letters of Credit
    30  
2.04 Swing Line Loans
    38  
2.05 Prepayments
    41  
2.06 Termination or Reduction of Commitments
    43  
2.07 Repayment of Loans
    44  
2.08 Interest
    44  
2.09 Fees
    45  
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    45  
2.11 Evidence of Debt
    46  
2.12 Payments Generally; Administrative Agent’s Clawback
    47  
2.13 Sharing of Payments by Lenders
    48  
2.14 [Reserved]
    49  
2.15 Increase in Revolving Credit Facility
    49  
2.16 Incremental Term Facility
    50  
 
       
Article III. Taxes, Yield Protection and Illegality
    51  
3.01 Taxes
    51  
3.02 Illegality
    55  
3.03 Inability to Determine Rates
    55  
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
    55  
3.05 Compensation for Losses
    57  
3.06 Mitigation Obligations; Replacement of Lenders
    57  
3.07 Survival
    58  
 
       
Article IV. Conditions Precedent to Credit Extensions
    58  
4.01 Conditions of Initial Credit Extension
    58  
4.02 Conditions to all Credit Extensions
    60  
 
       
Article V. Representations and Warranties
    61  
5.01 Existence, Qualification and Power
    61  
5.02 Authorization; No Contravention
    61  
5.03 Governmental Authorization; Other Consents
    61  
5.04 Binding Effect
    61  
5.05 Financial Statements; No Material Adverse Effect
    62  
5.06 Litigation
    62  
5.07 No Default
    62  

 

i



--------------------------------------------------------------------------------



 



          Section   Page  
 
       
5.08 Ownership of Property; Liens
    62  
5.09 Environmental Compliance
    63  
5.10 Insurance
    63  
5.11 Taxes
    64  
5.12 ERISA Compliance
    64  
5.13 Subsidiaries; Equity Interests; Loan Parties
    64  
5.14 Margin Regulations; Investment Company Act
    65  
5.15 Disclosure
    65  
5.16 Compliance with Laws
    65  
5.17 Intellectual Property; Licenses, Etc
    65  
5.18 Solvency
    66  
5.19 Casualty, Etc
    66  
5.20 Labor Matters
    66  
5.21 Collateral Documents
    66  
5.22 Agreements
    66  
5.23 Burdensome Provisions
    66  
 
       
Article VI. Affirmative Covenants
    66  
6.01 Financial Statements
    66  
6.02 Certificates; Other Information
    68  
6.03 Notices
    69  
6.04 Payment of Obligations
    70  
6.05 Preservation of Existence, Etc
    70  
6.06 Maintenance of Properties
    70  
6.07 Maintenance of Insurance
    70  
6.08 Compliance with Laws
    70  
6.09 Books and Records
    71  
6.10 Inspection
    71  
6.11 Use of Proceeds
    71  
6.12 Covenant to Guarantee Obligations and Give Security
    71  
6.13 Compliance with Environmental Laws
    73  
6.14 Preparation of Environmental Assessments
    73  
6.15 Further Assurances
    75  
6.16 Compliance with Terms of Leaseholds
    75  
6.17 Material Contracts
    75  
6.18 Corporate Identity
    76  
 
       
Article VII. Negative Covenants
    76  
7.01 Liens
    76  
7.02 Indebtedness
    78  
7.03 Investments
    79  
7.04 Fundamental Changes
    81  
7.05 Dispositions
    82  
7.06 Restricted Payments
    83  
7.07 Change in Nature of Business
    83  
7.08 Transactions with Affiliates
    83  
7.09 Burdensome Agreements
    83  
7.10 Use of Proceeds
    84  
7.11 Financial Covenants
    84  
7.12 Amendments of Organization Documents
    84  
7.13 Accounting Changes
    84  

 

ii



--------------------------------------------------------------------------------



 



          Section   Page  
 
       
7.14 Prepayments of Indebtedness
    84  
7.15 Holding Companies
    85  
7.16 Lease Obligations
    85  
7.17 Swap Agreements
    85  
 
       
Article VIII. Events of Default and Remedies
    85  
8.01 Events of Default
    85  
8.02 Remedies upon Event of Default
    87  
8.03 Application of Funds
    88  
 
       
Article IX. Administrative Agent
    89  
9.01 Appointment and Authority
    89  
9.02 Rights as a Lender
    90  
9.03 Exculpatory Provisions
    90  
9.04 Reliance by Administrative Agent
    91  
9.05 Delegation of Duties
    91  
9.06 Resignation of Administrative Agent
    91  
9.07 NonReliance on Administrative Agent and Other Lenders
    92  
9.08 No Other Duties, Etc
    92  
9.09 Administrative Agent May File Proofs of Claim
    92  
9.10 Collateral and Guaranty Matters
    93  
9.11 Secured Cash Management Agreements and Secured Hedge Agreements
    93  
 
       
Article X. Continuing Guaranty
    94  
10.01 Guaranty
    94  
10.02 Rights of Lenders
    94  
10.03 Certain Waivers
    94  
10.04 Obligations Independent
    95  
10.05 Subrogation
    95  
10.06 Termination; Reinstatement
    95  
10.07 Subordination
    95  
10.08 Stay of Acceleration
    95  
10.09 Condition of Borrower
    96  
10.10 Additional Guarantor Waivers and Agreements
    96  
 
       
Article XI. Miscellaneous
    97  
11.01 Amendments, Etc
    97  
11.02 Notices; Effectiveness; Electronic Communications
    98  
11.03 No Waiver; Cumulative Remedies; Enforcement
    100  
11.04 Expenses; Indemnity; Damage Waiver
    101  
11.05 Payments Set Aside
    104  
11.06 Successors and Assigns
    104  
11.07 Treatment of Certain Information; Confidentiality
    108  
11.08 Right of Setoff
    108  
11.09 Interest Rate Limitation
    109  
11.10 Counterparts; Integration; Effectiveness
    109  
11.11 Survival of Representations and Warranties
    109  
11.12 Severability
    110  
11.13 Replacement of Lenders
    110  
11.14 Governing Law; Jurisdiction; Etc
    110  
11.15 California Judicial Reference
    111  

 

iii



--------------------------------------------------------------------------------



 



          Section   Page  
 
       
11.16 Real Property Collateral Located in the State of California
    111  
11.17 Waiver of Jury Trial
    112  
11.18 No Advisory or Fiduciary Responsibility
    112  
11.19 Electronic Execution of Assignments and Certain Other Documents
    112  
11.20 USA PATRIOT Act
    113  
11.21 ENTIRE AGREEMENT
    113  
 
       

 

iv



--------------------------------------------------------------------------------



 



      SCHEDULES      
1.01(a)
  Agway Subsidiaries; Inactive Subsidiaries
1.01(b)
  Existing Letters of Credit
2.01
  Commitments and Applicable Percentages
5.13
  Subsidiaries and Other Equity Investments; Loan Parties
7.02
  Existing Indebtedness
11.02
  Administrative Agent’s Office, Certain Addresses for Notices   EXHIBITS      
Form of
     
A
  Committed Loan Notice
B
  Swing Line Loan Notice
C
  Revolving Credit Note
D
  Compliance Certificate
E
  Assignment and Assumption
F
  Guaranty
G
  Security Agreement
H
  Opinion

 

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of June 26, 2009, among
SUBURBAN PROPANE, L.P., a Delaware limited partnership (the “Borrower”),
SUBURBAN PROPANE PARTNERS, L.P., a Delaware limited partnership (the “Parent”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
PRELIMINARY STATEMENTS:
The Borrower has requested that the Lenders provide a revolving credit facility
and one or more incremental term loan facilities, and the Lenders have indicated
their willingness to lend and the L/C Issuer has indicated its willingness to
issue letters of credit, in each case, on the terms and subject to the
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
Article I.
Definitions and Accounting Terms
1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in the form
approved by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Agway Subsidiaries” means, collectively, each of the twenty-seven companies
that are Wholly-Owned Subsidiaries of Gas Connection, LLC as of the date hereof
and are identified as “Agway Subsidiaries” on Schedule 1.01(a) hereto; provided,
however, if the book value of any such Subsidiary exceeds $1 million at any
time, such Subsidiary shall no longer be deemed an “Agway Subsidiary;” and
provided further that if the aggregate book value of all assets of the Agway
Subsidiaries exceeds $10 million at any time, none of such Subsidiaries shall be
deemed an “Agway Subsidiary.” Nothing in this Agreement shall prevent the
Borrower from causing the winding up and dissolution of any Agway Subsidiary
during the term of this Agreement in accordance with Section 7.04(e).

 

 



--------------------------------------------------------------------------------



 



“Applicable Percentage” means (a) in respect of the Revolving Credit Facility,
with respect to any Revolving Credit Lender at any time, the percentage (carried
out to the ninth decimal place) of the Revolving Credit Facility Amount
represented by such Revolving Credit Lender’s Revolving Credit Commitment at
such time, and (b) in respect of any Incremental Term Facility at any time, the
percentage (carried out to the ninth decimal place) of such Incremental Term
Facility represented by (i) on the applicable Incremental Term Facility
Effective Date, such Incremental Term Facility Lender’s Incremental Term
Facility Commitment at such time and (ii) thereafter, the principal amount of
the Incremental Term Facility Loans of such Incremental Term Facility Lender at
such time. If the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, or if the Revolving Credit
Commitments have expired, then the Applicable Percentage of each Revolving
Credit Lender in respect of the Revolving Credit Facility Amount shall be
determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of the Revolving Credit Facility Amount most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01, in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto or in an amendment or supplement to this Agreement
relating to an Incremental Term Facility, as applicable.
“Applicable Rate” means (a) with respect to the Revolving Credit Facility, the
applicable percentage per annum set forth below determined by reference to the
Total Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

                                              Applicable Margin     Applicable  
      Pricing     Total Consolidated   for LIBOR Loans/     Margin for Base    
Commitment   Level     Leverage Ratio   Letter of Credit Fee     Rate Loans    
Fee   I    
< 2.50:1
    3.00 %     2.00 %     0.50 % II  
≥ 2.50:1 but < 3.00:1
    3.25 %     2.25 %     0.50 % III  
≥ 3.00:1 but < 3.50:1
    3.50 %     2.50 %     0.50 % IV  
≥ 3.50:1 but < 4.00:1
    3.75 %     2.75 %     0.625 % V    
≥ 4.00:1
    4.00 %     3.00 %     0.625 %

Any increase or decrease in the Applicable Rate for the Revolving Credit
Facility resulting from a change in the Total Consolidated Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Revolving
Lenders, Pricing Level V shall apply in respect of the Revolving Credit
Facility, in each case as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.
The Applicable Rate for the Revolving Credit Facility in effect from the Closing
Date through the first adjustment made pursuant to the preceding paragraph in
connection with the Parent’s September 26, 2009 fiscal year end reporting shall
be no less than Pricing Level III.
(b) with respect to any Incremental Term Facility, shall have meaning set forth
in such amendment or supplement to this Agreement entered into in connection
with such Incremental Term Facility among the Borrower, the Guarantors, the
Incremental Term Facility Lenders that have agreed to participate in such
Incremental Term Facility and the Administrative Agent.

 

2



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility Amount at such time.
“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility or any Incremental Term Facility, a Lender that has a Commitment
with respect to such Facility or holds a Revolving Credit Loan or an Incremental
Term Facility Loan, respectively, at such time, (b) with respect to the Letter
of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have
been issued pursuant to Section 2.03(a), the Revolving Credit Lenders and
(c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means either Banc of America Securities LLC or Wachovia Capital
Markets, LLC, in their respective capacities as joint lead arrangers and joint
book running managers. As used herein, the term “Arranger” shall mean “each
Arranger” or the “applicable Arranger” as the context may require.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended September 27, 2008,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.
“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02 and (b) in respect of any Incremental Term
Facility, the period from and including the applicable Incremental Term Facility
Effective Date to the earliest of (i) the Maturity Date for such Incremental
Term Facility and (ii) the date of termination of the commitments of the
respective Incremental Term Facility Lenders to make Incremental Term Facility
Loans pursuant to Section 8.02.

 

3



--------------------------------------------------------------------------------



 



“BAS” means Banc of America Securities LLC and its successors.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Rate plus 1/2 of 1%, (ii) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate,” and (iii) except during a Eurodollar Unavailability Period,
the Eurodollar Rate plus 1.0%. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Board of Supervisors” means, with respect to the Parent or the Borrower, as the
case may be, such Board of Supervisors as defined in the Parent Partnership
Agreement or the Borrower Partnership Agreement, as applicable.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of the Borrower, dated as of October 19, 2006, as it may
hereafter be amended, supplemented or otherwise modified from time to time
consistent with the terms hereof.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or an
Incremental Term Facility Borrowing, as the context may require.
“Business” means the businesses of the Parent and its Subsidiaries.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

4



--------------------------------------------------------------------------------



 



“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents):
(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i)(A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;
(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and
(d) money market funds having assets of not less than $500,000,000, the
portfolios of which are limited solely to Investments of the character and
quality described in clauses (a), (b) and (c) of this definition and have an
average maturity of not more than two years.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Lender or Affiliate of a Lender that is a party
to a Cash Management Agreement; provided, however that if such Person ceases to
be a Lender or an Affiliate of a Lender, such Person shall no longer be a “Cash
Management Bank.”
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

5



--------------------------------------------------------------------------------



 



“Change in Control” means the occurrence of any of the following events:
(a) any of the following shall occur: (i) at any time the Person who is then
Chief Executive Officer of the Parent shall fail to own and control,
beneficially and of record (free and clear of all Liens other than Liens in
favor of the Administrative Agent), 100% of the Equity Interests in the General
Partner, (ii) the General Partner shall fail to own and control directly,
beneficially and of record (free and clear of all Liens), 100% of the general
partner interests in the Parent, (ii) the General Partner shall fail to own
directly, beneficially and of record (free and clear of all Liens other than
Liens in favor of the Administrative Agent), 100% of the general partner
interests in the Borrower, (iii) the Parent shall fail to own directly or
indirectly, beneficially and of record (free and clear of all Liens), 100% of
the economic interest in the Borrower, or (iv) the Parent shall fail to own
directly or indirectly, beneficially and of record, 100% of the limited
partnership interests in the Borrower,
(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the voting Equity Interests of the Parent on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or
(c) a majority of the seats (excluding vacant seats) on the Board of Supervisors
of the Parent or the Borrower should at any time be occupied by Persons who were
not nominated by the General Partner, by a majority of the Board of Supervisors
of the Parent or the Borrower or by Persons so nominated or
(d) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Parent or the Borrower, or control over the Equity
Interests of the Parent or the Borrower entitled to vote for members of the
Board of Supervisors or equivalent governing body of the Parent or the Borrower
on a fully-diluted basis (and taking into account all such securities that such
Person or Persons have the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such Equity Interests;
or
(e) a change in control with respect to the General Partner, the Parent or the
Borrower (or similar event, however denominated) should occur under and as
defined in any indenture or agreement in respect of Indebtedness in an aggregate
outstanding principal amount in excess of the Threshold Amount to which the
General Partner, the Parent, the Borrower or any Subsidiary is party.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

6



--------------------------------------------------------------------------------



 



“Collateral Documents” means, collectively, (a) the Security Agreements, each
Deposit Account Control Agreement, each Investment Account Control Agreement,
the Guaranty and all other security agreements, mortgages, deeds of trust,
patent and trademark assignments, lease assignments, guaranties and other
similar agreements executed by the Borrower, any Subsidiary, or any Guarantor in
favor of the Administrative Agent, for the benefit of the Secured Parties, now
or hereafter delivered to the Administrative Agent or any Secured Party pursuant
to or in connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable law) against the Borrower, any Subsidiary or any
Guarantor, as debtor, in favor of the Administrative Agent, for the benefit of
the Secured Parties, as secured party, and (b) any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions and
extensions of any of the foregoing.
“Commitment” means a Revolving Credit Commitment or an Incremental Term Facility
Commitment, as the context may require.
“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) an Incremental Term Facility Borrowing, (c) a conversion of Loans from one
Type to the other, or (d) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
“Common Units” means Common Units of the Parent representing limited partner
interests in the Parent.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated Billing Program” means an accounts receivable billing and
purchasing arrangement entered into between an ESCO and a utility provider
whereby the utility provider performs billing and collection services for the
ESCO with respect to the commodity component of gas or electricity owned by an
ESCO and delivered to the utility’s customers.
“Consolidated EBITDA” means, for any Person at any date of determination, an
amount equal to Consolidated Net Income of such Person and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes, (iii) depreciation and amortization
expense, (iv) extraordinary losses which do not represent a cash item in such
period and are not expected to represent a cash item in any future period,
(v) the amount of any make whole or premium paid in connection with the
prepayment of the Parent Notes, (vi) other cash restructuring charges, in an
aggregate amount not to exceed $5,000,000 during the term of this Agreement and
(vii) other non-recurring expenses reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period (in each case
of or by such Person and its Subsidiaries for such Measurement Period), and
minus (b) the following to the extent added in computing such Consolidated Net
Income and without duplication, (i) extraordinary gains and other non-recurring
gains during such period, and (ii) in the case of Consolidated EBITDA for the
Parent or the Borrower, income from the Agway Subsidiaries and income, if any,
from Inactive Subsidiaries, and non-cash gains, if any, from the sale of Agway
Subsidiaries and Inactive Subsidiaries and their respective properties;
provided, that (1) for the purposes of determining Consolidated EBITDA for any
period during which a Permitted Acquisition is consummated, Consolidated EBITDA
shall be adjusted in a manner reasonably satisfactory to the Administrative
Agent to give effect to the consummation of such Permitted Acquisition on a pro
forma basis in accordance with GAAP, as if such Permitted Acquisition occurred
on the first day of such period and (2) Consolidated EBITDA shall exclude all
unrealized gains and losses reported under Financial Accounting Standards Board
Statement No. 133, as amended, in connection with forward contracts, futures
contracts or other derivatives or commodity hedging agreements in accordance
with the Borrower’s existing commodity hedging policy.

 

7



--------------------------------------------------------------------------------



 



“Consolidated Interest Charges” means, for any Person for any Measurement
Period, the sum of (a) all interest, premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
(b) all interest paid or payable with respect to discontinued operations and
(c) the portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP, in each case, of or by such Person and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Parent and its Subsidiaries on a consolidated basis for
the most recently completed Measurement Period.
“Consolidated Net Income” means, for any Person at any date of determination,
the net income of such Person and its consolidated Subsidiaries as determined in
accordance with GAAP (excluding extraordinary gains and extraordinary losses)
for that period; provided, that, there shall be excluded from such net income
(to the extent otherwise included therein) the income (or loss) of any entity
other than a Subsidiary in which such Person or any Subsidiary of such Person
has an ownership interest, except to the extent that any such income has been
actually received by such Person or such Subsidiary in the form of cash
dividends or similar cash distributions.
“Consolidated Total Debt” means, for any Person as of any date of determination,
all Total Debt of such Person and its Subsidiaries on a consolidated basis,
without duplication.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Foreign Corporation” means a “controlled foreign corporation” as
defined in the Internal Revenue Code of 1986.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

8



--------------------------------------------------------------------------------



 



“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, Incremental Term Facility Loans, participations in
L/C Obligations or participations in Swing Line Loans required to be funded by
it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Person or its assets to be, insolvent, or
has become the subject of a bankruptcy or insolvency proceeding.
“Deposit Account Control Agreement” means an agreement among the Administrative
Agent, a depository bank holding a deposit account for a Loan Party, and such
Loan Party, in form and substance satisfactory to the Administrative Agent,
evidencing that the Administrative Agent has “control” (as defined in the UCC)
of such deposit account.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary of the Parent organized under the
laws of any State of the United States of America or the District of Columbia.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).
“Elk Grove Facility” means the propane storage facility of the Borrower located
in Elk Grove, California.
“Environmental Assessment” means a report (including all drafts thereof) of an
environmental assessment of the applicable real property of such scope
(including but not limited to the taking of soil borings and air and groundwater
samples and other above and below ground testing) as the Administrative Agent
may reasonably request, by a consulting firm reasonably acceptable to the
Administrative Agent, which shall be of a scope reasonably necessary to address
the perceived environmental concerns, taking into account the use of the
relevant property.
“Environmental Laws” means all applicable Federal, state, and local laws,
statutes, rules, regulations, codes, ordinances, directives or orders of any
Governmental Authority relating to the protection of the environment or to human
health and safety as related to environmental matters, now existing or hereafter
adopted, including without limitation, those relating to the generation,
processing, treatment, investigation, remediation, storage, transport, disposal,
management, handling, and use of Hazardous Materials, those relating to the
protection of environmentally sensitive areas or threatened or endangered
species, and those relating to the reporting or control of greenhouse gases, as
any of the foregoing now exist or may be changed, amended or come into effect in
the future.

 

9



--------------------------------------------------------------------------------



 



“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities and
including any liability for injury or damage to any person, property or natural
resource), of the Borrower, any other Loan Party or any of their respective
Subsidiaries resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment, or (e) any contract or written agreement pursuant to which any Loan
Party has assumed liability with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, license or other
authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
“ESCO” means any Subsidiary of the Borrower that provides natural gas and/or
electricity to end users thereof through a utility provider and participates in
one or more Consolidated Billing Program(s) in the ordinary course of such
Subsidiary’s business.

 

10



--------------------------------------------------------------------------------



 



“Eurodollar Rate” means:
(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (A) the British Bankers Association LIBOR Rate as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) (“BBA
LIBOR”), at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, or (B) if the rate referenced in the preceding clause (A) is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and
(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
per annum equal to (i) BBA LIBOR at approximately 11:00 a.m., London time, two
Business Days prior to the date of determination (provided that if such day is
not a Business Day, the next preceding Business Day) for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day; or (ii) if such rate is not available at such time for any reason, the per
annum rate determined by Administrative Agent to be the rate at which deposits
in Dollars for delivery on the date of determination (or if such day is not a
Business Day, the immediately preceding Business Day) in immediately available
funds in the approximate amount of the Base Rate Loan being made or converted by
Bank of America and with a term equivalent to one month would be offered by Bank
of America’s London Branch to major banks in the London interbank eurodollar
market at their request on the date of determination (or if such day is not a
Business Day, the immediately preceding Business Day).
“Eurodollar Rate Loan” means a Revolving Credit Loan or an Incremental Term
Facility Loan that bears interest at a rate based on the Eurodollar Rate.
“Eurodollar Unavailability Period” means any period of time during which a
notice delivered to the Borrower in accordance with Section 3.03 shall remain in
force and effect.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash” on any date means an amount equal to the excess of (i) the book
value of Cash Equivalents owned by the Borrower and the Subsidiary Guarantors on
such date over (ii) an amount equal to the principal amount of Loans outstanding
on such date.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or which imposes such taxes because such Person
engages in business in such jurisdiction other than as a result of this
Agreement or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a).

 

11



--------------------------------------------------------------------------------



 



“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement dated as of October 20, 2004 among the Borrower, Wachovia Bank,
National Association, as agent, and a syndicate of lenders, as amended.
“Existing Letters of Credit” means each of the letters of credit issued under
the Existing Credit Agreement outstanding on the Closing Date that are described
on Schedule 1.01(b).
“Extraordinary Receipt” means any cash and cash equivalents received by or paid
to or for the account of any Person not in the ordinary course of business,
including tax refunds, pension plan reversions, proceeds of insurance (other
than proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include cash receipts from
proceeds of insurance or condemnation awards (or payments in lieu thereof) to
the extent that any such receipt is in an amount equal to or less than $100,000
with respect to any single occurrence.
“Facility” means the Revolving Credit Facility or any Incremental Term Facility,
as the context may require.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letters” means, collectively, (i) the fee letter agreement, dated April 13,
2009, among the Borrower, the Administrative Agent and BAS, and (ii) the fee
letter agreement among the Borrower and Wachovia Capital Markets, LLC.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

12



--------------------------------------------------------------------------------



 



“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“General Partner” means Suburban Energy Services Group LLC, a Delaware limited
liability company.
“General Partner Guaranty” means the General Partner Guaranty dated as of the
date hereof made by the General Partner in favor of the Secured Parties,
substantially in the form of Exhibit F.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, the Parent, the General Partner, the
Subsidiary Guarantors, the Intermediate Entity Guarantors and the MLP Subsidiary
Guarantors.
“Guaranty” means, collectively, the guaranty made by the Parent under Article X,
the General Partner Guaranty, and the Subsidiary Guaranty, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12, as
each of the same may be renewed, extended, amended, restated or otherwise
modified from time to time.
“Hazardous Materials” means any substance, material or waste which is now or
hereafter regulated by any Governmental Authority because of its effect or
potential effect on human health and safety as related to environmental matters
or the environment, including any material, substance or waste which is defined
as a “hazardous waste,” “hazardous material,” “hazardous substance,” “extremely
hazardous waste,” “restricted hazardous waste,” “solid waste,” “pollutant,” or
“contaminant,” “toxic waste,” or “toxic substance” under any provision of Law,
and including petroleum, petroleum products, natural gas, natural gas liquids,
liquefied natural gas or synthetic gas, friable asbestos (except for friable
asbestos located in a facility acquired or leased after the date of this
Agreement and which will be removed within 45 days of acquisition or lease),
urea formaldehyde and polychlorinated biphenyls.

 

13



--------------------------------------------------------------------------------



 



“Hedge Bank” means any Lender or Affiliate of a Lender that is a party to a Swap
Contract; provided, however that in the event that such Person ceases to be a
Lender or an Affiliate of a Lender, such Person shall no longer be a “Hedge
Bank.”
“Impacted Lender” means a Defaulting Lender or any Lender as to which (a) the
L/C Issuer or the Swing Line Lender has a good faith belief that such Lender has
defaulted in fulfilling its obligations under one or more other syndicated
credit facilities or (b) such Lender or an entity that controls such Lender has
been deemed insolvent or become subject to a bankruptcy or other similar
proceeding.
“Inactive Subsidiaries” means collectively, each of the Subsidiaries of the
Borrower that have a book value of less than $3 million as of the date hereof
and that are not engaged in active business as of the date hereof and that are
identified as an “Inactive Subsidiaries” on Schedule 1.01(a) hereto; provided,
however, if after the date hereof, any such Subsidiary has a book value of
$3 million or more, or engages in active business, such Subsidiary shall no
longer be deemed an “Inactive Subsidiary.”
“Incremental Term Facility” has the meaning specified in Section 2.16(a).
“Incremental Term Facility Borrowing” means a borrowing made under an
Incremental Term Facility consisting of simultaneous Incremental Term Facility
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Incremental Term Facility Lenders under
such Incremental Term Facility.
“Incremental Term Facility Commitment” means, as to each Incremental Term
Facility Lender, its obligation to make Incremental Term Facility Loans to the
Borrower pursuant to an amendment or supplement to this Agreement relating to an
Incremental Term Facility, in the aggregate principal amount at any time not to
exceed the amount set forth in such amendment or supplement.
“Incremental Term Facility Effective Date” has the meaning specified in
Section 2.16(c).
“Incremental Term Facility Lender” has the meaning specified in Section 2.16(c).
“Incremental Term Facility Loan” means an advance made by any Incremental Term
Facility Lender under an Incremental Term Facility.
“Incremental Term Facility Note” means a promissory note made by the Borrower in
favor of an Incremental Term Facility Lender evidencing Incremental Term
Facility Loans made by such Incremental Term Facility Lender under an
Incremental Term Facility, in form and substance reasonably acceptable to the
Borrower and such Incremental Term Facility Lender.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

14



--------------------------------------------------------------------------------



 



(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c) net obligations of such Person under any Swap Contract;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;
(g) all obligations (other than contingent obligations) of such Person to
purchase, redeem, retire, defease or otherwise make any payment (other than
declared dividends) in respect of any Equity Interest in such Person or any
other Person or any warrant, right or option to acquire such Equity Interest,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

 

15



--------------------------------------------------------------------------------



 



“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Appropriate Lenders; provided that:
(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Intermediate Entity Guarantors” means, collectively, Suburban LP Holdings, LLC,
Suburban LP Holdings, Inc. and each other Subsidiary of the Parent that directly
or indirectly owns Equity Interests of the Borrower that shall be required to
execute and deliver a guaranty or guaranty supplement pursuant to Section 6.12.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Investment Account Control Agreement” means an agreement among the
Administrative Agent, a Securities Intermediary holding a securities account for
a Loan Party, and such Loan Party, in form and substance satisfactory to the
Administrative Agent, evidencing that the Administrative Agent has “control” (as
defined in the UCC) of such securities account.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

16



--------------------------------------------------------------------------------



 



“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means with respect to each Letter of Credit issued, or in the case
of each Existing Letter of Credit deemed issued, hereunder, either Bank of
America, Wachovia Bank, N.A., or any other Lender that is a Co-Documentation
Agent hereunder and that has agreed to issue a Letter of Credit at the request
of the Borrower in its capacity as an issuer of Letters of Credit hereunder, or
any successor issuer of Letters of Credit hereunder. As used herein, the term
“the L/C Issuer” shall mean “each L/C Issuer” or “the applicable L/C Issuer,” as
the context may require.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means at anytime an amount equal to the Revolving
Credit Facility Amount in effect at such time. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Credit Facility Amount.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

17



--------------------------------------------------------------------------------



 



“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan, a Swing Line Loan or an Incremental Term
Facility Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, and (g) any other document executed by a Loan Party that states by its
terms that it is a “Loan Document”.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“MLP Subsidiary Guarantors” means, collectively, each of the Subsidiaries of the
Parent (other than the Intermediate Entity Guarantors and the Borrower and its
Subsidiaries) that shall be required to execute and deliver a guaranty or
guaranty supplement pursuant to Section 6.12.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole or the Parent and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
“Maturity Date” means (a) with respect to the Revolving Credit Facility,
June 25, 2013 and (b) with respect to any Incremental Term Facility, the final
maturity date established for such Incremental Term Facility in the amendment or
supplement to this Agreement entered into in connection with such Incremental
Term Facility; provided, however, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Measurement Period” means, for any Person at any date of determination, the
most recently completed four fiscal quarters of such Person.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Cash Proceeds” mean with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset and that is required to
be repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable out-of-pocket expenses incurred by such Loan
Party or such Subsidiary in connection with such transaction and (C) taxes paid
or reasonably estimated to be payable within two years of the date of the
relevant transaction as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated taxes pursuant to subclause (C)
exceeds the amount of taxes actually required to be paid in cash in respect of
such Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds.

 

18



--------------------------------------------------------------------------------



 



“New Jersey Headquarters” means the premises constituting the headquarters of
the Borrower located in Whippany, New Jersey.
“Note” means a Revolving Credit Note or an Incremental Term Facility Note, as
the context may require.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“Oregon Tank Farm” means the propane storage facility of the Borrower located in
Jackson County, Medford, Oregon.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (a) with respect to Revolving Credit Loans, Swing
Line Loans and Incremental Term Facility Loan on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Credit Loans, Swing Line Loans and
Incremental Term Facility Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Parent” has the meaning specified in the introductory paragraph hereto.
“Parent Note Indenture” has the meaning set forth in the definition of “Parent
Notes”.

 

19



--------------------------------------------------------------------------------



 



“Parent Notes” means the collective reference to (i) the 6.875% senior notes,
due 2013, of the Parent issued in the original principal amount of $175,000,000
pursuant to the indenture dated as of December 23, 2003 (the “Parent Note
Indenture”) and the additional 6.875% senior notes, due 2013, of the Parent
issued in the original principal amount of $250,000,000 pursuant to the Parent
Note Indenture, in each case as in effect on the date hereof and (ii) the
foregoing notes as may be amended after the date hereof and any other Parent
Refinancing Notes.
“Parent Debt Service” means all scheduled payments of principal, interest and
fees due on the Parent Notes.
“Parent Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Parent dated as of July 31, 2007, as it may hereafter
be amended, supplemented or otherwise modified from time to time consistent with
the terms hereof.
“Parent Refinancing Notes” means, collectively, any Parent Notes amended after
the date hereof and any Indebtedness of the Parent (other than intercompany
Indebtedness) issued in exchange for, or the net proceeds of which are used to
refund, refinance, replace, defease or discharge all or any portion of the
Parent Notes; provided that:
(a) the principal amount (or accreted value, if applicable) of such Parent
Refinancing Notes does not exceed the principal amount (or accreted value, if
applicable) of the Parent Notes being amended, extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest on said Parent Notes
and the amount of all fees, expenses and premiums incurred in connection with
such refinancing);
(b) such Parent Refinancing Notes have a final maturity date not earlier than
the final maturity date of, and have a weighted average life to maturity equal
to or greater than the weighted average life to maturity of, the Parent Notes
being amended, extended, refinanced, renewed, replaced, defeased or refunded;
and
(c) such Indebtedness is incurred by the Person or Persons that are the obligor
on the Parent Notes being amended, extended, refinanced, renewed, replaced,
defeased or refunded.
As used in this definition, “intercompany Indebtedness” means Indebtedness of
the Parent owed to another Loan Party that is permitted under Article VII.
“Participant” has the meaning specified in Section 11.06(d).
“Partnership Documents” means the Parent Partnership Agreement and the Borrower
Partnership Agreement, in each case as in effect on the date hereof and as the
same may from time to time be amended, supplemented or otherwise modified
consistent with the terms hereof and thereof.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

20



--------------------------------------------------------------------------------



 



“Permitted Acquisition” means an acquisition permitted by Section 7.03(f).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Public Lender” has the meaning specified in Section 6.02.
“Quarterly Distributions” means (i) with respect to the Borrower, the
distributions by the Borrower of Available Cash (as defined in the Borrower
Partnership Agreement) or (ii) with respect to the Parent, the distributions by
the Parent of Available Cash (as defined in the Parent Partnership Agreement).
“Reduction Amount” has the meaning set forth in Section 2.05(b)(v).
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any depositing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, migration, or
disposing.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Reportable Investment” has the meaning specified in Section 7.03(f)(vi).
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Incremental Term Facility Loans or Revolving Credit Loans, a
Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Incremental Term Facility Lenders” means, as of any date of
determination for any Incremental Term Facility, Incremental Term Facility
Lenders holding more than 50% of the sum of (a) the Outstanding Amount of all
Incremental Term Facility Loans applicable to such Incremental Term Facility and
(b) aggregate unused Incremental Term Facility Commitments applicable to such
Incremental Term Facility, if any; provided that any unused Incremental Term
Facility Commitments applicable to such Incremental Term Facility of, and the
portion of such Outstanding Amount of all Incremental Term Facility Loans
applicable to such Incremental Term Facility held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Incremental Term Facility Lenders.

 

21



--------------------------------------------------------------------------------



 



“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Revolving Credit Facility Amount” means, at any time, the aggregate amount of
the Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01.
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01, (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
“Revolving Credit Facility” means the revolving credit facility established by
the terms of this Agreement.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01.

 

22



--------------------------------------------------------------------------------



 



“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract that is between any Loan Party
and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
“Security Agreement (General Partner)” means the Pledge and Security Agreement
substantially in the form of Exhibit G hereto, executed by the General Partner
in favor of the Administrative Agent, for the benefit of the Secured Parties, as
renewed, extended, amended or restated or otherwise modified from time to time.
“Security Agreement (Parent and Subsidiaries)” means the Pledge and Security
Agreement substantially in the form of Exhibit G hereto, executed by the Parent,
the Borrower, each Intermediate Entity Guarantor, each Subsidiary Guarantor and
each MLP Subsidiary Guarantor in favor of the Administrative Agent, for the
benefit of the Secured Parties, as renewed, extended, amended or restated or
otherwise modified from time to time.
“Security Agreements” means, collectively, each of the Security Agreement
(General Partner) and the Security Agreement (Parent and Subsidiaries), together
with each other security agreement and security agreement supplement delivered
pursuant to Section 6.12, as each of the same may be renewed, extended, amended,
restated or otherwise modified from time to time.
“Senior Secured Consolidated Leverage Ratio” means, as of any date of
determination, the ratio of (a) Senior Secured Indebtedness of the Borrower as
of such date to (b) Consolidated EBITDA of the Borrower for the most recently
completed Measurement Period.
“Senior Secured Indebtedness” means, at any time, (i) Total Debt of the Borrower
secured by Liens on any assets of any Loan Party at such time, including Total
Debt under this Agreement, (ii) Total Debt of any Subsidiary Guarantor secured
by Liens on any assets of any Loan Party at such time, and (iii) all Total Debt
of any Subsidiary of the Borrower (other than a Subsidiary Guarantor) at such
time. For the avoidance of doubt, nothing in this definition shall be construed
to permit the Borrower or any of its Subsidiaries to incur or permit Liens other
than those permitted by Section 7.01.

 

23



--------------------------------------------------------------------------------



 



“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent (which shall include for the avoidance of doubt, the Borrower).
“Subsidiary Guarantors” means, collectively, each of the Subsidiaries of
Borrower listed on Part (a) of Schedule 5.13 (other than the Agway Subsidiaries
and the Inactive Subsidiaries) and each other Subsidiary of the Borrower that
shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12.
“Subsidiary Guaranty” means the Guaranty dated as of the date hereof made by the
Intermediate Entity Guarantors, the Subsidiary Guarantors, and the MLP
Subsidiary Guarantors in favor of the Secured Parties, substantially in the form
of Exhibit F, together with each other guaranty and guaranty supplement
delivered by a Subsidiary Guarantor pursuant to Section 6.12, as each of the
same may be renewed, extended, amended, restated or otherwise modified from time
to time.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

24



--------------------------------------------------------------------------------



 



“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility Amount. The Swing Line Sublimit is part of,
and not in addition to, the Revolving Credit Facility Amount.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $10,000,000.
“Total Assets” means, as of any date of determination, the total assets of the
Borrower and its Subsidiaries as shown on the balance sheet of the Borrower and
its Subsidiaries as of such date, determined on a Consolidated basis in
accordance with GAAP.
“Total Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Debt of the Parent as of such date to
(b) Consolidated EBITDA of the Parent for the most recently completed
Measurement Period.
“Total Debt” means, with respect to any Person at any time, all Indebtedness of
such Person and its Subsidiaries at such time (other than contingent
Indebtedness described under clause (b) of the definition of “Indebtedness” and
Indebtedness described under clause (c) of the definition of “Indebtedness”)
determined on a consolidated basis in accordance with GAAP.
“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans and all L/C Obligations at such time.

 

25



--------------------------------------------------------------------------------



 



“Total Revolving Credit Outstandings” means, at any time, the aggregate
Outstanding Amount of all Revolving Credit Loans, Swing Line Loans and L/C
Obligations at such time.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unaudited Financial Statements” means (a) the unaudited consolidated balance
sheet of Borrower and its Subsidiaries dated March 28, 2009, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date, and (b) the unaudited
consolidated balance sheet of Parent and its Subsidiaries dated March 28, 2009,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Wholly-Owned” means, when used in connection with a Subsidiary of a Person,
that all of the issued and outstanding Equity Interests of such Subsidiary are
directly or indirectly owned by such Person, and (i) when used in connection
with a “Subsidiary Guarantor,” that all of the issued and outstanding Equity
Interests of such Subsidiary Guarantor are directly or indirectly owned by the
Borrower, and (ii) when used in connection with a “Guarantor” or “MLP Subsidiary
Guarantor,” that all of the issued and outstanding Equity Interests of such
Guarantor or MLP Subsidiary Guarantor are directly or indirectly owned by the
Parent. Suburban Plumbing New Jersey LLC shall be deemed a Wholly-Owned
Subsidiary Guarantor for so long as not less than 90% of the ownership interests
in Suburban Plumbing New Jersey LLC is directly or indirectly owned by the
Borrower.

 

26



--------------------------------------------------------------------------------



 



1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03 Accounting Terms.
(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

27



--------------------------------------------------------------------------------



 



1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed for all
purposes (other than determining the Letter of Credit Fee payable in connection
with such Letter of Credit) to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
Article II.
The Commitments and Credit Extensions
2.01 The Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility Amount, and (ii) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
2.02 Borrowings, Conversions and Continuations of Loans.
(a) Each Revolving Credit Borrowing, each Incremental Term Facility Borrowing,
each conversion of Revolving Credit Loans or any Incremental Term Facility Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., three Business Days before
the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of

 

28



--------------------------------------------------------------------------------



 



Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Revolving Credit Borrowing, an
Incremental Term Facility Borrowing, a conversion of Revolving Credit Loans or
Incremental Term Facility Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Revolving Credit Loans or
Incremental Term Facility Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Revolving Credit Loans or Incremental Term Facility Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.
(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Revolving Credit Loans or Incremental Term
Facility Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). In the case of a Revolving Credit Borrowing or an Incremental
Term Facility Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01, or if such Borrowing is an Incremental
Term Facility Borrowing, in the amendment or supplement to this Agreement
relating to such Incremental Term Facility), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

29



--------------------------------------------------------------------------------



 



(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than 5 Interest
Periods in effect in respect of the Revolving Credit Facility. After giving
effect to Incremental Term Facility Borrowings, all conversions of Incremental
Term Facility Loans from one Type to the other, and all continuations of
Incremental Term Facility Loans as the same Type, there shall not be more than 5
Interest Periods in effect in respect of such Incremental Term Loan Facility.
2.03 Letters of Credit.
(a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Parent, Borrower or the
Wholly-Owned Subsidiary Guarantors, and to amend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit issued by it; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or the Wholly-Owned Subsidiary Guarantors and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility Amount, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.
(ii) The L/C Issuer shall not issue any Letter of Credit if:
(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

 

30



--------------------------------------------------------------------------------



 



(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $25,000;
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or
(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time an Impacted Lender hereunder, unless the L/C
Issuer has entered into arrangements satisfactory to the L/C Issuer with the
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

31



--------------------------------------------------------------------------------



 



(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Wholly-Owned
Subsidiary Guarantor) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

 

32



--------------------------------------------------------------------------------



 



(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(c) Drawings and Reimbursements; Funding of Participations.
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

33



--------------------------------------------------------------------------------



 



(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.
(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

 

34



--------------------------------------------------------------------------------



 



(d) Repayment of Participations.
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

35



--------------------------------------------------------------------------------



 



(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

36



--------------------------------------------------------------------------------



 



(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. If at any
time the Administrative Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Administrative
Agent or that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Borrower will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.
(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.
(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit and (ii) computed on a quarterly basis in arrears. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, as applicable, or as may be agreed between the Borrower and the
L/C Issuer, computed on the daily amount available to be drawn under such Letter
of Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit and on the last Business
Day of the month in which such Letter of Credit expires. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

37



--------------------------------------------------------------------------------



 



(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l) Letter of Credit Issued for Wholly-Owned Subsidiary Guarantors.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Wholly-Owned
Subsidiary Guarantor, the Borrower shall be obligated to reimburse the L/C
Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Wholly-Owned Subsidiary Guarantors inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
business of such Wholly-Owned Subsidiary Guarantors.
2.04 Swing Line Loans.
(a) The Swing Line. Subject to the terms and conditions set forth herein and at
the Swing Line Lender’s sole discretion at all times, the Swing Line Lender may
agree, in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, to make loans (each such loan, a “Swing Line Loan”) to the
Borrower from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility Amount at such time, and (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Revolving Credit Lender at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Revolving
Credit Commitment, and provided further that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate as set forth in Section
2.08(a)(iii). Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.

 

38



--------------------------------------------------------------------------------



 



(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
(c) Refinancing of Swing Line Loans.
(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility Amount and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Applicable Revolving Credit Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Committed Loan Notice, whereupon, subject to Section 2.03(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.03(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.03(c)(i) shall be deemed
payment in respect of such participation.

 

39



--------------------------------------------------------------------------------



 



(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.03(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
(d) Repayment of Participations.
(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

40



--------------------------------------------------------------------------------



 



(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
2.05 Prepayments.
(a) Optional.
(i) Subject to the last sentence of this Section 2.05(a)(i), the Borrower may,
upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Credit Loans and Incremental Term Facility Loans in
whole or in part without premium or penalty; provided that (A) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05.
(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

41



--------------------------------------------------------------------------------



 



(b) Mandatory.
(i) At any time in which any Incremental Term Facility Loan remains outstanding,
if any Loan Party or any of its Subsidiaries (other than Agway Subsidiaries or
Inactive Subsidiaries) Disposes of any property (other than any Disposition of
any property permitted by Section 7.05(a), (b), (c), (d), (e) or (h) which
results in the realization by such Person of Net Cash Proceeds, the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of such Net
Cash Proceeds immediately upon receipt thereof by such Person (such prepayments
to be applied as set forth in clauses (iii) and (v) below); provided, however,
that (A) the first $15,000,000 of such Net Cash Proceeds received in any fiscal
year (the “Exempt Proceeds”) shall not be subject to the mandatory prepayment
requirements set forth in this Section 2.05(b)(i), and (B) with respect to any
Net Cash Proceeds realized under a Disposition described in this
Section 2.05(b)(i) in excess of the Exempt Proceeds, at the election of the
Borrower (as notified by the Borrower to the Administrative Agent on or prior to
the date of such Disposition), and so long as no Default shall have occurred and
be continuing, such Loan Party or Subsidiary may reinvest all or any portion of
such Net Cash Proceeds in operating assets so long as within 12 months after the
receipt of such Net Cash Proceeds, such reinvestment shall have been consummated
(as certified by the Borrower in writing to the Administrative Agent); and
provided further, however, that (A) any Net Cash Proceeds not so reinvested
within such 12 month period shall be immediately applied to the prepayment of
the Loans as set forth in this Section 2.05(b)(i), and (B) if a Default has
occurred and is continuing at any time that a Borrower or a Subsidiary Guarantor
receives or is holding any Net Cash Proceeds which have not yet been reinvested,
such Net Cash Proceeds shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05(b)(i).
(ii) At any time in which any Incremental Term Loan remains outstanding, upon
any Extraordinary Receipt received by or paid to or for the account of any Loan
Party or any of its Subsidiaries (other than Agway Subsidiaries or Inactive
Subsidiaries), and not otherwise included in clause (i) of this Section 2.05(b),
the Borrower shall prepay an aggregate principal amount of Loans equal to 100%
of all Net Cash Proceeds received therefrom immediately upon receipt thereof by
such Loan Party or such Subsidiary (such prepayments to be applied as set forth
in clauses (iii) and (v) below); provided, however, that (A) the first
$5,000,000 of such Extraordinary Receipts received in any fiscal year (the
“Exempt Receipts”) shall not be subject to the mandatory prepayment requirements
set forth in this Section 2.05(b)(ii), and (B) with respect to any proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments in excess of the Exempt Receipts, at the election of the Borrower (as
notified by the Borrower to the Administrative Agent on or prior to the date of
receipt of such insurance proceeds, condemnation awards or indemnity payments),
and so long as no Default shall have occurred and be continuing, such Loan Party
or such Subsidiary may apply within 12 months after the receipt of such cash
proceeds to replace or repair the equipment, fixed assets or real property in
respect of which such cash proceeds were received; and provided, further,
however, that (A) any cash proceeds not so applied within such 12 month period
shall be immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(ii), and (B) if a Default has occurred and is continuing at any
time that a Loan Party or Subsidiary receives or is holding any Net Cash
Proceeds which have not yet been applied to replace or repair the equipment,
fixed assets or real property in respect of which such cash proceeds were
received, such cash proceeds shall be immediately applied to the prepayment of
the Loans as set forth in this Section 2.05(b)(ii).
(iii) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied ratably to the Revolving Credit Facility (in
the manner set forth in clause (v) of this Section 2.05(b)) and the Incremental
Term Facilities.

 

42



--------------------------------------------------------------------------------



 



(iv) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility Amount at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess.
(v) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i) or (ii) of this Section 2.05(b), the amount
remaining, if any, after the prepayment in full of all L/C Borrowings, Swing
Line Loans and Revolving Credit Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full (the sum of such
prepayment amounts, cash collateralization amounts and remaining amount being,
collectively, the “Reduction Amount”) may be retained by the Borrower for use in
the ordinary course of its business. Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Borrower or any
other Loan Party) to reimburse the L/C Issuer or the Revolving Credit Lenders,
as applicable.
(vi) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b) shall not reduce the Revolving Credit Commitments.
2.06 Termination or Reduction of Commitments.
(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility Amount, the Letter of Credit Sublimit or
the Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility Amount, the Letter of Credit Sublimit or the Swing Line
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility Amount if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility Amount, (B) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Letter of Credit Sublimit.
(b) Mandatory.
(i) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility Amount at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.

 

43



--------------------------------------------------------------------------------



 



(ii) Unless provided otherwise in the amendment or supplement to this Agreement
executed in connection with an Incremental Term Facility, the aggregate
Incremental Term Facility Commitments of all Incremental Term Facility Lenders
under such Incremental Term Facility shall be automatically and permanently
reduced to zero on the Incremental Term Facility Effective Date after the
Incremental Term Facility Borrowing is made on such date.
(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit Facility
Amount under this Section 2.06. Upon any reduction of the Revolving Credit
Facility Amount, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility Amount
accrued until the effective date of any termination of the Revolving Credit
Facility Amount shall be paid on the effective date of such termination.
2.07 Repayment of Loans.
(a) Revolving Credit Loans. On the Maturity Date for the Revolving Credit
Facility, the Borrower shall repay to the Revolving Credit Lenders the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.
(b) Swing Line Loans. On the earlier to occur of (i) the date ten Business Days
after such Loan is made and (ii) the Maturity Date for the Revolving Credit
Facility, the Borrower shall repay each Swing Line Loan.
(c) Incremental Term Facility Loans. The Borrower shall repay to the applicable
Incremental Term Facility Lenders the aggregate amount of all Incremental Term
Facility Loans made under an Incremental Term Facility at such times as may be
set forth in the amendment or supplement to this Agreement executed in
connection with such Incremental Term Facility.
2.08 Interest.
(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

44



--------------------------------------------------------------------------------



 



(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
2.09 Fees. In addition to certain fees described in Sections 2.03(i) and (j):
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Rate times
the actual daily amount by which the Revolving Credit Facility Amount exceeds
the sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
(b) Other Fees.
(i) The Borrower shall pay to each Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the respective Fee Letters. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

45



--------------------------------------------------------------------------------



 



(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Parent or for any other reason, the Parent or the Lenders
determine that (i) the Total Consolidated Leverage Ratio as calculated by the
Parent as of any applicable date was inaccurate and (ii) a proper calculation of
the Total Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII.
2.11 Evidence of Debt.
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

46



--------------------------------------------------------------------------------



 



2.12 Payments Generally; Administrative Agent’s Clawback.
(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

47



--------------------------------------------------------------------------------



 



A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans and Incremental Term Facility Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

48



--------------------------------------------------------------------------------



 



(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14 [Reserved].
2.15 Increase in Revolving Credit Facility.
(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Credit Lenders),
the Borrower may from time to time, request an increase in the Revolving Credit
Facility Amount; provided that (i) any such request for an increase shall be in
a minimum amount of $25,000,000, (ii) the Revolving Credit Facility Amount shall
not exceed $300,000,000 on the Closing Date, and (iii) the Aggregate Commitments
after giving effect to (A) all increases of the Revolving Credit Facility Amount
under this Section 2.15 and (B) all Incremental Term Facilities established
pursuant to Section 2.16 shall not exceed $400,000,000. To achieve the full
amount of a requested increase, and subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may (i) request that one or
more Lenders increase their Revolving Credit Commitment, (ii) invite all Lenders
to increase their respective Revolving Credit Commitment, and/or (iii) invite
additional Eligible Assignees to become Revolving Credit Lenders pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(b) Notification by Administrative Agent; Additional Revolving Credit Lenders.
In the event the Borrower invites all Lenders to increase their respective
Revolving Credit Commitment, then at the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Revolving Credit Lender is requested to respond. Each
Revolving Credit Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Revolving Credit Commitment and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Revolving Credit Percentage of such requested increase. Any Revolving Credit
Lender not responding within such time period shall be deemed to have declined
to increase its Revolving Credit Commitment. The Administrative Agent shall
notify the Borrower and each Revolving Credit Lender of the Revolving Credit
Lenders’ responses to each request made hereunder.

 

49



--------------------------------------------------------------------------------



 



(c) Effective Date and Allocations. If the Revolving Credit Facility Amount is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Revolving Credit Lenders of the
final allocation of such increase and the Revolving Credit Increase Effective
Date.
(d) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Revolving Credit Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Revolving Credit Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b), (c) and (d), respectively, of Section 6.01, and
(B) no Default exists. The Borrower shall prepay any Revolving Credit Loans
outstanding on the Revolving Credit Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Credit Loans ratable with any revised Applicable
Revolving Credit Percentages arising from any nonratable increase in the
Revolving Credit Commitments under this Section.
(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.
2.16 Incremental Term Facility.
(a) Request for Incremental Term Facility. Provided that there exists no
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request one or more
incremental term loan facilities under this Agreement (each an “Incremental Term
Facility”); provided that (i) any such Incremental Term Facility shall be in a
minimum amount of $25,000,000, and (ii) the Aggregate Commitments after giving
effect to all increases of the Revolving Credit Facility Amount under Section
2.15 and all Incremental Term Facilities established under this Section 2.16
shall not exceed $400,000,000. To achieve the full amount of a requested
Incremental Term Facility, and subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld), the Borrower may
(i) request that one or more Lenders participate in such Incremental Term
Facility, (ii) invite all Lenders to participate in such Incremental Term
Facility, and/or (iii) invite additional Eligible Assignees to participate in
such Incremental Term Facility.
(b) Notification by Administrative Agent; Incremental Term Facility Lenders. In
the event the Borrower invites all Lenders to participate in a requested
Incremental Term Facility, then at the time of giving such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond as to whether it elects to
participate in the requested Incremental Term Facility. Each Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
participate in the requested Incremental Term Facility and, if so, the amount of
such participation. Any Lender not responding within such time period shall be
deemed to have declined to participate in such Incremental Term Facility. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.

 

50



--------------------------------------------------------------------------------



 



(c) Effective Date and Allocations. If an Incremental Term Facility is provided
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Incremental Term Facility Effective Date”)
and the final allocation of such Incremental Term Facility. The Administrative
Agent shall promptly notify the Borrower and the lenders participating in such
Incremental Term Facility (the “Incremental Term Facility Lenders”) of the final
allocation of such Incremental Term Facility and the Incremental Term Facility
Effective Date.
(d) Terms of Incremental Term Facilities. Each Incremental Term Facility shall
have such terms and conditions as are not inconsistent herewith and as are set
forth in an amendment or supplement to this Agreement entered into among the
Borrower, the Guarantors, the Incremental Term Facility Lenders that have agreed
to participate in such Incremental Term Facility and the Administrative Agent
(but not any of the other Lenders); provided, however, that (A) each Incremental
Term Facility shall rank pari passu in right of payment and of security with the
other Facilities, (B) Loans made under an Incremental Term Facility shall not
mature earlier than the Maturity Date with respect to the Revolving Credit
Facility, (C) each Incremental Term Facility shall be treated substantially the
same as (and in any event, no more favorably than) the Revolving Credit Facility
(in each case, including with respect to mandatory and voluntary prepayments)
and (D) each Incremental Term Facility will accrue interest at rates determined
by the Borrower, the applicable Incremental Term Facility Lenders and the
Administrative Agent, which rates may be higher or lower than the rates
applicable to the Revolving Credit Loans.
(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
Article III.
Taxes, Yield Protection and Illegality
3.01 Taxes.
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i) Any and all payments by or on account of any obligation of the Borrower or
the Parent hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower,
the Parent or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower, the Parent or the Administrative Agent, as the case may be, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

51



--------------------------------------------------------------------------------



 



(ii) If the Borrower, the Parent or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower or the Parent, as the case may
be, shall be increased as necessary so that after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.
(b) Payment of Other Taxes by the Borrower and the Parent. Without limiting the
provisions of subsection (a) above, the Borrower and the Parent shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable Law.
(c) Tax Indemnifications.
(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
and the Parent shall, and do hereby, jointly and severally, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower, the Parent or the Administrative Agent or
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower and the Parent shall also, and do hereby, jointly and severally,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to the Borrower and the Parent by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower, the Parent
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower, the Parent or
the Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower,
the Parent or the Administrative Agent pursuant to subsection (e). Each Lender
and the L/C Issuer hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or the L/C Issuer, as
the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

52



--------------------------------------------------------------------------------



 



(d) Evidence of Payments. Upon request by the Borrower, the Parent or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower, the Parent or the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrower and the Parent shall each deliver to
the Administrative Agent or the Administrative Agent shall deliver to the
Borrower and the Parent, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower, the Parent or the
Administrative Agent, as the case may be.
(e) Status of Lenders; Tax Documentation.
(i) Each Lender shall deliver to the Borrower, to the Parent and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrower, the Parent or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable Laws
or by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit the Borrower, the Parent or the
Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower or the Parent, as the case may be pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.
(ii) Without limiting the generality of the foregoing, if the Borrower or the
Parent, as the case may be is resident for tax purposes in the United States,
(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower, the Parent and
the Administrative Agent executed originals of Internal Revenue Service Form W-9
or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower, the Parent or the Administrative Agent as
will enable the Borrower, the Parent or the Administrative Agent, as the case
may be, to determine whether or not such Lender is subject to backup withholding
or information reporting requirements; and
(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower, the
Parent and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower, the Parent or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

53



--------------------------------------------------------------------------------



 



(1) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(2) executed originals of Internal Revenue Service Form W-8ECI,
(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,
(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
or the Parent within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or
(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower, the Parent or the
Administrative Agent to determine the withholding or deduction required to be
made.
(iii) Each Lender shall promptly (A) notify the Borrower, the Parent and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower, the Parent or the Administrative Agent make any withholding or
deduction for taxes from amounts payable to such Lender.
(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or the Parent, as the case may be
or with respect to which the Borrower or the Parent, as the case may be has paid
additional amounts pursuant to this Section, it shall pay to the Borrower or the
Parent, as the case may be an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
or the Parent, as the case may be under this Section with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
incurred by the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower
or the Parent, as the case may be, upon the request of the Administrative Agent,
such Lender or the L/C Issuer, agrees to repay the amount paid over to the
Borrower or the Parent, as the case may be (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower, the Parent or any other Person.

 

54



--------------------------------------------------------------------------------



 



3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

 

55



--------------------------------------------------------------------------------



 



(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

56



--------------------------------------------------------------------------------



 



(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

 

57



--------------------------------------------------------------------------------



 



(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.
3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
Article IV.
Conditions Precedent to Credit Extensions
4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies, faxes or scanned pdf files (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:
(i) executed counterparts of this Agreement;
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;
(iii) the Collateral Documents, executed by the Loan Parties party thereto in
appropriate form for recording, where necessary, together with such evidence
that such reasonable actions as are necessary or, in the opinion of the
Administrative Agent or the Required Lenders, desirable to perfect the
Administrative Agent’s Liens in the Collateral, have been taken or arrangements
therefor satisfactory to the Administrative Agent have been made;
(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in its jurisdiction of organization;

 

58



--------------------------------------------------------------------------------



 



(vi) (A) a favorable opinion of Weil, Gotshal & Manges LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit H, and (B) local counsel opinions relating to real
property Collateral;
(vii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(viii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;
(ix) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Parent and the Borrower ended March 28, 2009, signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Parent;
(x) (A) a survey of the New Jersey Headquarters, the Elk Grove Facility and the
Oregon Tank Farm, and (B) mortgagee title insurance policies (with customary
endorsements) covering each of the Elk Grove Facility and the Oregon Tank Farm
(a mortgagee title insurance policy covering the New Jersey Headquarters shall
not be required);
(xi) A certificate of the Borrower confirming that (A) all insurance required to
be maintained pursuant to the Loan Documents has been obtained and is in effect,
(B) there are no past due premiums in respect of any such insurance, and (C)
attached thereto are the certificates of insurance, naming the Administrative
Agent, on behalf of the Secured Parties, as an additional insured or loss payee,
as the case may be, under all insurance policies maintained with respect to the
assets and properties of the Loan Parties that constitute Collateral;
(xii) copies of environmental reports, if any, previously prepared for the
Borrower with respect to the New Jersey Headquarters, the Elk Grove Facility,
and the Oregon Tank Farm;
(xiii) a certificate of a Responsible Officer of the Borrower certifying that
the commitments to extend credit under the Existing Credit Agreement have been,
or concurrently with the Closing Date are being, terminated, all indebtedness or
other obligations then due under the Existing Credit Agreement have been, or
concurrently with the Closing Date are being, repaid, and no letters of credit
will remain outstanding under the Existing Credit Agreement;
(xiv) a certificate of a Responsible Officer of the Borrower certifying that the
Borrower Partnership Agreement as in effect on the Closing Date has been amended
to include provisions (A) permitting the pledge of the general and limited
partnership interests of the Borrower as Collateral, (B) providing for the right
to enforce such Lien and acquire or transfer such limited and general
partnership interests (and in connection with such enforcement, be admitted, or
have such transferee be admitted, as a substitute limited partner or general
partner, as applicable, without the consent of the Board of Supervisors of the
Borrower or any other person or entity), and (C) as may be necessary to
effectuate the foregoing; and

 

59



--------------------------------------------------------------------------------



 



(xv) such other assurances, certificates or documents as the Administrative
Agent, the L/C Issuer, the Swing Line Lender or any Lender reasonably may
require.
(b) (i) All fees required to be paid to the Administrative Agent and the
Arranger on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.
(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel (including local counsel) to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent or such counsel).
(d) The Closing Date shall have occurred on or before July 31, 2009.
(e) The conditions precedent set forth in Section 4.02 shall have been
satisfied.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a), (b), (c) and (d),
respectively.
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

 

60



--------------------------------------------------------------------------------



 



(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
Article V.
Representations and Warranties
Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:
5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization (other than the Inactive Subsidiaries and the
Agway Subsidiaries), (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents (after giving effect to the amendment to
the Borrower’s Partnership Agreement referenced in Section 4.01(a)(xiv));
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.
5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.
5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally.

 

61



--------------------------------------------------------------------------------



 



5.05 Financial Statements; No Material Adverse Effect.
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied in all material respects throughout the period covered thereby, except
as otherwise expressly noted therein; and (iii) show all material indebtedness
and other liabilities, direct or contingent, of the Parent and its Subsidiaries
as of the date thereof, including liabilities for taxes, material commitments
and Indebtedness.
(b) The Unaudited Financial Statements (i) were prepared in accordance with GAAP
consistently applied in all material respects throughout the period covered
thereby, except as otherwise expressly noted therein, and (ii) fairly present
the financial condition of the Borrower (or Parent, as applicable) and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(c) Since the date of each of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
(d) The consolidated forecasted balance sheet, statements of income and cash
flows of the Parent and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Parent’s best estimate of its future financial condition and
performance.
5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the General Partner, the Parent or the Borrower
after due and diligent investigation, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of their respective Subsidiaries or against any of their respective
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or (b) either individually or in the aggregate, if
determined adversely, after giving effect to any insurance coverage, could
reasonably be expected to have a Material Adverse Effect.
5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08 Ownership of Property; Liens. Each Loan Party and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Liens permitted by Section 7.01.

 

62



--------------------------------------------------------------------------------



 



5.09 Environmental Compliance.
(a) The Loan Parties and their respective Subsidiaries, and the operations
conducted by each of them, are in compliance with Environmental Laws except to
the extent that noncompliance could not reasonably be expected to have a
Material Adverse Effect. The Loan Parties and their respective Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law or for any Release of Hazardous Materials on
their respective businesses, operations and properties, and as a result thereof,
neither the Parent nor the Borrower has reasonably concluded that such
Environmental Laws and claims could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(b) There has been no Release or threatened Release of Hazardous Materials on,
at, under, to or from any property currently or, to the best of the knowledge of
the Loan Parties, formerly owned or operated by any Loan Party or any of its
Subsidiaries during the term of such party’s ownership or operation, except for
such Releases or threatened Releases which, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect, and as of
the Closing Date would not reasonably be expected to have a material adverse
effect on the value of the real property Collateral taken as whole.
(c) All Hazardous Materials generated, used, treated, handled or stored at, or
transported by any Loan Party or any of its Subsidiaries have been disposed of
at off-site locations in a manner not reasonably expected to result in a
Material Adverse Effect, and as of the Closing Date not reasonably expected to
result in a material adverse effect on the value of the real property Collateral
taken as whole.
(d) There are no pending or, to the knowledge of the Borrower, threatened claims
of Environmental Liability against any Loan Party or any of its Subsidiaries or
relating to any property currently or, to the best of the knowledge of the Loan
Parties, formerly owned or operated by any Loan Party or any of its
Subsidiaries, and there exists no reasonable basis for the assertion of such
Environmental Liability; and there are no pending or, to the knowledge of the
Borrower, threatened investigations concerning the presence or Release of
Hazardous Materials relating to any property currently or, to the knowledge of
the Loan Parties, formerly owned or operated by any Loan Party or any of its
Subsidiaries, except for such claims, assertions, investigations of
Environmental Liability that would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, and as of the Closing
Date would not individually or in the aggregate reasonably be expected to have a
material adverse effect on the value of the real property Collateral taken as
whole.
(e) No action has been taken pursuant to the provisions of Sections 25220
through 25241 of the California Health and Safety Code to designate the Elk
Grove Facility or any other real property owned or operated by the Loan Parties
or any of their respective Subsidiaries in the State of California as a
hazardous waste property or border zone property or otherwise to materially and
adversely restrict the land use of the Elk Grove Facility or any other real
property material to the operation of the Business owned by the Loan Parties or
any of their respective Subsidiaries in the State of California (including
through a moratorium on new land uses), nor do the Loan Parties or any of their
respective Subsidiaries have actual knowledge of any condition which would
reasonably be expected to give rise to such designation or other material or
adverse restriction.
5.10 Insurance. The properties of the Loan Parties and their respective
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of a Loan Party, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Loan Party or Subsidiary operates.

 

63



--------------------------------------------------------------------------------



 



5.11 Taxes. Each Loan Party and each of their respective Subsidiaries have filed
all Federal, state income and other material tax returns required to be filed by
it, and have paid all Federal, state and other material Taxes to the same extent
as that required by Section 6.04. There is no proposed tax assessment against
any Loan Party or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement with any Person other than the Borrower or any other
Subsidiary of the Parent.
5.12 ERISA Compliance.
(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws. As of the Closing Date, each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the General Partner, the Parent and the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification. The
Borrower and each ERISA Affiliate have made all required contributions to each
Pension Plan subject to Section 412 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Pension Plan.
(b) There are no pending or, to the best knowledge of the Parent and the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
(c) Except as would not reasonably be expected to result in a Material Adverse
Effect (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
General Partner, the Parent, the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the General Partner, the Parent, the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the General
Partner, the Parent, the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
5.13 Subsidiaries; Equity Interests; Loan Parties.
(a) As of the Closing Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Loan Party in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens except those created under
the Collateral Documents. No Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13.
(b) The sole general partner of the Parent is the General Partner and the sole
general partner of the Borrower is the General Partner.

 

64



--------------------------------------------------------------------------------



 



(c) The General Partner’s general partnership interests in the Parent and in the
Borrower, respectively, do not give the holder of such interests any economic
right in either the Parent or the Borrower. The only limited partners of the
Borrower are (i) the Parent, which owns a 99.9% limited partner interest in the
Borrower, and (ii) Suburban LP Holding, LLC, a Delaware limited liability
company (“Suburban Holding”), which owns a 0.1% limited partner interest in the
Borrower. The only Persons owning partnership interests in the Borrower are the
General Partner, the Parent and Suburban Holding.
5.14 Margin Regulations; Investment Company Act.
(a) No Loan Party is engaged and no Loan Party will engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. Neither
the MLP, the Borrower nor any of their respective Subsidiaries own margin stock.
(b) No Loan Party, no Person Controlling any Loan Party, or any Subsidiary is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940.
5.15 Disclosure. The Parent and the Borrower have each disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries or any other Loan
Party is subject, and all other matters known to it, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, each of the
Parent and the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17 Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of the
Parent and the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any of its Subsidiaries
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
General Partner, the Parent, and the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

65



--------------------------------------------------------------------------------



 



5.18 Solvency. The Parent and the Borrower are each, individually and together
with its Subsidiaries on a consolidated basis, Solvent.
5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
5.20 Labor Matters. No Loan Party nor any Subsidiary thereof has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years that, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
5.21 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.
5.22 Agreements. No Loan Party nor any of their respective Subsidiaries is a
party to any agreement or instrument or subject to any restriction in its
partnership or other organizational documents (after giving effect to the
amendment to the Borrower’s Partnership Agreement referenced in
Section 4.01(a)(xiv)) that (i) will have the effect of prohibiting or
restraining, or will impose adverse conditions upon, any of the transactions
contemplated hereby or the payment of dividends or the making of any loans,
investments or transfers by any Subsidiary to or in the Borrower or (ii) has
resulted or could reasonably be expected to result in a Material Adverse Effect.
5.23 Burdensome Provisions. No Loan Party nor any Subsidiary thereof is subject
to any Governmental Approval or Applicable Law which is so unusual or burdensome
as in the foreseeable future could be reasonably expected to have a Material
Adverse Effect. The Loan Parties and their respective Subsidiaries do not
presently anticipate that future expenditures needed to meet the provisions of
any statutes, orders, rules or regulations of a Governmental Authority will be
so burdensome as to have a Material Adverse Effect.
Article VI.
Affirmative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the Parent and the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03, and
6.11) cause each Subsidiary to:
6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent, a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, changes in partners’ capital, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with the standards of the Public Company
Accounting Oversight Board and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;

 

66



--------------------------------------------------------------------------------



 



(b) as soon as available, but in any event within 90 days after the end of each
fiscal year of Borrower, a consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, changes in partners’ capital, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, certified by the chief executive officer, chief financial officer,
treasurer or controller of Borrower as fairly presenting the financial
condition, results of operations, partners’ capital and cash flows of Borrower
and its Subsidiaries in accordance with GAAP;
(c) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent (commencing
with the fiscal quarter ended June 27, 2009), a consolidated balance sheet of
the Parent and its Subsidiaries as at the end of such fiscal quarter, setting
forth in comparative form the figures as at the end of the previous fiscal year,
and the related consolidated statements of operations for such fiscal quarter,
and statements of operations, changes in partners’ capital and cash flows for
the portion of the Parent’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year, if applicable, and the corresponding portion of the
previous fiscal year, if applicable, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Parent as fairly presenting the financial condition, results of operations,
partners’ capital and cash flows of the Parent and its Subsidiaries in
accordance with GAAP, subject only to normal year-end adjustments and the
absence of footnotes;
(d) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended June 27, 2009), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
setting forth in comparative form the figures as at the end of the previous
fiscal year, and the related consolidated statements of operations for such
fiscal quarter, and statements of operations, changes in partners’ capital and
cash flows for the portion of Borrower’s fiscal year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year, if applicable, and the corresponding
portion of the previous fiscal year, if applicable, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting the financial condition, results
of operations, partners’ capital and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes; and
(e) as soon as available, but in any event at least 45 days after the end of
each fiscal year of the Parent, an annual budget of the Parent and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Parent of consolidated balance sheets and statements of operations and
cash flows of the Parent and its Subsidiaries on a quarterly basis for the
immediately following fiscal year.

 

67



--------------------------------------------------------------------------------



 



6.02 Certificates; Other Information. Deliver to the Administrative Agent:
(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b), (c) and (d) (commencing with the delivery of the
financial statements for the fiscal quarter ended June 27, 2009), a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of the Parent;
(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to any Loan Party, the Board of Supervisors of the Parent or the Borrower, or
the board of directors (or the audit committee of the board of directors) of any
other Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;
(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the holders of
Common Units of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which any Loan Party or any
Subsidiary files with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
(e) concurrently with the delivery of the Compliance Certificate delivered in
connection with the annual financial statement pursuant to Section 6.01(a), a
report summarizing the insurance coverage (specifying type, amount and carrier)
in effect for each Loan Party and its Subsidiaries and containing such
additional information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;
(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;
(g) promptly after the assertion or occurrence thereof, notice of any action,
proceeding or threatened action or proceeding against or of any noncompliance by
any Loan Party or any of its Subsidiaries with or relating to any Environmental
Law, Environmental Permit or Hazardous Materials that could reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
value of the real property Collateral taken as a whole.
(h) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

 

68



--------------------------------------------------------------------------------



 



Documents required to be delivered pursuant to Sections 6.01(a) or (c) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: the Parent shall notify the Administrative
Agent (by fax or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Parent shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
Each of the Parent and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Arranger will make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Parent or the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Parent, the Borrower or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each of the Parent and the Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” each of the
Parent and the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Parent, the Borrower or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
6.03 Notices. Promptly notify the Administrative Agent and each Lender:
(a) of the occurrence of any Default;
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary thereof and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws;
(c) of the occurrence of any ERISA Event that could reasonably be expected to
result in a Material Adverse Effect;

 

69



--------------------------------------------------------------------------------



 



(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Parent referred to in Section 2.10(b); and
(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i), and (ii) receipt of any Extraordinary Receipt for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii).
Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Parent setting forth
details of the occurrence referred to therein and stating what action the Parent
or such Subsidiary, as applicable, has taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all Taxes upon it or
its properties or assets, unless the same are either (i) being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Loan Party or
Subsidiary or (ii) the non-payment of which would not give rise to a Lien on any
property or assets of any Loan Party or any Subsidiary thereof (except as
permitted under Section 7.01(c)) and could not reasonably be expected to have a
Material Adverse Effect; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.
6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of a Loan Party or a Subsidiary, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons and providing for not less than
30 days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.
6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

70



--------------------------------------------------------------------------------



 



6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving its assets and
business; and maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over it.
6.10 Inspection. Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the applicable Loan Party or Subsidiary; provided, however,
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.
6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, Capital Expenditures, Permitted Acquisitions, to repay outstanding
Indebtedness under the Existing Credit Agreement, to make payments in respect of
the Parent Notes as permitted by Section 7.14, and for other general corporate
purposes, in each case, not in contravention of any Law or of any Loan Document.
6.12 Covenant to Guarantee Obligations and Give Security.
(a) Notify the Administrative Agent at the time that any Person becomes a
Subsidiary after the date of this Agreement, and
(i) within 30 days after such Person becomes a Subsidiary, cause such Subsidiary
to become a Guarantor by executing and delivering to the Administrative Agent a
Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose; provided, however, that a Controlled Foreign
Corporation shall not be required to become a Guarantor for so long as the
Internal Revenue Code would impose adverse Tax consequences for such Guarantee,
(ii) within 30 days after such Person becomes a Subsidiary, execute and deliver
to the Administrative Agent a Security Agreement, deeds of trust or mortgages
covering any real property on which a Lien is required pursuant to this Section
6.12, and such financing statements and other documents and instruments related
thereto as the Administrative Agent may require in order to perfect such Liens,
and
(iii) within 30 days after such Person becomes a Subsidiary, deliver to the
Administrative Agent such documents of the types referred to in
Sections 4.01(a)(iv) and (a)(v) and such opinions (including opinions as to the
legality, validity, binding effect and enforceability of such documentation) of
the general counsel of the Borrower (and to the extent applicable, local counsel
if such Subsidiary is a Foreign Subsidiary or if real property Collateral is
involved) as the Administrative Agent requires, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

71



--------------------------------------------------------------------------------



 



(b) Cause (i) all present and future Equity Interests in the Borrower and each
of the present and future Subsidiaries of the Parent and the Borrower (other
than the 10% ownership interest in Suburban Plumbing New Jersey LLC that is
shown on Schedule 5.13 as being owned by an individual and the Equity Interests
in the Inactive Subsidiaries for so long as the Inactive Subsidiaries remain the
process of dissolution), and (ii) all material real property and personal
property and assets of the Parent, the Borrower, and each of the present and
future Subsidiaries of the Parent and the Borrower (other than the Agway
Subsidiaries and the Inactive Subsidiaries) to be subject at all times to
perfected Liens in favor of the Administrative Agent to secure the Obligations
pursuant to the terms and conditions of Collateral Documents as the
Administrative Agent shall reasonably request; provided, however, Liens shall
not be required on Equity Interests of a Controlled Foreign Corporation in
excess of 65% of the voting power of all classes of Equity Interests of such
Controlled Foreign Corporation entitled to vote for so long as the Internal
Revenue Code would impose adverse Tax consequences to a pledge in excess of such
amount; and provided further that with respect to real property, mortgages,
surveys and title policies will be required only on the New Jersey Headquarters,
the Elk Grove Facility and the Oregon Tank Farm and any other real property
having a book value in excess of $5,000,000; and provided further that with
respect to fleet assets (trucks, rail cars and similar collateral for which
perfection of liens would require taking possession of, or noting liens on,
certificates of title), liens on such assets need not be perfected for so long
as the aggregate book value of such assets is less than $20,000,000, and if the
aggregate book value of such assets equals or exceeds such amount, such liens
shall be perfected.
(c) In furtherance of the foregoing provisions of this Section 6.12, in
connection with (i) property of a Loan Party owned on the Closing Date for which
a Lien on such property is not required by Section 6.12(b) prior to the Closing
Date, and (ii) property that becomes property owned by a Loan Party after the
Closing Date for which a Lien on such property is required by Section 6.12(b),
the Parent and the Borrower shall deliver and shall cause each applicable Loan
Party to deliver (A) such documentation as the Administrative Agent may
reasonably deem necessary or desirable in order to create and perfect and obtain
the full benefits of such Lien, including mortgages, deeds of trust, security
agreements, UCC-1 financing statements, surveys, real estate title insurance
policies, landlord’s waivers, certified resolutions and other organizational and
authorizing documents of the grantor of liens, favorable opinions of the general
counsel of the Borrower (and to the extent applicable, local counsel if such
Subsidiary is a Foreign Subsidiary or if real property Collateral is involved)
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to above and the perfection of
the Administrative Agent’s Liens thereunder) and other items of the types
required to be delivered pursuant to Section 4.01, all in form, content and
scope reasonably satisfactory to the Administrative Agent, and (B) such other
documentation as the Required Lenders may reasonably deem necessary or desirable
in order to create and perfect and obtain the full benefits of such Lien,
including environmental reports and appraisals.
(d) Use its best efforts (without the obligation to pay money) to deliver
landlord waivers, access agreements and other third party consents and
agreements requested by the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, with respect to Collateral
located at the underground storage facility leased by the Borrower in Tirzah,
South Carolina, and use commercially reasonable efforts to deliver such
documents with respect to any other facility, pipeline or location where
inventory of a Loan Party is located, if the volume of product located there is
500,000 gallons, or more (or if inventory is of a type not measured by gallons
in an equivalent amount).

 

72



--------------------------------------------------------------------------------



 



(e) In the case of assets or properties, this Agreement and the other Loan
Documents shall not require the creation or perfection of Liens in particular
properties or assets if and for so long as, in the reasonable judgment of the
Administrative Agent, the cost of creating or perfecting such Liens in such
property shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.
(f) The Administrative Agent may grant extensions of time for the creation and
perfection of Liens in particular assets or property where it determines, in
consultation with the Borrower, that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the other Loan Documents.
6.13 Compliance with Environmental Laws.
(a) Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits except in such instances where
(i) such failure to comply is being contested in good faith by appropriate
proceedings diligently conducted or (ii) such failure to comply could not
reasonably be expected to have a Material Adverse Effect.
(b) Obtain and renew all Environmental Permits necessary for its operations and
properties, except to the extent that such failure to obtain or renew could not
reasonably be expected to have a Material Adverse Effect.
(c) With respect to a Release or threatened Release of Hazardous Materials on,
at, to or from real property owned or operated by a Loan Party or any Subsidiary
thereof, (other than a Release or threatened Release which could not reasonably
be expected to have a Material Adverse Effect or a material adverse effect on
the value of the real property Collateral taken as a whole), conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action as required by Environmental Law and if such real
property constitutes Collateral, take such other action as is necessary to have
the use and benefit of such property as contemplated by the Loan Documents
provided, however, that neither any Loan Party nor any of their respective
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
6.14 Preparation of Environmental Assessments.
(a) If (i) a Default caused by reason of a breach of Sections 5.09 or 6.13 has
occurred and is continuing, (ii) the Required Lenders reasonably believe that
the presence of Hazardous Materials on or about any real property constituting
Collateral could reasonably be expected to have a Material Adverse Effect or a
material adverse effect on the value of the real property Collateral taken as a
whole, (iii) a claim of Environmental Liability is made or threatened with
respect to any real property Collateral that could reasonably be expected to
have a Material Adverse Effect or a material adverse effect on the value of the
real property Collateral taken as a whole, or (iv) if any Loan Party or any of
its Subsidiaries acquires property after the Closing Date on which a Lien is
required to be granted to secure the Obligations, then in the case of clause
(iv), provide to the Administrative Agent and the Lenders not less than twenty
(20) days prior to the acquisition thereof (or such lesser number of days as
shall be acceptable to the Administrative Agent), and in the case of clauses
(i), (ii) and (iii), then at the request of the Required Lenders, provide to the
Lenders within 60 days after such request, in each

 

73



--------------------------------------------------------------------------------



 



instance at the expense of the Borrower, (1) a current Environmental Assessment
for each of the properties described in such request (which shall be limited to
the properties being acquired or which are the subject of such Default, concern
or claim), and (2) in the case of clauses (i), (ii) and (iii), an explanation of
the Borrower’s (or other Loan Party’s) plans to remedy such Default or other
material effect. Each of the Parent and the Borrower shall, and shall cause each
Subsidiary (other than an Inactive Subsidiary or an Agway Subsidiary) to,
cooperate with each consulting firm making any such Environmental Assessment and
supply to any such consulting firm, from time to time and promptly on request,
all non-privileged information in their custody or control to facilitate the
completion of the applicable Environmental Assessment. In the case of clauses
(i), (ii) and (iii) above, if the Borrower fails to deliver to the
Administrative Agent a copy of any requested Environmental Assessment within
sixty (60) days, of the Required Lenders’ request, the Administrative Agent may,
with respect to either such failure, cause such requested Environmental
Assessment to be made at the Borrower’s expense and risk, and in connection
therewith, the Parent and the Borrower each hereby grants, and agrees to cause
any Subsidiary (other than an Inactive Subsidiary or an Agway Subsidiary) that
owns any applicable real property to grant, to the Administrative Agent and its
designees, subject to the rights of tenants, (A) access to the applicable real
properties at any reasonable time or times, upon reasonable written notice, and
(B) a non-exclusive license which is coupled with an interest and irrevocable,
to make or cause to be made any such requested Environmental Assessments.
Without limiting the generality of the foregoing, with respect to the real
property Collateral located in the State of California, each of the Parent and
the Borrower agree that the Administrative Agent and its designees shall have
the same right, power and authority to enter and inspect such real property as
is granted to the secured lender under Section 2929.5 of the California Civil
Code, and that Administrative Agent shall have the right to appoint a receiver
to enter and inspect such real property to the extent such authority is provided
under applicable law, including the authority given to the secured lender under
Section 564(c) of the California Code of Civil Procedure; provided,
Administrative Agent shall not exercise such rights unless clause (i), (ii) or
(iii) is triggered.
(b) Each of the Parent and the Borrower acknowledges and agrees for itself and
on behalf of its respective Subsidiaries that (i) the Administrative Agent and
the Lenders shall be under no duty to make any Environmental Assessment, and in
no event shall any such Environmental Assessment give rise to a representation
that any Hazardous Material is or is not present, or that there has been or
shall be compliance with any Environmental Law, nor shall any of the Loan
Parties, their respective Subsidiaries or any other person be entitled to rely
on any Environmental Assessment made by the Administrative Agent, any Lender or
any other Person at the request of the Required Lenders; provided, however, that
the Loan Parties shall be entitled to request a reliance letter from any third
party performing an Environmental Assessment if the Loan Parties are responsible
for the cost thereof, and the Lenders shall not object to such request;
(ii) neither the Administrative Agent nor any Lender owes any duty to inform the
Loan Parties, their respective Subsidiaries or any other person of any Hazardous
Material or other adverse condition; (iii) neither the Administrative Agent nor
any Lender owes any duty of care to protect the Loan Parties, their respective
Subsidiaries or any other person against any Hazardous Materials or other
adverse condition; provided however, that this Section 6.14 shall not relieve
the Administrative Agent or any of its designees for damages that are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from its gross negligence or willful misconduct in conducting an
Environmental Assessment; (iv) Administrative Agent may, subject to the
provisions of Section 11.07 hereof, disclose to interested parties any
information Administrative Agent now or hereafter has about the environmental
condition or compliance of the real properties of the Parent and the Borrower or
their respective Subsidiaries, but shall be under no duty to disclose any such

 

74



--------------------------------------------------------------------------------



 



information; (v) the Administrative Agent and the Lenders cannot control or
otherwise assure the truthfulness or accuracy of any Environmental Assessments;
(vi) the release of Environmental Assessments, or any information contained
therein or gathered in connection therewith, to prospective bidders at any
foreclosure sale of any real property Collateral associated with any
Environmental Assessment may have a material and adverse effect upon the amount
that a party may bid at such foreclosure sale; (vii) neither the Administrative
Agent nor any of the Lenders shall have any liability whatsoever as a result of
delivering any Environmental Assessments, or any information contained therein
or gathered in connection therewith, to any prospective bidder at a foreclosure
sale; and (viii) the Administrative Agent and each of the Lenders and each
Related Party of each of the foregoing Persons are released and forever
discharged from any and all claims, damages, causes of action, or other
liabilities of any type or nature whatsoever arising out of, connected with or
incidental to any Environmental Assessments or the delivery or disclosure
thereof; provided, this clause (viii) shall not relieve the Administrative
Agent, any Lender or any of their respective Related Parties from claims,
damages, causes of action or other liabilities that are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
such Person’s gross negligence or willful misconduct in conducting such
Environmental Assessments.
6.15 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) to the fullest extent
permitted by applicable Law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(ii) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.
6.16 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real and personal property
to which any Loan Party or any of their respective Subsidiaries is a party, keep
such leases in full force and effect and not allow such leases to lapse or be
terminated (except at the end of the contractual term of such leases) or any
rights to renew such leases to be forfeited or cancelled unless such Loan Party
determines in its reasonable business judgment that it does not require such
lease to be renewed, notify the Administrative Agent of any default by any party
with respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect.
6.17 Material Contracts. Perform and observe all the terms and provisions of
each contract that is material to its business to be performed or observed by
it, maintain each such contract in full force and effect, enforce each such
contract in accordance with its terms, and cause each of its Subsidiaries to do
so, except, in any case, where the failure to do so, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

75



--------------------------------------------------------------------------------



 



6.18 Corporate Identity. Do or cause to be done (or refrain from doing or
causing to be done, as the case may be) all things necessary to ensure that the
separate legal identity of the Parent and the Borrower will at all times be
respected and that neither the Borrower nor any of its Subsidiaries will be
liable for any obligations, contractual or otherwise, of the General Partner,
the Parent or any other entity in which the General Partner or the Parent owns
any Equity Interest. Without limiting the foregoing, the Parent and the Borrower
will (a) observe all requirements, procedures and formalities necessary or
advisable in order that the Borrower will for all purposes be considered a
validly existing partnership separate and distinct from the Parent and their
other Subsidiaries, (b) not permit any commingling of the assets of the Parent
or any of its other Subsidiaries with assets of the Borrower or any of its other
Subsidiaries which would prevent the assets of the Parent or any of its other
Subsidiaries from being readily distinguished from the assets of the Borrower
and its Subsidiaries and (c) take reasonable and customary actions to ensure
that creditors of the General Partner, the Parent and their other Subsidiaries
are aware that each such Person is an entity separate and distinct from the
Borrower and its Subsidiaries. As used in this Section 6.18, “other
Subsidiaries” shall mean all Subsidiaries of the General Partner and the Parent
other than the Borrower and its Subsidiaries.
Article VII.
Negative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, neither the Parent nor the Borrower shall, nor shall
the Parent or the Borrower permit any Subsidiary to, directly or indirectly:
7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names any Loan Party or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following:
(a) Liens pursuant to any Loan Document;
(b) Liens securing Indebtedness existing on the date hereof and listed on
Schedule 7.02 and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.02(e), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(e);
(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or Liens for taxes that are not either individually or in
aggregate material;
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person or which are
bonded;

 

76



--------------------------------------------------------------------------------



 



(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g) easements, rights-of-way, restrictions, servitudes, covenants, licenses,
encroachments, minor defects or other irregularities in title, liens securing
obligations under reciprocal easements or similar agreements and other similar
encumbrances affecting real property which, in the aggregate, do not materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;
(h) (i) any interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement (ii) any Lien or restriction to which the interest
or title of such lessor or sublessor may be subject, or (iii) any subordination
of the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii), so long as the holder of
such Lien or restriction agrees to recognize the rights of such lessee or
sublessee under such lease;
(i) licenses, sublicenses, leases or subleases granted to third parties in the
ordinary course of business not interfering in any material respect with the
ordinary conduct of the business of the Loan Parties or any of their
Subsidiaries;
(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;
(k) (i) Liens on the property or assets of any Subsidiary in favor of the
Borrower or any Wholly-Owned Subsidiary Guarantor, and (ii) Liens on the
property or assets of any MLP Subsidiary in favor of any Wholly-Owned MLP
Subsidiary;
(l) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);
(m) Liens securing Indebtedness permitted under Section 7.02(j); provided
(i) any such Lien shall be confined solely to the item or items of such property
(or improvement therein) so acquired or constructed and, if required by the
terms of the instrument creating such Lien, other property (or improvements
thereon) which is an improvement to such acquired or constructed property,
(ii) any such Lien shall be created contemporaneously with, or within sixty
(60) Business Days after, the acquisition or construction of such property, and
(iii) such Lien does not exceed an amount equal to 85% (100% in the case of
Capitalized Leases) of the fair market value of such assets (as determined in
good faith by the Board of Supervisors of the Borrower) at the time of
acquisition thereof;
(n) Liens granted to a utility provider by an ESCO on accounts receivable sold
to such utility provider in connection with a Consolidated Billing Program; and
(o) precautionary UCC-1 financing statement filings by lessors in respect of
operating leases, provided that the obligations under such leases do not
constitute Indebtedness.

 

77



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Parent will not, and will not permit any
Subsidiary to, create, assume, incur or suffer to exist any Lien (other than
Liens created by the Loan Documents) upon or with respect to any of its
proprietary software developed by or on behalf of the Parent or its Affiliates
and necessary and useful for the conduct of the Business.
7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a) obligations (contingent or otherwise) of the Parent, the Borrower, any
Subsidiary Guarantor or any MLP Subsidiary Guarantor existing or arising under
any Swap Contract permitted under Section 7.17;
(b) Indebtedness of the Parent and Suburban Energy Finance Corp. evidenced by
the Parent Notes (including the Parent Refinancing Notes);
(c) (i) Indebtedness of a Subsidiary of the Borrower owed to the Borrower or any
other Wholly-Owned Subsidiary Guarantor, and (ii) Indebtedness of a MLP
Subsidiary Guarantor owed to the Parent or to any other Wholly-Owned MLP
Subsidiary Guarantor, in each case, which Indebtedness shall constitute
“Collateral” under the Security Agreement and shall be otherwise permitted under
the provisions of Section 7.03;
(d) Indebtedness under the Loan Documents;
(e) other Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension other; and
provided, further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
(f) (i) Guarantees of the Parent or any MLP Subsidiary Guarantor in respect of
Indebtedness otherwise permitted hereunder of any Wholly-Owned MLP Subsidiary
Guarantor, and (ii) Guarantees in respect of Indebtedness otherwise permitted
hereunder of the Borrower or any Subsidiary Guarantor;
(g) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations, in each case provided in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business, and in each case,
not delinquent in payment;
(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two (2) Business Days of its incurrence;

 

78



--------------------------------------------------------------------------------



 



(i) (i) Indebtedness of a Subsidiary Guarantor or a MLP Subsidiary Guarantor
acquired after the date hereof and (ii) Indebtedness of any Person merged or
consolidated with or into the Borrower, any Subsidiary Guarantor or a MLP
Subsidiary Guarantor after the date hereof, which Indebtedness in each case,
exists at the time of such acquisition, merger, consolidation or conversion and
is not created in contemplation of such event and where such acquisition, merger
or consolidation is otherwise permitted by this Agreement; provided that the
aggregate principal amount of Indebtedness under this clause (i) shall not at
any time exceed $5,000,000;
(j) Indebtedness incurred, issued or assumed by the Borrower, any Subsidiary
Guarantor or any MLP Subsidiary Guarantor (i) to finance the acquisitions,
improvements or repairs (to the extent such improvements and repairs may be
capitalized on the books of such Person in accordance with GAAP) of, or
additions to, the property and assets of such Person, or (ii) to replace,
extend, renew, refund or refinance any such Indebtedness; provided that:
(A) the aggregate principal amount of Indebtedness incurred under this clause
(j) and outstanding at any time shall not exceed $35,000,000; and
(B) the aggregate principal amount of Indebtedness incurred in connection with
any such replacement, extension, renewal, refunding or refinancing shall not
exceed the outstanding principal amount of Indebtedness so replaced, extended,
renewed, refunded or refinanced;
(k) other unsecured Indebtedness in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding.
No Loan Party may incur any Indebtedness owed to, or guaranty any Indebtedness
of, any Agway Subsidiary or Inactive Subsidiary.
7.03 Investments. Make or hold any Investments, except:
(a) Investments in the form of Cash Equivalents;
(b) advances to officers, directors (or persons performing similar functions)
and employees made in the ordinary course of business, for travel,
entertainment, relocation and analogous ordinary business purposes;
(c) (i) Investments by the Parent and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Parent in the Borrower and entities that are (prior to or as a result of such
Investment) Wholly-Owned Subsidiary Guarantors, (ii) additional Investments by
the Parent and the MLP Subsidiary Guarantors in entities that are (prior to or
as a result of such Investment) Wholly-Owned MLP Subsidiary Guarantors,
(iii) Investments by MLP Subsidiary Guarantors in the Parent, and (iv)
additional Investments in Agway Subsidiaries in an aggregate amount during the
term of this Agreement not to exceed $5,000,000; provided that, in the case of
Investments in a Foreign Subsidiary made pursuant to this Section 7.03(c), the
amount of such Investments when aggregated with Investments in Foreign
Subsidiaries made pursuant to Section 7.03(f) and Investments made pursuant to
Section 7.03(g) shall not exceed $10,000,000 in the aggregate; and provided
further that all Investments made in Persons that are not Loan Parties prior to
such Investment shall be subject to the provisions of Section 7.03(f);

 

79



--------------------------------------------------------------------------------



 



(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors in the ordinary
course;
(e) Guarantees permitted by Section 7.02;
(f) the purchase or other acquisition of Equity Interests or other property or
assets of any Person; provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.03(f):
(i) in the case of an acquisition or purchase of Equity Interests, including as
a result of a merger or consolidation, (A) by the Parent, the entity in which
such Investment is being made will be a Wholly-Owned Subsidiary of the Parent,
(B) by the Borrower or any Subsidiary of the Borrower, the entity in which such
Investment is being made will be a Wholly-Owned Subsidiary of the Borrower, and
(C) by a MLP Subsidiary Guarantor, the entity in which such Investment is being
made will be a Wholly-Owned Subsidiary of one or more MLP Subsidiary Guarantors
or a Subsidiary that is Wholly-Owned directly by the Parent and one or more MLP
Subsidiary Guarantors;
(ii) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;
(iii) the lines of business of the Person to be (or the property so purchased or
otherwise acquired) shall be consistent with the provisions of Section 7.07;
(iv) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Parent and its
Subsidiaries, taken as a whole (as determined in good faith by the Board of
Supervisors of the Parent or the board of directors (or the persons performing
similar functions) of such Subsidiary if the Board of Supervisors or the board
of directors (or the persons performing similar functions) is otherwise
approving such transaction;
(v) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries and the Parent and its
Subsidiaries shall be in pro forma compliance with all of the covenants set
forth in Section 7.11, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a), (b), (c) or (d) as though such purchase
or other acquisition had been consummated as of the first day of the fiscal
period covered thereby; provided, however, if (1) the total cash and noncash
consideration (including the fair market value of all Equity Interests issued or
transferred to the sellers thereof, all indemnities, earnouts and other
contingent payment obligations to, and the aggregate amounts paid or to be paid
under noncompete, consulting and other affiliated agreements with, the sellers
thereof, all write-downs of property and reserves for liabilities with respect
thereto and all assumptions of debt, liabilities and other obligations in
connection therewith) paid for any such purchase or other acquisition, exceeds
$100,000,000 and (2) the Total Consolidated Leverage Ratio as determined on a
pro forma basis after giving effect to such purchase or acquisition is in excess
of 3.5 to 1.00, the consent of the Required Lenders shall be required;

 

80



--------------------------------------------------------------------------------



 



(vi) in the case of (A) a purchase or acquisition of Equity Interests of another
Person, (B) a purchase or other acquisition of assets of another Person that
constitutes a business unit or all or a substantial part of the business, of
another Person, or (C) a purchase or other acquisition of assets of another
Person where the total aggregate cash and non-cash consideration paid for such
purchase or other acquisition exceeds $25,000,000 (each Investment described in
the foregoing clauses (A) through (C), a “Reportable Investment”), within a
reasonable time prior to such purchase or acquisition, the Administrative Agent
shall have received a copy of the executed purchase agreement (or, in the event
that the purchase agreement is not being executed until closing, then a
substantially complete unexecuted version of the purchase agreement, with the
copy of the executed purchase agreement to follow promptly upon closing of such
acquisition) for such purchase or acquisition, the anticipated amount to be
borrowed in order to consummate such purchase or acquisition, and such other
information related to such purchase or acquisition as the Administrative Agent
shall reasonably request;
(vii) in the case of Investments in a Foreign Subsidiary made pursuant to this
Section 7.03(f), the amount of such Investments when aggregated with Investments
in Foreign Subsidiaries made pursuant to Section 7.03(c) and Investments made
pursuant to Section 7.03(g) shall not exceed $10,000,000 in the aggregate; and
(viii) in the case of a Reportable Investment, the Parent shall have delivered
to the Administrative Agent, at least five Business Days (or such shorter period
of time as may be agreed by the Administrative Agent) prior to the date on which
any such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, certifying that the requirements
set forth in this clause (f) have been satisfied or will be satisfied on or
prior to the consummation of such purchase or other acquisition; and
(g) Investments not otherwise permitted by this Section 7.03 in an amount, when
aggregated with Investments made in Foreign Subsidiaries pursuant to
Sections 7.03(c) and 7.03(f), not to exceed $10,000,000 in the aggregate.
7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
(a) any Subsidiary Guarantor may merge or consolidate with (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or
(ii) any one or more Subsidiary Guarantors provided that if a Wholly-Owned
Subsidiary Guarantor is a party to such merger consolidation, the continuing or
surviving Person shall be a Wholly-Owned Subsidiary Guarantor;
(b) any MLP Subsidiary Guarantor may merge with any one or more MLP Subsidiary
Guarantors provided that if a Wholly-Owned MLP Subsidiary Guarantor is a party
to such merger consolidation, the continuing or surviving Person shall be a MLP
Subsidiary Guarantor;

 

81



--------------------------------------------------------------------------------



 



(c) any Subsidiary Guarantor may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Wholly-Owned Subsidiary Guarantor;
(d) any MLP Subsidiary Guarantor may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to any Wholly-Owned Guarantor;
(e) any Agway Subsidiary or Inactive Subsidiary may dispose of all or
substantially all of its assets (including any Disposition that is in the nature
of a liquidation) to any Person; and
(f) in connection with any acquisition permitted under Section 7.03, each of the
Borrower, any of the Wholly-Owned Subsidiary Guarantors, and any of the
Wholly-Owned MLP Subsidiary Guarantors may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided, however, that in each case, immediately after giving effect thereto
(i) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving entity, (ii) in the case of any such merger to which
any Wholly-Owned Subsidiary Guarantor is a party, a Wholly-Owned Subsidiary
Guarantor is the surviving entity, and (iii) in the case of any such merger to
which any Wholly-Owned MLP Subsidiary Guarantor is a party, a Wholly-Owned
Guarantor is the surviving entity.
7.05 Dispositions. Make any Disposition, except:
(a) Dispositions of used, obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b) Dispositions of inventory in the ordinary course of business;
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d) Dispositions by any Subsidiary to the Borrower or to a Subsidiary Guarantor;
(e) Dispositions by any MLP Subsidiary Guarantor to another Guarantor;
(f) Dispositions by or of the Agway Subsidiaries and Inactive Subsidiaries;
(g) Dispositions by a Person of all or substantially all the assets of such
Person that are permitted by Section 7.04; and
(h) sales of accounts receivable related to a Consolidated Billing Program by
any ESCO to the utility provider in connection with such Consolidated Billing
Program; and
(i) Dispositions not otherwise permitted by this Section 7.05 in an aggregate
amount not to exceed $25,000,000 in any fiscal year.

 

82



--------------------------------------------------------------------------------



 



7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
(a) any Subsidiary Guarantor may make Restricted Payments to the Borrower and
any Wholly-Owned Subsidiary Guarantor;
(b) any MLP Subsidiary Guarantor may make Restricted Payments to the Parent and
any Wholly-Owned MLP Subsidiary Guarantor;
(c) the Borrower may declare and make Quarterly Distributions of Available Cash
as defined in the Borrower Partnership Agreement and the Borrower may redeem or
repurchase its partner interests to the extent such Quarterly Distributions,
redemptions and repurchases in any fiscal quarter do not exceed in the aggregate
Available Cash as defined in the Borrower Partnership Agreement for the
immediately preceding fiscal quarter and are made in accordance with the
Borrower Partnership Agreement; provided, that at the time each such Quarterly
Distribution, redemption or repurchase is declared or made no Default or Event
of Default exists or would result therefrom;
(d) the Parent may declare and make Quarterly Distributions of Available Cash as
defined in the Parent Partnership Agreement and the Parent may redeem or
repurchase its limited partnership units to the extent such Quarterly
Distributions, redemptions and repurchases in any fiscal quarter do not exceed,
in the aggregate Available Cash as defined in the Parent Partnership Agreement
for the immediately preceding fiscal quarter and are made in accordance with the
Parent Partnership Agreement; provided, that at the time each such Quarterly
Distribution, redemption or repurchase is declared or made no Default or Event
of Default exists or would result therefrom; and
(e) the Parent may declare and make dividend payments or other distributions
payable solely in Equity Interests of the Parent.
7.07 Change in Nature of Business. Engage in any material line of business other
than (a) the Business conducted on the Closing Date and (b) any other business
related to the energy business.
7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of a Loan Party, whether or not in the ordinary course of
business, other than on terms substantially as favorable to the Loan Party
entering into such transaction as would be obtainable by such Loan Party at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided that this Section 7.08 shall not apply to (a) Restricted
Payments permitted under Section 7.06, (b) indemnification of and contribution
to all Persons entitled to indemnification or contribution under Section 7.14 of
the Borrower Partnership Agreement, (c) transactions between or among the
Parent, the Borrower and the Wholly-Owned Subsidiary Guarantors, and
(d) transactions between or among the Parent and the Wholly-Owned MLP Subsidiary
Guarantors.
7.09 Burdensome Agreements.
(a) Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document or the Parent Note Indenture as in effect
on the date hereof) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property to or invest in the Borrower or any Guarantor, (ii) of the General
Partner, the Parent or any Subsidiary to Guarantee the Indebtedness of the
Borrower or (iii) of the General Partner, the Parent, the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.02(j) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

83



--------------------------------------------------------------------------------



 



(b) Enter into any amendment or other agreement in respect of Indebtedness which
contains any covenants (including, without limitation, a negative pledge on
assets) more restrictive than the provisions of Article VI and Article VII.
7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.
7.11 Financial Covenants.
(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Parent to be less than
2.50 to 1:00.
(b) Total Consolidated Leverage Ratio. Permit the Total Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Parent to be greater than 4:50
to 1:00.
(c) Senior Secured Consolidated Leverage Ratio. Permit the Senior Secured
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Borrower
to be greater than 3.00 to 1.00.
7.12 Amendments of Organization Documents.
(a) Amend any Organization Document of the Borrower or of any Intermediate
Entity Guarantor; or
(b) Amend any other Organization Documents of any Loan Party in any manner that
could reasonably be expected to adversely and materially affect the rights of
the Lenders under this Agreement or any other Loan Document or their ability to
enforce any provisions of this Agreement or any other Loan Document, or that
could reasonably be expected to have a Material Adverse Effect.
7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required or permitted by GAAP, or (b) its fiscal year.
7.14 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
make any payment of principal in respect of the Parent Notes (each, a “Principal
Payment”) except:
(a) Principal Payments required by the terms of the Parent Notes,
(b) other Principal Payments, provided that the aggregate Principal Payments
made pursuant to this clause (b) on any date may not exceed an amount equal to
Excess Cash on such date, and

 

84



--------------------------------------------------------------------------------



 



(c) Principal Payments, not permitted by clause (a) or (b) above, in an amount
not to exceed $25,000,000 in the aggregate from and after the Closing Date;
provided, that in the case of any Principal Payment pursuant to clause (b) or
(c) above: (i) on the date of such Principal Payment the Senior Secured
Consolidated Leverage Ratio calculated on a pro forma basis as of such date
shall not be greater than 3.00 to 1.00, and (ii) no Default shall exist at the
time of or as a result of such Principal Payment.
7.15 Holding Companies. In the case of the Intermediate Entity Guarantors,
engage in any business or activity other than (i) in the case of Suburban LP
Holdings, LLC, the direct ownership of limited partnership interests in the
Borrower, and in the case of Suburban LP Holdings, Inc., the direct ownership of
limited partnership interests in Suburban LP Holdings, LLC, (ii) maintaining its
existence, (iii) the execution and delivery of the Loan Documents to which it is
a party and the performance of its obligations thereunder, and (iv) activities
incidental to the businesses or activities described in the foregoing clauses
(i) through (iii).
7.16 Lease Obligations. Create, incur, assume or suffer to exist any obligations
as lessee (a) for the rental or hire of real or personal property in connection
with any sale and leaseback transaction, or (b) for the rental or hire of other
real or personal property under leases (excluding Capitalized Leases) having an
original term of one year or more that would cause the direct and contingent
liabilities of the Parent and its Subsidiaries, on a consolidated basis, in
respect of all such obligations to exceed $30,000,000 payable in any period of
12 consecutive months.
7.17 Swap Agreements.
(a) Enter into or permit to exist any obligations under Swap Contracts other
than Swap Contracts entered into by a Loan Party or any Subsidiary thereof in
the ordinary course of business for the purpose of mitigating risks associated
with liabilities, commitments, investments, assets, or property held or
reasonably anticipated by such Person in connection with the business of such
Person conducted in accordance with Section 7.07 and not for purposes of
speculation.
(b) The Borrower shall not amend the Borrower’s hedging and risk management
policies in place as of the date hereof, a copy of which has been delivered to
the Administrative Agent, in any manner that increases the risk exposure of the
Borrower (including without limitation, any increase of the limits thereunder)
without the prior written consent of the Required Lenders, which consent shall
not be unreasonably withheld.
Article VIII.
Events of Default and Remedies
8.01 Events of Default. (i) Any of the following shall constitute an Event of
Default (each an “Event of Default”):
(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

85



--------------------------------------------------------------------------------



 



(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement applicable to it contained in any of Sections 6.02, 6.03,
6.05, 6.10, 6.11, 6.12, 6.14, or Article VII , or (ii) any Loan Party fails to
perform or observe any term, covenant or agreement applicable to it contained in
Section 6.01 and such failure continues for 30 days; or
(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after (i) the Borrower has knowledge of such Event of
Default or (ii) the Borrower receives written notice thereof from the
Administrative Agent; or
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Loan Party herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made; or
(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness contained in any instrument or agreement evidencing, securing
or relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or
(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof (other
than the Agway Subsidiaries or Inactive Subsidiaries) institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

86



--------------------------------------------------------------------------------



 



(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect, or has resulted in liability of a Loan Party or
any Subsidiary thereof under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, and such amount is not paid when due, after expiration of any applicable
grace period, or (ii) a Loan Party or any Subsidiary thereof or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or
(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
(k) Change of Control. There occurs any Change of Control; or
(l) Tax Status. The Parent or the Borrower shall be treated as an association
taxable as a corporation or shall otherwise be taxed as an entity for Federal
income tax purposes; or
(m) Amendment to Organization Documents. The Borrower Partnership Agreement or
any other Organization Document of the Borrower is amended without the consent
of the Required Lenders; or
(n) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby.
8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

87



--------------------------------------------------------------------------------



 



(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks, and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

88



--------------------------------------------------------------------------------



 



Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof two Business Days (or such shorter time as may be acceptable to the
Administrative Agent) prior to the date that the Administrative Agent sets (by
written notice to the Lenders) for such application, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. The
Administrative Agent shall be entitled to rely on, and shall not incur any
liability for relying upon, any notice received from a Cash Management Bank or a
Hedge Bank regarding Secured Cash Management Agreements and Secured Hedge
Agreements and shall not be responsible for or have any duty to ascertain or
inquire into the validity, authenticity, or accuracy of any statement or
representation contained therein or otherwise with respect thereto.
Article IX.
Administrative Agent
9.01 Appointment and Authority.
(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

 

89



--------------------------------------------------------------------------------



 



9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Loan Party, a
Lender or the L/C Issuer.
(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

90



--------------------------------------------------------------------------------



 



9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower or any other
Loan Party), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

91



--------------------------------------------------------------------------------



 



Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers or other agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.

 

92



--------------------------------------------------------------------------------



 



Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 11.01;
(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(m).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.
9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

93



--------------------------------------------------------------------------------



 



Article X.
Continuing Guaranty
10.01 Guaranty. The Parent hereby, absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of each Loan Party to
the Secured Parties, and whether arising hereunder or under any other Loan
Document, any Secured Cash Management Agreement or any Secured Hedge Agreement
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Secured Parties in connection with the collection or enforcement thereof).
The Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Parent, and conclusive for the purpose of establishing
the amount of the Obligations, absent manifest error. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Obligations
which might otherwise constitute a defense to the obligations of the Parent
under this Guaranty, and the Parent hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to any or all of the
foregoing.
10.02 Rights of Lenders. The Parent consents and agrees that the Secured Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Obligations. Without limiting the generality of
the foregoing, the Parent consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the Parent
under this Guaranty or which, but for this provision, might operate as a
discharge of the Parent.
10.03 Certain Waivers. The Parent waives (a) any defense arising by reason of
any disability or other defense of the Borrower, any other Loan Party, or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of any Secured Party) of the liability of the Borrower or any other
Loan Party; (b) any defense based on any claim that the Parent’s obligations
exceed or are more burdensome than those of the Borrower or any other Loan
Party; (c) the benefit of any statute of limitations affecting such Senior
Guarantor’s liability hereunder; (d) any right to proceed against the Borrower
or any other Loan Party, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable Law limiting the liability of or exonerating guarantors
or sureties. The Parent expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations. The Parent waives any
rights and defenses that are or may become available to it by reason of §§ 2787
to 2855, inclusive, and §§ 2899 and 3433 of the California Civil Code. As
provided below, this Guaranty shall be governed by, and construed in accordance
with, the laws of the State of New York. The foregoing waivers and the
provisions hereinafter set forth in this Guaranty which pertain to California
law are included solely out of an abundance of caution, and shall not be
construed to mean that any of the above-referenced provisions of California law
are in any way applicable to this Guaranty or the Obligations.

 

94



--------------------------------------------------------------------------------



 



10.04 Obligations Independent. The obligations of the Parent hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against the Parent to enforce this Guaranty whether or not the
Borrower or any other person or entity is joined as a party.
10.05 Subrogation. The Parent shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments and the Facilities are terminated. If any amounts are
paid to the Parent in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.
10.06 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full in cash, the Commitments and the
Facilities with respect to the Obligations are terminated, and all Letters of
Credit have terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or any other Loan Party is made, or any
of the Secured Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Secured Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Parent under this paragraph
shall survive termination of this Guaranty.
10.07 Subordination. The Parent hereby subordinates the payment of all
obligations and indebtedness of the Borrower or any other Loan Party owing to
the Parent, whether now existing or hereafter arising, including but not limited
to any obligation of the Borrower or any other Loan Party to the Parent as
subrogee of the Secured Parties or resulting from the Parent’s performance under
this Guaranty, to the indefeasible payment in full in cash of all Obligations.
If the Secured Parties so request, any such obligation or indebtedness of the
Borrower or any other Loan Party to the Parent shall be enforced and performance
received by the Parent as trustee for the Secured Parties and the proceeds
thereof shall be paid over to the Secured Parties on account of the Obligations,
but without reducing or affecting in any manner the liability of the Parent
under this Guaranty.
10.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
the Parent or the Borrower or any other Loan Party under any Debtor Relief Laws,
or otherwise, all such amounts shall nonetheless be payable, jointly and
severally, by the Parent immediately upon demand by the Secured Parties.

 

95



--------------------------------------------------------------------------------



 



10.09 Condition of Borrower. The Parent acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower,
the other Loan Parties, and any other guarantor such information concerning the
financial condition, business and operations of the Borrower, the other Loan
Parties, and any such other guarantor as it requires, and that none of the
Secured Parties has any duty, and it is not relying on the Secured Parties at
any time, to disclose to it any information relating to the business, operations
or financial condition of the Borrower, the other Loan Parties, or any other
guarantor (the Parent waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).
10.10 Additional Guarantor Waivers and Agreements.
(a) The Parent understands and acknowledges that if the Secured Parties
foreclose judicially or nonjudicially against any real property security for the
Obligations, that foreclosure could impair or destroy any ability that the
Parent may have to seek reimbursement, contribution, or indemnification from the
Borrower or others based on any right the Parent may have of subrogation,
reimbursement, contribution, or indemnification for any amounts paid by the
Parent under this Guaranty. The Parent further understands and acknowledges that
in the absence of this paragraph, such potential impairment or destruction of
the Parent’s rights, if any, may entitle the Parent to assert a defense to this
Guaranty based on Section 580d of the California Code of Civil Procedure as
interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing
this Guaranty, the Parent freely, irrevocably, and unconditionally: (i) waives
and relinquishes that defense and agrees that it will be fully liable under this
Guaranty even though the Secured Parties may foreclose, either by judicial
foreclosure or by exercise of power of sale, any deed of trust securing the
Obligations; (ii) agrees that the Parent will not assert that defense in any
action or proceeding which the Secured Parties may commence to enforce this
Guaranty; (iii) acknowledges and agrees that the rights and defenses waived by
the Parent in this Guaranty include any right or defense that the Parent may
have or be entitled to assert based upon or arising out of any one or more of §§
580a, 580b, 580d, or 726 of the California Code of Civil Procedure or § 2848 of
the California Civil Code; and (iv) acknowledges and agrees that the Secured
Parties are relying on this waiver in creating the Obligations, and that this
waiver is a material part of the consideration which the Secured Parties are
receiving for creating the Obligations.
(b) The Parent waives all rights and defenses that it may have because any of
the Obligations is secured by real property. This means, among other things:
(i) the Secured Parties may collect from the Parent without first foreclosing on
any real or personal property collateral pledged by the other Loan Parties; and
(ii) if the Secured Parties foreclose on any real property collateral pledged by
the other Loan Parties: (A) the amount of the Obligations may be reduced only by
the price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) the Secured Parties may
collect from the Parent even if the Secured Parties, by foreclosing on the real
property collateral, have destroyed any right the Parent may have to collect
from the Borrower or any other Loan Party. This is an unconditional and
irrevocable waiver of any rights and defenses the Parent may have because any of
the Obligations is secured by real property. These rights and defenses include,
but are not limited to, any rights or defenses based upon § 580a, 580b, 580d, or
726 of the California Code of Civil Procedure.
(c) The Parent waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

 

96



--------------------------------------------------------------------------------



 



Article XI.
Miscellaneous
11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;
(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the applicable
Required Incremental Term Facility Lenders, as the case may be;
(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (other than mandatory prepayments under Sections 2.05(b)(i) or (ii)) of
principal, interest, fees or other amounts due to any Lender hereunder or under
such other Loan Document without the written consent of such Lender entitled to
such payment;
(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein or in the definition of Applicable Margin) even if the effect
of such amendment would be to reduce the rate of interest on any Loan or L/C
Borrowing or to reduce any fee payable hereunder;
(f) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (A) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders, and (B) if such Facility is an Incremental Term
Facility, the applicable Incremental Term Loan Facility Lenders;
(g) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Incremental Term Facility Lenders” without the written
consent of each Lender under the applicable Facility;

 

97



--------------------------------------------------------------------------------



 



(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or
(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is an Incremental Term Facility, the applicable Required
Incremental Term Facility Lenders, and (ii) if such Facility is the Revolving
Credit Facility, the Required Revolving Lenders;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders (or that requires the
consent of each Revolving Credit Lender or each applicable Incremental Term
Facility Lender, as the case may be, and that has been approved by the Required
Revolving Lender or the applicable Required Incremental Term Facility Lender, as
applicable, the Borrower may replace such non-consenting Lender in accordance
with Section 11.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).
11.02 Notices; Effectiveness; Electronic Communications.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or email as follows, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:
(i) if to a Loan Party, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, fax number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

 

98



--------------------------------------------------------------------------------



 



(ii) if to any other Lender, to the address, fax number, electronic mail address
or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
delivered; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in subsection
(b) below shall be effective as provided in such subsection (b).
(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Parent, the Borrower, any Lender, the
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Parent’s, the Borrower’s or the Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Parent, the
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

99



--------------------------------------------------------------------------------



 



(d) Change of Address, Etc. Each of the Parent, the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address, fax or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, fax or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent, the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Loan Parties or their respective securities for
purposes of United States Federal or state securities laws.
(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

100



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
11.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section and its rights under or with respect to any
environmental provisions contained or referred to in this Agreement, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. This
Section 11.04(a) shall not apply to Taxes which shall be exclusively governed by
Section 3.01 of this Agreement.
(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, causes of action, judgments, damages, liabilities
(including strict liability) and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee, the cost of preparation,
review and distribution of any reports of investigation or any Environmental
Assessments authorized pursuant to Section 6.14 of this Agreement or by any
other Loan Document, and the cost of preparation, review and distribution of any
studies or reports relating to the performance of any cleanup, remediation,
monitoring, removal or similar work required by any Environmental Law or
otherwise necessary for the Administrative Agent and the other Secured Parties
to have the full commercial use and benefit of any real property collateral as
contemplated by Loan Documents), of any kind and character, contingent or
otherwise, matured or unmatured, known or unknown, foreseeable or unforeseeable,
incurred or suffered by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and

 

101



--------------------------------------------------------------------------------



 



any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) the presence of any Hazardous Materials on,
under or about any property now or formerly owned or operated by a Loan Party or
any of its Subsidiaries, any actual or alleged Release or threatened Release of
Hazardous Materials on, to, under, about or from any property now or formerly
owned or operated by a Loan Party or any of its Subsidiaries or as a result of
the operations of such Parties, any filing or imposition of any environmental
Lien on or against any such property, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, (iv) the breach of any of
the environmental representations, warranties, or covenants in this Agreement,
(v) any violation of Environmental Laws by the Loan Parties or any of their
Subsidiaries, or by any third party on or affecting any property now or formerly
owned or operated by a Loan Party or any of its Subsidiaries, or (vi) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee, (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) result solely from release of Hazardous
Materials or the violation of Environmental Laws that first occurs at a property
after such property has been transferred to Indemnitee or its successors or
assigns by foreclosure or deed-in-lieu of foreclosure. For the avoidance of
doubt, this Section 11.04(b) shall not apply to Taxes, which shall be
exclusively governed by Section 3.01 of this Agreement.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

102



--------------------------------------------------------------------------------



 



(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
(g) Provisions with Respect to California Real Property. The General Partner,
the Parent, the Borrower, and each other Loan Party, the Administrative Agent
and the other Secured Parties, acknowledge and agree that to the extent that
California law is applicable, the representations, warranties, covenants,
indemnities, waivers and other provisions contained in Sections 5.09, 6.02(g)
(insofar as Section 6.02(g) relates to Environmental Laws, Environmental Permits
or Hazardous Materials), 6.03(b) (insofar as Section 6.03(b) relates to
Environmental Laws), 6.13, 6.14 and 11.04 (insofar as Section 11.04 relates to
Environmental Laws, Hazardous Materials and the breach of any environmental
representations, warranties or covenants) of this Agreement as the same relate
to any real property Collateral that is located in the State of California are
intended to constitute, and do constitute, “environmental provisions” as that
term is defined in Section 736(f)(2) of the California Code of Civil Procedure.
To the extent that California law is applicable, pursuant to Section 736 of the
California Code of Civil Procedure, any action by the Administrative Agent or
any other Secured Party for the recovery of damages or enforcement of this
Section shall not constitute an action within the meaning of Section 726(a) of
the California Code of Civil Procedure or constitute a money judgment for a
deficiency or a deficiency judgment within the meaning of Sections 580a, 580b,
580d or 726(b) of the California Code of Civil Procedure. Further, the General
Partner, the Parent, the Borrower, each other Loan Party, and the Indemnitees
mutually intend that to the extent that California law is applicable and if
recovery of damages, injunctive or other equitable relief, or other enforcement
of any environmental provisions shall not be available to the Administrative
Agent or any other Secured Party under or pursuant to Section 736 of the
California Code of Civil Procedure, such damages, injunctive or other equitable
relief, or other enforcement of any environmental provisions shall be
recoverable and available under the law of the State of California other than
Section 736 of the California Code of Civil Procedure, as contemplated in
Section 736(d) of the California Code of Civil Procedure. Without limiting the
foregoing, Administrative Agent and the other Secured Parties shall also have
all rights and remedies set forth in Section 726.5 of the California Code of
Civil Procedure with respect to any real property Collateral located in the
State of California.

 

103



--------------------------------------------------------------------------------



 



11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
11.06 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

 

104



--------------------------------------------------------------------------------



 



(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of either the Revolving Credit Facility or any Incremental Term Facility, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Credit Commitment, if such assignment is to a Person that is not a
Lender with a Commitment in respect of the Revolving Credit Facility, an
Affiliate of such a Lender or an Approved Fund with respect to such a Lender or
(2) any Incremental Term Facility Loan, to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund;
(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

105



--------------------------------------------------------------------------------



 



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of and interest rates on the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. In the event that any Lender sells a
participation, such Lender shall, acting for this purpose as a non-fiduciary
agent on behalf of the Borrower, maintain, or cause to be maintained, a
register, on which it enters the name of all Participants to whom such
participation is sold and the principal amount (and stated interest thereon) of
the portion of the Commitment, Loans and/or other obligations that are the
subject of such sale (the “Participant Register”). The Participant Register
shall be available for inspection by the Borrower and the Administrative Agent
at any reasonable time and from time to time upon reasonable prior notice. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

 

106



--------------------------------------------------------------------------------



 



(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon
30 days’ notice to the Borrower, resign as Swing Line Lender. In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

107



--------------------------------------------------------------------------------



 



11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives; provided that the Persons to whom such disclosure is made will
be informed of the confidential nature of such Information and instructed to
keep such Information confidential, (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(b) or
Section 2.16(b) or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to a Loan Party and its
obligations, (g) with the consent of the Borrower or the Parent or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than a Loan Party or a Subsidiary
thereof.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Loan Parties or their respective Subsidiaries, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
11.08 Right of Setoff.
(a) If an Event of Default shall have occurred and be continuing, each Lender,
the L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

108



--------------------------------------------------------------------------------



 



(b) The L/C Issuer and each Lender, in its capacity as a Lender and in its
capacity as a Hedge Bank, and each other Hedge Bank, by its acceptance of the
benefits of the Collateral Documents creating Liens to secure Obligations
arising under Secured Hedge Agreements, agrees that it will not, without the
prior written consent of the Administrative Agent, exercise any right to set off
or apply any deposits of any kind, or any other obligations owing by it to or
for the order of the Borrower or any other Loan Party, against any Obligations
arising under Secured Hedge Agreements or against any other amounts owed by the
Borrower or another Loan Party to such Lender or against other amounts secured
by Liens on Collateral; provided that nothing contained in this Section or
elsewhere in this Agreement shall impair the right of any Hedge Bank to declare
an early termination date in respect of any Secured Hedge Agreement or to
undertake payment or close-out netting or to otherwise setoff trades or
transactions then existing under such Secured Hedge Agreements.
11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

109



--------------------------------------------------------------------------------



 



11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.14 Governing Law; Jurisdiction; Etc.
(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

110



--------------------------------------------------------------------------------



 



(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
MANHATTAN COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15 California Judicial Reference. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a "provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 11.04, the Borrower shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.
11.16 Real Property Collateral Located in the State of California.
Notwithstanding anything to the contrary contained herein or in the other Loan
Documents, the provisions of Sections 5.09, 6.02(g) (insofar as Section 6.02(g)
relates to Environmental Laws, Environmental Permits or Hazardous Materials),
6.03(b) (insofar as Section 6.03(b) relates to Environmental Laws), 6.13, 6.14
and 11.04 (insofar as Section 11.04 relates to Environmental Laws, Hazardous
Materials and the breach of any environmental representations, warranties or
covenants), (A) shall not be secured by any real property Collateral located in
the State of California notwithstanding that any such real property Collateral
may secure any or all other obligations of Borrower or any other Loan Party
under this Agreement or any other Loan Documents, and (B) shall not limit or
impair any rights or remedies of the Administrative Agent or any other Secured
Party against the Borrower, the Parent, or any other Loan Party, or any
Subsidiaries of any Loan Party under any Environmental Laws, including any
rights of contribution or indemnification.

 

111



--------------------------------------------------------------------------------



 



11.17 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower, the Parent and the General Partner acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, BAS and the other Arranger are arm’s-length commercial
transactions between the Borrower, the Parent, the General Partner and their
respective Affiliates, on the one hand, and the Administrative Agent, and the
other Arranger, on the other hand, (B) each of the Borrower, the Parent and the
General Partner has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Borrower,
the Parent and the General Partner is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii)(A) the Administrative Agent, BAS and each
other Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, the
Parent, the General Partner or any of their respective Affiliates, or any other
Person and (B) neither the Administrative Agent, BAS nor any other Arranger has
any obligation to the Borrower, the Parent , the General Partner or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, BAS and the other Arranger(s) and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the Parent, the
General Partner and their respective Affiliates, and neither the Administrative
Agent, BAS nor any other Arranger has any obligation to disclose any of such
interests to the Borrower, the Parent, the General Partner or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrower, the Parent and the General Partner hereby waives and releases any
claims that it may have against the Administrative Agent, BAS and the other
Arranger(s) with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
11.19 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

112



--------------------------------------------------------------------------------



 



11.20 USA PATRIOT Act. EACH LENDER THAT IS SUBJECT TO THE ACT (AS HEREINAFTER
DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON BEHALF OF ANY
LENDER) HEREBY NOTIFIES THE GENERAL PARTNER, THE PARENT AND THE BORROWER THAT
PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56
(SIGNED INTO LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH LOAN PARTY, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF EACH LOAN PARTY AND OTHER INFORMATION THAT WILL
ALLOW SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY EACH
LOAN PARTY IN ACCORDANCE WITH THE ACT. THE GENERAL PARTNER, THE PARENT AND THE
BORROWER SHALL, PROMPTLY FOLLOWING A REQUEST BY THE ADMINISTRATIVE AGENT OR ANY
LENDER, PROVIDE ALL DOCUMENTATION AND OTHER INFORMATION THAT THE ADMINISTRATIVE
AGENT OR SUCH LENDER REQUESTS IN ORDER TO COMPLY WITH ITS ONGOING OBLIGATIONS
UNDER APPLICABLE “KNOW YOUR CUSTOMER” AN ANTI-MONEY LAUNDERING RULES AND
REGULATIONS, INCLUDING THE ACT.
11.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of Page Is Intentionally Blank]

 

113



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            BORROWER:

SUBURBAN PROPANE, L.P.
      By:   /s/ Michael A. Stivala         Name:   Michael A. Stivala       
Title:   Chief Financial Officer        PARENT:

SUBURBAN PROPANE PARTNERS, L.P.
      By:   /s/ Michael A. Stivala         Name:   Michael A. Stivala       
Title:   Chief Financial Officer   

[Remainder of Page Is Intentionally Blank]

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Liliana Claar         Name:   Liliana Claar        Title:   Vice
President        BANK OF AMERICA, N.A., as a Lender,
L/C Issuer and Swing Line Lender
      By:   /s/ Christen A. Lacey         Name:   Christen A. Lacey       
Title:   Principal   

[Remainder of Page Is Intentionally Blank]

 

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Frederick W. Price         Name:   Frederick W. Price       
Title:   Managing Director     

 

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A.,
as a Lender
      By:   /s/ Allison Sardo         Name:   Allison Sardo        Title:   Vice
President     

 

 



--------------------------------------------------------------------------------



 



            RBS CITIZENS, N.A.,
as a Lender
      By:   /s/ Barrett D. Bencivenga         Name:   Barrett D. Bencivenga     
  Title:   Senior Vice President     

 

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Michael Kid         Name:   Michael Kid        Title:   Officer 
   

 

 



--------------------------------------------------------------------------------



 



            TORONTO DOMINION (NEW YORK) LLC,
as a Lender
      By:   /s/ Robyn Zeller         Name:   Robyn Zeller        Title:   Vice
President     

 

 



--------------------------------------------------------------------------------



 



            SOVEREIGN BANK,
as a Lender
      By:   /s/ Robert D. Lanigan         Name:   Robert D. Lanigan       
Title:   Senior Vice President     

 

 



--------------------------------------------------------------------------------



 



            CRÉDIT INDUSTRIEL ET COMMERCIAL,
as a Lender
      By:   /s/ Brian O'Leary         Name:   Brian O'Leary        Title:  
Managing Director            By:   /s/ Marcus Edward         Name:   Marcus
Edward        Title:   Managing Director     

 

 



--------------------------------------------------------------------------------



 



            ISRAEL DISCOUNT BANK OF NEW YORK,
as a Lender
      By:   /s/ James M. Morton         Name:   James M. Morton        Title:  
First Vice President            By:   /s/ Michael Kerneklian         Name:  
Michael Kerneklian        Title:   Vice President     

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Preeti Bhatnagar         Name:   Preeti Bhatnagar       
Title:   Associate     

 

 



--------------------------------------------------------------------------------



 



            RAYMOND JAMES BANK, FSB,
as a Lender
      By:   /s/ Garrett McKinnon         Name:   Garrett McKinnon       
Title:   Senior Vice President     

 

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
as a Lender
      By:   /s/ Elizabeth T. Perricone         Name:   Elizabeth T. Perricone   
    Title:   Senior Vice President     

 

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA,
as a Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory     

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(a)
AGWAY SUBSIDIARIES; INACTIVE SUBSIDIARIES
Agway Subsidiaries
Suburban Albany Property, LLC, a Delaware limited liability company
Suburban Butler Monroe Street Property, LLC, a Delaware limited liability
company
Suburban Canton Buck Street Property, LLC, a Delaware limited liability company
Suburban Canton Route 11 Property, LLC, a Delaware limited liability company
Suburban Chambersburg Fifth Avenue Property, LLC, a Delaware limited liability
company
Suburban Ellenburg Depot Property, LLC, a Delaware limited liability company
Suburban Gettysburg Property, LLC, a Delaware limited liability company
Suburban Lewistown Property, LLC, a Delaware limited liability company
Suburban MA Surplus Property, LLC, a Delaware limited liability company
Suburban Marcy Property, LLC, a Delaware limited liability company
Suburban Middletown North Street Property, LLC, a Delaware limited liability
company
Suburban New Milford Smith Street Property, LLC, a Delaware limited liability
company
Suburban NJ Property Acquisitions, LLC, a Delaware limited liability company
Suburban NJ Surplus Property, LLC, a Delaware limited liability company
Suburban NY Property Acquisitions, LLC, a Delaware limited liability company
Suburban NY Surplus Property, LLC, a Delaware limited liability company
Suburban PA Property Acquisitions, LLC, a Delaware limited liability company
Suburban PA Surplus Property, LLC, a Delaware limited liability company
Suburban Rochester Property, LLC, a Delaware limited liability company
Suburban Sodus Property, LLC, a Delaware limited liability company
Suburban Temple Property, LLC, a Delaware limited liability company
Suburban Towanda Property, LLC, a Delaware limited liability company
Suburban Verbank Property, LLC, a Delaware limited liability company
Suburban Vineland Property, LLC, a Delaware limited liability company
Suburban VT Property Acquisitions, LLC, a Delaware limited liability company
Suburban Walton Property, LLC, a Delaware limited liability company
Suburban Washington Property, LLC, a Delaware limited liability company
Inactive Subsidiaries1
Suburban Propane Gas Corporation, a New Jersey corporation
Plateau, Inc., a New Mexico corporation
 

      1  
Please note that papers have been filed for dissolution; these entities may be
officially dissolved prior to closing.

 

Schedule 1.01(a) — Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(b)
EXISTING LETTERS OF CREDIT

                  Issuing Bank   Face Amount     Expiration   Beneficiary
 
               
Bank of America, N.A.
  $ 27,415,000     March 1, 2010   Liberty Mutual Insurance Company  
Bank of America, N.A.
  $ 24,400,000     March 1, 2010   Indemnity Insurance Cp. of North America  
Wachovia Bank, N.A.
  $ 5,000,000.00     April 15, 2010   New York Independent System  
Wachovia Bank, N.A.
  $ 125,000.00     October 25, 2010   Columbia Gas Transmission  
Wachovia Bank, N.A.
  $ 90,000.00     April 3, 2010   Texas Eastern Transmission  
Wachovia Bank, N.A.
  $ 70,000.00     January 28, 2010   Tennessee Gas Pipeline Company  
Wachovia Bank, N.A.
  $ 33,000.00     January 15, 2010   Empire Pipeline  
Wachovia Bank, N.A.
  $ 33,000.00     January 15, 2010   National Fuel Gas Supply Corp

 

Schedule 1.01(b) — Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                              Revolving Credit Applicable   Lender   Revolving
Credit Commitment     Percentage  
 
               
Bank of America, N.A.
  $ 30,000,000.00       12.000000000    
Wachovia Bank, National Association
  $ 29,000,000.00       11.600000000    
Capital One N.A.
  $ 28,000,000.00       11.200000000    
RBS Citizens, N.A.
  $ 28,000,000.00       11.200000000    
HSBC Bank USA, NA
  $ 18,000,000.00       7.200000000    
Toronto Dominion (New York) LLC
  $ 18,000,000.00       7.200000000    
Sovereign Bank
  $ 18,000,000.00       7.200000000    
Israel Discount Bank of New York
  $ 16,000,000.00       6.400000000    
JPMorgan Chase Bank, N.A.
  $ 14,000,000.00       5.600000000    
Raymond James Bank, FSB
  $ 14,000,000.00       5.600000000    
Citibank N.A.
  $ 14,000,000.00       5.600000000    
Goldman Sachs Bank USA
  $ 5,000,000.00       2.000000000    
Crédit Industriel et Commercial
  $ 18,000,000.00       7.200000000                  
Total
  $ 250,000,000.00       100.000000000 %              

 

Schedule 2.01 — Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES AND OTHER
EQUITY INVESTMENTS; LOAN PARTIES
Part (a) — Subsidiaries1

  •  
Suburban Propane Partners, L.P.
    •  
Suburban Propane, L.P.
    •  
Suburban Sales & Service, Inc.
    •  
Gas Connection, LLC (d/b/a HomeTown Hearth & Grill)
    •  
Suburban Franchising, LLC
    •  
Suburban Heating Oil Partners, LLC (d/b/a Suburban Propane)
    •  
Suburban Plumbing New Jersey LLC
    •  
Agway Energy Services, LLC.
    •  
Suburban Energy Finance Corp.
    •  
Suburban LP Holding, Inc.
    •  
Suburban LP Holding, LLC

                      Number of                 Shares   Number of Shares   Par
  Owner(s) of Equity Entity Name   Authorized   Issued/Outstanding   value  
Interest/Member(s)
 
               
Suburban Propane Partners, L.P.
  N/A   32,797,020    N/A   general partner interest:
Suburban Energy Services Group LLC

limited partner interests:
100% Investing Public
 
               
Suburban Propane, L.P.
  N/A   N/A   N/A   general partner interest:
Suburban Energy Services Group LLC

limited partner interests:
99.9% Suburban Propane Partners, L.P.

0.1% Suburban L.P. Holdings, LLC
 
               
Suburban LP Holding, Inc.
  1,000 shares of Common Stock   100    $0.01 per share   100% Suburban Propane
Partners, L.P.

 

      1  
(*= Agway Subsidiaries and Inactive Subsidiaries are listed on Schedule 1.01(a).
The member for all of the Agway Subsidiaries listed on Schedule 1.01(a) is Gas
Connection, LLC (formerly Gas Connection, Inc.).)

 

Schedule 5.13 — Page 1



--------------------------------------------------------------------------------



 



                      Number of                 Shares   Number of Shares   Par
  Owner(s) of Equity Entity Name   Authorized   Issued/Outstanding   value  
Interest/Member(s)
 
               
Suburban LP Holding, LLC
  N/A   N/A   N/A   50% Suburban LP Holding, Inc

50% Suburban Propane Partners, L.P.
 
               
Suburban Propane Gas Corporation (Dissolution papers have been filed)
  1,000 shares of Common Stock   1,000    $1.00 per share   Suburban Propane,
L.P.
 
               
Plateau, Inc. (Dissolution papers have been filed)
  50,000 shares of Common Stock   26,471    $5.00 per share   Suburban Propane,
L.P.
 
               
Suburban Energy Finance Corp.
  1,000 shares of Common Stock   1,000    $0.01 per share   100% Suburban
Propane Partners, L.P.
 
               
Suburban Sales & Service, Inc.
  2,000 shares of Common Stock   2,000    no par value   Suburban Propane, L.P
 
               
Gas Connection, LLC (d/b/a HomeTown Hearth & Grill)
  N/A   N/A   N/A   100%: Suburban Sales & Service, Inc.
 
               
Suburban Franchising, LLC
  N/A   N/A   N/A   100%: Suburban Sales & Service, Inc.
 
               
Suburban Heating Oil Partners, LLC (d/b/a Suburban Propane)
  N/A   N/A   N/A   100%: Gas Connection, LLC
 
               
Suburban Plumbing New Jersey LLC
  N/A   N/A   N/A   Suburban Sales & Service, Inc.: 45%

Suburban Heating Oil Partners, LLC: 45%

Geoffrey George: 10%
 
               
Agway Energy Services, LLC
  N/A   N/A   N/A   100%: Gas Connection, LLC

Part (b) — Other Equity Investments
None.
 

Schedule 5.13 — Page 2



--------------------------------------------------------------------------------



 



SCHEDULE 7.02
EXISTING INDEBTEDNESS
None.
 

Schedule 7.02 — Page 1



--------------------------------------------------------------------------------



 



SCHEDULE 11.02
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
LOAN PARTIES:
[Name of Loan Party]
[c/o] Suburban Propane, L.P.
One Suburban Plaza
240 Route 10 West
P.O. Box 206
Whippany, New Jersey 07981-0206
Attention: A. Davin D’Ambrosio
Telephone: (973)503-9396
Telecopier: (973)503-9395
Electronic Mail: DDambrosio@suburbanpropane.com
Website Address: www.suburbanpropane.com
U.S. Taxpayer Identification Number: 22-3410352
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions including Swing Line Loans):

Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-04
Dallas, TX 75202-3714
Attention: Maria T. Bulin
Telephone: (214) 209-3098
Telecopier: (214) 290-9411
Electronic Mail: maria.bulin@bankofamerica.com
Account No.: 1292000883
Ref: Suburban Propane L.P.
ABA# 026009593
Other Notices as Administrative Agent:

Bank of America, N.A.
Agency Management
1455 Market Street, 5th Floor
Mail Code: CA5-701-05-19
San Francisco, CA 94103
Attention: Bridgett Manduk
Telephone: (415) 436-1097
Telecopier: (415) 503-5011
Electronic Mail: bridgett.manduk@bankofamerica.com
 

Schedule 11.02 — Page 1



--------------------------------------------------------------------------------



 



With a CC to:
Bank of America, N.A.
Natural Resources
100 Federal Street
Mail Code: MA5-100-09-01
Boston, MA 02110
Attention: Christen A. Lacey
Telephone: (617) 434-6816
Telecopier: (312) 453-3449
Electronic Mail: christen.a.lacey@bankofamerica.com
L/C ISSUER:
Bank of America, N.A.
Trade Operations
Mail Code: CA9-705-07-05
1000 West Temple Street
Los Angeles, CA 90012-1514
Attention: Stella Rosales
Telephone: (213) 481-7828
Telecopier: (213) 457-8841
Electronic Mail: stella.rosales@bankofamerica.com
 

Schedule 11.02 — Page 2



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:                     ,           
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 26, 2009
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Suburban Propane, L.P., a Delaware limited
partnership (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.
The undersigned hereby requests (select one):

  o  
Borrowing of [Revolving Credit][Incremental Term Facility] Loans
    o  
conversion or continuation of [Revolving Credit] [Incremental Term Facility]
Loans
    1.  
On                                                              (a Business
Day).
    2.  
In the amount of $                                        
    3.  
Comprised of                                                             
                               [Type of Loan requested]
    4.  
For Eurodollar Rate Loans: with an Interest Period of                     
months.

The Revolving Credit Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01of the Agreement.] 3
The Borrower hereby represents and warrants that (i) the representations and
warranties of the Borrower and each other Loan Party contained in Article V of
the Agreement or in any other Loan Document, or which are contained in any
document furnished at any time under or in connection therewith, shall be true
and correct on and as of the date of the Borrowing or the conversion or
continuation of Loans requested herein, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that the
representations and warranties contained in Sections 5.05(a), (b), (c) and (d)
of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a), (b), (c) and (d) of the Agreement,
respectively; and (ii) no Default shall exist, or would result from the
Borrowing or the conversion or continuation of Loans requested herein, or from
the application of the proceeds thereof.
[Signature Page to Follow]
 

      3  
Include this sentence in the case of a Revolving Credit Borrowing.



Exhibit A — Page 1



--------------------------------------------------------------------------------



 



            SUBURBAN PROPANE, L.P.
      By:           Name:          Title:       

 

Exhibit A — Page 2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:                     ,           

To:  
Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 26, 2009
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Suburban Propane, L.P., a Delaware limited
partnership (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.
The undersigned hereby requests a Swing Line Loan:

  1.  
On                                                              (a Business
Day).
    2.  
In the amount of $                                        .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
The Borrower hereby represents and warrants that (i) the representations and
warranties of the Borrower and each other Loan Party contained in Article V of
the Agreement or in any other Loan Document, or which are contained in any
document furnished at any time under or in connection therewith, shall be true
and correct on and as of the date of the Swing Line Borrowing requested herein,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that the representations and warranties contained in
Sections 5.05(a), (b), (c) and (d) of the Agreement shall be deemed to refer to
the most recent statements furnished pursuant to Sections 6.01(a), (b), (c) and
(d) of the Agreement, respectively; and (ii) no Default shall exist, or would
result from the Swing Line Borrowing requested herein or from the application of
the proceeds thereof.

            SUBURBAN PROPANE, L.P.
      By:           Name:           Title:        



Exhibit B — Page 1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF REVOLVING CREDIT NOTE
___________, ____
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of June 26,
2009 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

Exhibit C — Page 1



--------------------------------------------------------------------------------



 



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

            SUBURBAN PROPANE, L.P.
      By:           Name:          Title:     

Signature Page to
Form of Revolving Credit Note

 

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                               
  Amount of     Outstanding                                 End of     Principal
or     Principal                 Type of Loan     Amount of     Interest    
Interest Paid     Balance This     Notation   Date     Made     Loan Made    
Period     This Date     Date     Made By  

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     , ____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 26, 2009
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Suburban Propane, L.P., a Delaware limited
partnership (the “Borrower”), Suburban Propane Partners, L.P., a Delaware
limited partnership (the “Parent”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.
The undersigned Responsible Officer4 hereby certifies as of the date hereof that
he/she is the                                          of each of the Parent and
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower and
the Parent, and that:
[Use following paragraphs 1 and 2 for fiscal year-end financial statements]
1. The Parent has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Parent ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such Section.
2. The Borrower has delivered the year-end unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal year of the Borrower
ended as of the above date. Such consolidated financial statements fairly
present the financial condition, results of operations, partners’ capital and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period.
[Use following paragraphs 1 and 2 for fiscal quarter-end financial statements]
1. The Parent has delivered the unaudited financial statements required by
Section 6.01(c) of the Agreement for the fiscal quarter of the Parent ended as
of the above date. Such consolidated financial statements fairly present the
financial condition, results of operations, partners’ capital and cash flows of
the Parent and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.
2. The Borrower has delivered the unaudited financial statements required by
Section 6.01(d) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such consolidated financial statements fairly present the
financial condition, results of operations, partners’ capital and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
 

      4  
This certificates should be from the chief executive officer, chief financial
officer, treasurer, or controller of the Parent and the Borrower, as applicable.

 

Exhibit D — Page 1



--------------------------------------------------------------------------------



 



3. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower and Parent during the accounting period covered by such financial
statements.
4. A review of the activities of the Borrower and the Parent during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower, the Parent, and the
other Loan Parties performed and observed all its Obligations under the Loan
Documents, and
[select one:]
[to the best knowledge of the undersigned, during such fiscal period, the
Borrower, the Parent, and the other Loan Parties performed and observed each
covenant and condition of the Loan Documents applicable to it, and no Default
has occurred and is continuing.]
—or—
[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]
5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.
6. Attached hereto as Schedule 3 are updates to all Schedules to the Security
Agreement to the extent that information therein has become inaccurate or
incomplete.
[Use the following paragraph 7 for fiscal year-end financial statements]
7. Attached hereto as Schedule 4 is a report summarizing the insurance coverage
specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent has reasonably specified.

 

Exhibit D — Page 2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,  _____.

            SUBURBAN PROPANE PARTNERS, L.P.
      By:           Name:           Title:        

            SUBURBAN PROPANE, L.P.
      By:           Name:           Title:      

 

Exhibit D — Page 3



--------------------------------------------------------------------------------



 



         

For the Quarter/Year ended                                         , ____
(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

         
I. Section 7.11 (a) – Consolidated Interest Coverage Ratio.
       
 
       
A. Consolidated EBITDA of the Borrower for Measurement Period ending on above
date (“Subject Period”):
       
 
       
1. Consolidated Net Income for Subject Period:
  $                     
 
       
2. Consolidated Interest Charges for Subject Period:
  $                     
 
       
3. Provision for income taxes for Subject Period:
  $                     
 
       
4. Depreciation expenses for Subject Period:
  $                     
 
       
5. Amortization expenses for Subject Period:
  $                     
 
       
6. Extraordinary non-cash losses for Subject Period:
  $                     
 
       
7. Make whole or premium paid in connection with
  $                     
prepayment of Parent Notes for Subject Period:
       
 
       
8. Cash restructuring charges for Subject Period (not to exceed $5 million
during the term of the Credit Agreement):
  $                     
 
       
9. Non-recurring non-cash reductions of Consolidated Net Income for Subject
Period:
  $                     
 
       
10. Extraordinary gains and other non-recurring gains for Subject Period:
  $                     
 
       
11. Income from Agway Subsidiaries and Inactive Subsidiaries and non-cash gains
from the sale of Agway Subsidiaries and Inactive Subsidiaries and their
respective properties:
  $                     
 
       
12. Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 – 10 – 11):
  $                     
 
       
13. If Permitted Acquisition(s) was/were made during the Subject Period,
indicate pro forma adjustment for such acquisition(s) and attach separate
explanation:
  $                     
 
       
14. Unrealized gains under FASB Statement No. 133 in connection with hedging
agreements for Subject Period:
  $                     
 
       
15. Unrealized losses under FASB Statement No. 133 in connection with hedging
agreements for Subject Period:
  $                     
 
       
16. Consolidated EBITDA after pro forma adjustment for Permitted Acquisition(s)
and exclusion of unrealized gains and losses under FASB 133 (Lines I.A.12 +
I.A.13 – I.A.14 + I.A.15):
  $                     
 
       
B. Consolidated Interest Charges for Subject Period:
  $                     
 
       
C. Consolidated Interest Coverage Ratio (Line I.A.16 ¸ Line I.B):
                       to 1.00
 
       
Minimum required: 2.50 to 1.00
       

Schedule 1 to
Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



         
II. Section 7.11 (b) – Total Consolidated Leverage Ratio.
       
 
       
A. Consolidated Total Debt of the Parent at Statement Date:
  $                     
 
       
B. Consolidated EBITDA of the Parent for Subject Period:
       
 
       
1. Consolidated Net Income for Subject Period:
  $                     
 
       
2. Consolidated Interest Charges for Subject Period:
  $                     
 
       
3. Provision for income taxes for Subject Period:
  $                     
 
       
4. Depreciation expenses for Subject Period:
  $                     
 
       
5. Amortization expenses for Subject Period:
  $                     
 
       
6. Extraordinary non-cash losses for Subject Period:
  $                     
 
       
7. Make whole or premium paid in connection with prepayment of Parent Notes for
Subject Period:
  $                     
 
       
8. Cash restructuring charges for Subject Period (not to exceed $5 million
during the term of the Credit Agreement):
  $                     
 
       
9. Non-recurring non-cash reductions of Consolidated Net Income for Subject
Period:
  $                     
 
       
10. Extraordinary gains and other non-recurring gains for Subject Period:
  $                     
 
       
11. Income from Agway Subsidiaries and Inactive Subsidiaries and non-cash gains
from the sale of Agway Subsidiaries and Inactive Subsidiaries and their
respective properties:
  $                     
 
       
12. Consolidated EBITDA (Lines II.B.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 – 10 –
11):
  $                     
 
       
13. If Permitted Acquisition(s) was/were made during the Subject Period,
indicate pro forma adjustment for such acquisition(s) and attach separate
explanation:
  $                     
 
       
14. Unrealized gains under FASB Statement No. 133 in connection with hedging
agreements for Subject Period:
  $                     
 
       
15. Unrealized losses under FASB Statement No. 133 in connection with hedging
agreements for Subject Period:
  $                     
 
       
16. Consolidated EBITDA after pro forma adjustment for Permitted Acquisition(s)
(Lines II.B.12 + II.B.13 – II.B.14 + II.B.15):
  $                     
 
       
C. Total Consolidated Leverage Ratio (Line II.A ¸ Line II.B.16):
                       to 1.00
 
       
Maximum permitted: 4.50 to 1.00
       

Schedule 1 to
Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



         
III. Section 7.11(c) – Senior Secured Consolidated Leverage Ratio.
       
 
       
A. Senior Secured Indebtedness of the Borrower at Statement Date:
  $                     
 
       
B. Consolidated EBITDA of the Borrower for Subject Period (Line I.A.16 above):
  $                     
 
       
C. Senior Secured Consolidated Leverage Ratio (Line III.A ¸ Line III.B):
                       to 1.00
 
       
Maximum required: 3.00 to 1.00
       

Schedule 1 to
Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA of the Borrower
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

                                                                      Quarter  
  Four Quarters                               Ended on the     Ended on the  
Consolidated   Quarter     Quarter     Quarter     Statement     Statement  
EBITDA of the Borrower   Ended     Ended     Ended     Date     Date    
Consolidated Net Income
                                       
 
                                       
+ Consolidated Interest Charges
                                       
 
                                       
+ income taxes
                                       
 
                                       
+ depreciation expense
                                       
 
                                       
+ amortization expense
                                       
 
                                       
+ extraordinary non-cash losses
                                       
 
                                       
+ make whole or premium paid
                                       
 
                                       
+ cash restructuring charges (not to exceed $5 million during the term of the
Credit Agreement)
                                       
 
                                       
+ non-recurring non-cash expenses
                                       
 
                                       
- extraordinary gains and other non-recurring gains
                                       
 
                                       
- income and non-cash gains attributable to Agway Subsidiaries and Inactive
Subsidiaries
                                       

Schedule 2 to
Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



                                                                      Quarter  
  Four Quarters                               Ended on the     Ended on the  
Consolidated   Quarter     Quarter     Quarter     Statement     Statement  
EBITDA of the Borrower   Ended     Ended     Ended     Date     Date    
= Consolidated EBITDA (prior to pro forma adjustments for Permitted Acquisitions
and exclusion of unrealized gains and losses reported under FASB 133)
                                       
 
                                       
Pro forma adjustment for Permitted Acquisitions (attach separate explanation for
pro forma adjustments made)
                                       
 
                                       
Unrealized gains reported under FASB 133
                                       
 
                                       
Unrealized losses reported under FASB 133
                                       
 
                                       
= Consolidated EBITDA (after pro forma adjustments for Permitted Acquisitions
and exclusion of unrealized gains and losses reported under FASB 133)
                                       

Schedule 2 to
Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



Consolidated EBITDA of the Parent
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

                                                                      Quarter  
  Four Quarters                               Ended on the     Ended on the  
Consolidated   Quarter     Quarter     Quarter     Statement     Statement  
EBITDA of the Parent   Ended     Ended     Ended     Date     Date    
Consolidated Net Income
                                       
 
                                       
+ Consolidated Interest Charges
                                       
 
                                       
+ income taxes
                                         
+ depreciation expense
                                       
 
                                       
+ amortization expense
                                       
 
                                       
+ extraordinary non-cash losses
                                       
 
                                       
+ make whole or premium paid
                                       
 
                                       
+ cash restructuring charges (not to exceed $5 million during the term of the
Credit Agreement)
                                       
 
                                       
+ non-recurring non-cash expenses
                                       
 
                                       
- extraordinary gains and other non-recurring gains
                                       
 
                                       
- income and non-cash gains attributable to Agway Subsidiaries and Inactive
Subsidiaries
                                       
 
                                       
= Consolidated EBITDA (prior to pro forma adjustments for Permitted Acquisitions
and exclusion of unrealized gains and losses reported under FASB 133)
                                       
 
                                       
Pro forma adjustment for Permitted Acquisitions (attach separate explanation for
pro forma adjustments made)
                                       
 
                                       
Unrealized gains reported under FASB 133
                                       
 
                                       
Unrealized losses reported under FASB 133
                                       
 
                                       
= Consolidated EBITDA (after pro forma adjustments for Permitted Acquisitions
and exclusion of unrealized gains and losses reported under FASB 133)
                                       

Schedule 2 to
Compliance Certificate

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]5 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]6 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]7 hereunder are several and not joint.]8
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities9) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

1.  
Assignor[s]:                                                                 
     
                                                                          
            

2.  
Assignee[s]:                                                                 

 

      5  
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
  6  
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
  7  
Select as appropriate.
  8  
Include bracketed language if there are either multiple Assignors or multiple
Assignees.
  9  
Include all applicable subfacilities.

 

Exhibit E — Page 1



--------------------------------------------------------------------------------



 



   
 
   
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.  
Borrower: Suburban Propane, L.P.
  4.  
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement
  5.  
Credit Agreement: Credit Agreement, dated as of June 26, 2009, among Suburban
Propane, L.P., the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender
  6.  
Assigned Interest:

                                                                      Aggregate
            Percentage                             Amount of     Amount of    
Assigned of                     Facility     Commitment/Loans    
Commitment/Loans     Commitment/     CUSIP   Assignor[s]10   Assignee[s]11    
Assigned12     for all Lenders13     Assigned     Loans14     Number    
 
                                     $                          $
                                                %          
 
                                     $                          $
                                                %          
 
                                     $                          $
                                                %          

7.  
[Trade Date:  _____]15

Effective Date:                                         , 20_____  [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 

      10  
List each Assignor, as appropriate.
  11  
List each Assignee, as appropriate.
  12  
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Incremental Term Facility Commitment”, etc.).
  13  
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.
  14  
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
  15  
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit E — Page 2



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:              ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

          [Consented to and]16 Accepted:

    BANK OF AMERICA, N.A., as Administrative Agent    
 
       
By: 
     
 
Title:        [Consented to:]17    
 
       
By: 
     
 
Title:       

 

      16  
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
  17  
To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

Signature Page to
Form of Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.01. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.02. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Annex 1 to
Assignment and Assumption

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF GUARANTY
This Guaranty Agreement (this “Guaranty”) is executed effective as of June 26,
2009. FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and
in consideration of credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to SUBURBAN PROPANE, L.P., a
Delaware limited partnership (the “Borrower”), or any other Loan Party pursuant
to that certain Credit Agreement, dated as of even date herewith, by and between
Borrower, the financial institutions party thereto (collectively, the
“Lenders”), and Bank of America, N.A., as administrative agent for the Lenders
(“Administrative Agent”), an L/C Issuer, and Swing Line Lender (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), each of the Persons now or hereafter signatories
hereto (each a “Guarantor,” and, collectively, the “Guarantors”) hereby
furnishes in favor of Administrative Agent, the Lenders, the Hedge Banks and the
Cash Management Banks (each a “Guaranteed Party” and collectively, the
“Guaranteed Parties”) its joint and several guaranty of the Guaranteed
Obligations (as hereinafter defined) as follows:
1. Reference to Credit Agreement. Reference is hereby made to the
representations, warranties and covenants of the Loan Parties set forth in
Articles V, VI, and VII of the Credit Agreement. Each Guarantor (i) reaffirms
that each such representation and warranty is true and correct in every material
respect with respect to such Guarantor to the extent that such representation
and warranty refers to such Guarantor, and (ii) agrees, with respect to the
covenants, to take, or refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Guarantor or any of its Subsidiaries. If the Credit
Agreement shall cease to remain in effect for any reason whatsoever during any
period and any part of the Guaranteed Obligations (as hereinafter defined)
remain unpaid, then the terms, covenants, and agreements set forth therein
applicable to the Guarantors shall nevertheless continue in full force and
effect as obligations of each Guarantor under this Guaranty. All capitalized
terms used but not defined herein shall have the meaning assigned to such term
in the Credit Agreement.
2. Guaranty. Each Guarantor hereby, jointly and severally, absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, the prompt payment in full in Dollars when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all existing and
future indebtedness and liabilities of every kind, nature and character, direct
or indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of any Loan Party arising under (i) any
Loan Document or otherwise with respect to any Loan or Letter of Credit,
(ii) any Secured Hedge Agreement, and (iii) any Secured Cash Management
Agreement, (in each case, including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by any Guaranteed Party in connection with the collection or
enforcement thereof), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against such
Guarantor, the Borrower or any other Loan Party under the Bankruptcy Code (Title
11, United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally
(collectively, “Debtor Relief Laws”), and including interest that accrues after
the commencement by or against the Borrower or any other Loan Party of any
proceeding under any Debtor Relief Laws whether or not the claim for such
interest is

 

Exhibit F — Page 1



--------------------------------------------------------------------------------



 



allowed in such proceeding (collectively, the “Guaranteed Obligations”). The
books and records of the Guaranteed Parties showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations. This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing. [Anything
contained herein to the contrary notwithstanding, to the extent that the
obligations of any Non-Parent Guarantor hereunder would be subject to avoidance
as a fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code
(Title 11, United States Code) or any comparable provisions of any similar
federal or state Law, the obligations of such Guarantor hereunder at any time
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to such avoidance provisions. As
used herein, a “Non-Parent Guarantor” shall mean a Guarantor that does not
directly or indirectly own Equity Interests in the Borrower.]1
3. No Setoff or Deductions; Taxes; Payments. Each Guarantor represents and
warrants that it is organized and resident in the United States of America. Each
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
such Guarantor is compelled by law to make such deduction or withholding. If any
such obligation (other than one arising with respect to taxes based on or
measured by the income or profits of the Guaranteed Parties) is imposed upon any
Guarantor with respect to any amount payable by it hereunder, such Guarantor
will pay to the Administrative Agent, on behalf of the Guaranteed Parties, on
the date on which such amount is due and payable hereunder, such additional
amount in U.S. dollars as shall be necessary to enable the Guaranteed Parties to
receive the same net amount which the Guaranteed Parties would have received on
such due date had no such obligation been imposed upon such Guarantor. Each
Guarantor will deliver promptly to the Administrative Agent, on behalf of the
Guaranteed Parties, certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by such Guarantor
hereunder. The obligations of each Guarantor under this paragraph shall survive
the payment in full of the Guaranteed Obligations and termination of this
Guaranty.
4. Rights of Guaranteed Parties. Each Guarantor consents and agrees that the
Guaranteed Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Guaranteed Parties in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor.
 

      1  
Bracketed language is not applicable to General Partner Guaranty.

 

Exhibit F — Page 2



--------------------------------------------------------------------------------



 



5. Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Borrower, any other Loan Party or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of the Guaranteed Parties) of the liability of the Borrower or any
other Loan Party; (b) any defense based on any claim that such Guarantor’s
obligations exceed or are more burdensome than those of the Borrower or any
other Loan Party; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to require the Guaranteed Parties
to proceed against the Borrower or any other Loan Party, proceed against or
exhaust any security for the Indebtedness, or pursue any other remedy in the
Guaranteed Parties’ power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by the Guaranteed Parties; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.
6. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not the Borrower, any other Loan Party or any other person or entity
is joined as a party.
7. Subrogation. Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full in cash, the Commitments of the Lenders under the Credit
Agreement and the other Loan Documents are terminated, and all Letters of Credit
have terminated. If any amounts are paid to a Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Guaranteed Parties and shall forthwith be paid to the Administrative
Agent, on behalf of the Guaranteed Parties, to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.
8. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until (a) all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash;
(b) the Commitments of the Lenders under the Credit Agreement and the other Loan
Documents are terminated; and (c) all Letters of Credit have terminated.
Notwithstanding the foregoing, this Guaranty (a) may be released by an
instrument in writing as provided in Sections 9.10 and 11.01 of the Credit
Agreement; and (b) shall continue in full force and effect or be revived, as the
case may be, if any payment by or on behalf of the Borrower, any other Loan
Party or any Guarantor is made, or a Guaranteed Party exercises its right of
setoff, in respect of the Guaranteed Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Guaranteed Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not such Guaranteed Party is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

 

Exhibit F — Page 3



--------------------------------------------------------------------------------



 



9. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower or any other Loan Party owing to
such Guarantor, whether now existing or hereafter arising, including but not
limited to any obligation of the Borrower or any other Loan Party to such
Guarantor as subrogee of a Guaranteed Party or resulting from such Guarantor’s
performance under this Guaranty, to the indefeasible payment in full in cash of
all Guaranteed Obligations. If the Guaranteed Parties so request, during the
continuation of an Event of Default, any such obligation or indebtedness of the
Borrower or any Loan Party to such Guarantor shall be enforced and performance
received by such Guarantor as trustee for the Guaranteed Parties and the
proceeds thereof shall be paid over to the Administrative Agent, on behalf of
the Guaranteed Parties, on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of such Guarantor under this
Guaranty. Notwithstanding the foregoing, payments may be made on such
obligations or indebtedness owing to any Guarantor unless the Administrative
Agent has requested that no such payments be made or received during the
continuation of an Event of Default.
10. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against any Guarantor, the Borrower or any Loan Party under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by the Guarantor immediately upon demand by the Guaranteed Parties.
11. Expenses. Each Guarantor shall pay, jointly and severally, on demand all
out-of-pocket expenses (including attorneys’ fees and expenses and the allocated
cost and disbursements of internal legal counsel) in any way relating to the
enforcement or protection of the Guaranteed Parties’ rights under this Guaranty
or in respect of the Guaranteed Obligations, including any incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and any
incurred in the preservation, protection or enforcement of any rights of the
Guaranteed Parties in any proceeding any Debtor Relief Laws. The obligations of
each Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
12. Miscellaneous. No failure by the Guaranteed Parties to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein. Unless
otherwise agreed by the Guaranteed Parties and each Guarantor in writing, this
Guaranty is not intended to supersede or otherwise affect any other guaranty now
or hereafter given by any Guarantor for the benefit of the Guaranteed Parties or
any term or provision thereof.
13. Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower, the other Loan Parties and any other guarantor such information
concerning the financial condition, business and operations of the Borrower, the
other Loan Parties and any such other guarantor as such Guarantor requires, and
that the Guaranteed Parties have no duty, and such Guarantor is not relying on
the Guaranteed Parties at any time, to disclose to such Guarantor any
information relating to the business, operations or financial condition of the
Borrower, the other Loan Parties or any other guarantor (the guarantor waiving
any duty on the part of the Guaranteed Parties to disclose such information and
any defense relating to the failure to provide the same).

 

Exhibit F — Page 4



--------------------------------------------------------------------------------



 



14. Setoff. If and to the extent any payment is not made when due hereunder,
each Guarantor authorizes each Guaranteed Party and each of their respective
Affiliates at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Guaranteed
Party or any such Affiliate to or for the credit or the account of such
Guarantor against any and all of the Guaranteed Obligations, irrespective of
whether or not such Guaranteed Party shall have made any demand under this
Guaranty or any other Loan Document and although such Guaranteed Obligations may
be contingent or unmatured or are owed to a branch or office of such Guaranteed
Party different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Guaranteed Party and their respective
Affiliates under this Paragraph 14 are in addition to other rights and remedies
(including other rights of setoff) that such Guaranteed Party or their
respective Affiliates may have. Each Guaranteed Party agrees to notify the
applicable Guarantors promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. Any payment obtained pursuant to this Paragraph 14 (or
in any other manner directly from the Guarantors, or any of them) by any
Guaranteed Party shall be remitted to Administrative Agent and distributed among
the Guaranteed Parties in accordance with the provisions of Paragraph 18 below.
15. Representations and Warranties. Each Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (c) the making and performance of this Guaranty does not and
will not violate the provisions of any applicable law, regulation or order, and
does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; and (d) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect.
16. Indemnification and Survival. Without limitation on any other obligations of
the Guarantors or remedies of the Guaranteed Parties under this Guaranty, each
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless each Guaranteed Party from and against, and shall pay,
jointly and severally, on demand, any and all damages, losses, liabilities and
expenses (including attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) that may be suffered or incurred by
such Guaranteed Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of the
Borrower or the other Loan Parties enforceable against the Borrower or the other
Loan Parties in accordance with their terms. The obligations of each Guarantor
under this paragraph shall survive the payment in full of the Guaranteed
Obligations and termination of this Guaranty.
17. Assignment. This Guaranty shall (a) bind each Guarantor and its successors
and assigns, provided that such Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment without such
consent shall be void), and (b) inure to the benefit of the Guaranteed Parties
and their respective successors and assigns and the Administrative Agent and
each Lender may, without notice to any Guarantor and without affecting any
Guarantor’s obligations hereunder, assign, sell or grant participations in the
Guaranteed Obligations and this Guaranty, in whole or in part. Each Guarantor
agrees that each Guaranteed Party may disclose to any assignee of or participant
in, or any prospective assignee of or participant in, any of its rights or
obligations of all or part of the Guaranteed Obligations any and all information
in the Guaranteed Party’s possession concerning such Guarantor, this Guaranty
and any security for this Guaranty.

 

Exhibit F — Page 5



--------------------------------------------------------------------------------



 



18. Application of Payments. Any payment received by Administrative Agent from
any Guarantor (or from any Lender pursuant to Paragraph 14 above), shall be
applied by Administrative Agent in accordance with the Credit Agreement.
19. Further Assurances. Each Guarantor agrees that at any time and from time to
time, at the expense of such Guarantor, to promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary, or that Administrative Agent may reasonably request, to enable
Administrative Agent to protect and to exercise and enforce the rights and
remedies of the Guaranteed Parties hereunder.
20. [Addition of Guarantors. The initial Guarantors hereunder shall be each of
the Subsidiaries of Parent that are signatories hereto and that are listed on
Schedule 1 attached hereto. From time to time subsequent to the time hereof,
additional Subsidiaries of Parent may become parties hereto as additional
Guarantors (each an “Additional Guarantor”) by executing a supplement to this
Guaranty Agreement in the form of Exhibit A attached hereto (or such other form
as may be satisfactory to the Administrative Agent). Upon delivery of any such
supplement to Administrative Agent, notice of which is hereby waived by
Guarantors, each such Additional Guarantor shall be a Guarantor and shall be a
party hereto as if such Additional Guarantor were an original signatory hereof.
Each Guarantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Guarantor
hereunder, or by any election by Administrative Agent or any Lenders not to
cause any Subsidiary to become an Additional Guarantor hereunder. This Guaranty
Agreement shall be fully effective as to any Guarantor that is or becomes a
party hereto regardless of whether any such person becomes or fails to become or
ceases to be a Guarantor hereunder].2
21. Notices. All notices, requests and other communications provided for
hereunder shall be in writing and given to Administrative Agent as provided in
Section 11.02 of the Credit Agreement. All communications and notices hereunder
to the Guarantors shall be given to the Guarantors at their respective addresses
set forth on Schedule 11.02 of the Credit Agreement or at such other address as
shall be designated by Guarantors in a written notice to Administrative Agent.
22. Joint and Several Obligations. Each Guarantor acknowledges that (i) this
Guaranty is a master Guaranty pursuant to which other Subsidiaries of the
Borrower now or hereafter may become parties, and (ii) the guaranty obligations
of each of the Guarantors hereunder are joint and several.
23. Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Paragraph 7 above. The
provisions of this Paragraph 23 shall in no respect limit the obligations and
liabilities of any Guarantor to the Guaranteed Parties, and each Guarantor shall
remain liable to the Guaranteed Parties for the full amount guaranteed by such
Guarantor hereunder.
 

      2  
This Section is not applicable to General Partner Guaranty.

 

Exhibit F — Page 6



--------------------------------------------------------------------------------



 



24. Additional Waivers and Agreements of Guarantors.
(a) Each Guarantor understands and acknowledges that if the Guaranteed Parties
foreclose judicially or nonjudicially against any real property security for the
Guaranteed Obligations, that foreclosure could impair or destroy any ability
that such Guarantor may have to seek reimbursement, contribution, or
indemnification from the Borrower or others based on any right such Guarantor
may have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by such Guarantor under this Guaranty. Each Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of such Guarantor’s rights, if any, may
entitle such Guarantor to assert a defense to this Guaranty based on
Section 580d of the California Code of Civil Procedure as interpreted in Union
Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Guaranty, each
Guarantor freely, irrevocably, and unconditionally: (i) waives and relinquishes
that defense and agrees that such Guarantor will be fully liable under this
Guaranty even though the Guaranteed Parties may foreclose, either by judicial
foreclosure or by exercise of power of sale, any deed of trust securing the
Guaranteed Obligations; (ii) agrees that such Guarantor will not assert that
defense in any action or proceeding which the Guaranteed Parties may commence to
enforce this Guaranty; (iii) acknowledges and agrees that the rights and
defenses waived by such Guarantor in this Guaranty include any right or defense
that such Guarantor may have or be entitled to assert based upon or arising out
of any one or more of Sections 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure or Section 2848 of the California Civil Code; and
(iv) acknowledges and agrees that the Guaranteed Parties are relying on this
waiver in creating the Guaranteed Obligations, and that this waiver is a
material part of the consideration which the Guaranteed Parties are receiving
for creating the Guaranteed Obligations.
(b) Each Guarantor waives all rights and defenses that such Guarantor may have
because of any of the Guaranteed Obligations is secured by real property. This
means, among other things: (i) the Guaranteed Parties may collect from any
Guarantor without first foreclosing on any real or personal property collateral
pledged by the Borrower or the other Loan Parties; and (ii) if the Guaranteed
Parties foreclose on any real property collateral pledged by the Borrower of the
other Loan Parties: (A) the amount of the Guaranteed Obligations may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price, and (B) the Guaranteed
Parties may collect from any Guarantor even if the Guaranteed Parties, by
foreclosing on the real property collateral, has destroyed any right a Guarantor
may have to collect from the Borrower or any other Loan Party. This is an
unconditional and irrevocable waiver of any rights and defenses each Guarantor
may have because any of the Guaranteed Obligations is secured by real property.
These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure.
(c) Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure Section 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.
25. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 

Exhibit F — Page 7



--------------------------------------------------------------------------------



 



26. SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN MANHATTAN COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH GUARANTOR HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY GUARANTEED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
27. WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH 26 ABOVE. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
28. SERVICE OF PROCESS. EACH GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
29. Waiver of Jury Trial. EACH GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER GUARNATORS HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY
AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.
30. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[31. Limited Recourse Obligations.
(a) The liability of Guarantor arising out of this Guaranty is limited to and
shall be solely paid out of Collateral on which it has granted a Lien and the
proceeds thereof. Nothing herein contained shall be construed to prevent the
Guaranteed Parties from exercising and enforcing their remedies against such
Collateral, nor shall anything herein contained be deemed to be a release or
impairment of the Liens granted by Guarantor to secure the Obligations.

 

Exhibit F — Page 8



--------------------------------------------------------------------------------



 



(b) No recourse shall be had for the payment of the Guaranteed Obligations, or
upon any obligation, covenant or agreement in this Guaranty, against any member,
stockholder, officer, employee or director, as such, of Guarantor; it being
expressly agreed and understood that Guarantor’s obligations under this
Guaranty, the Credit Agreement and the other Loan Documents are solely limited
liability company obligations of Guarantor, and that no personal liability shall
attach to, or be incurred by, any such member, stockholder, officer, employee or
director, as such]3.
Remainder of Page Intentionally Blank.
Signature(s) Page to Follow.
 

      3  
Bracketed language is applicable to General Partner Guaranty only.

 

Exhibit F — Page 9



--------------------------------------------------------------------------------



 



EXECUTED as of the day and year first above written.

         
 
[INSERT SIGNATURE BLOCKS FOR GUARANTORS]  
 
       
 
By: 
 
 
 
 
 
Name: 
 
 
 
  Title: 
 
 

Signature Page to
Continuing Guaranty

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 121
INITIAL GUARANTORS
Suburban LP Holding, Inc., a Delaware corporation
Suburban LP Holding, LLC, a Delaware limited liability company
Suburban Sales & Service, Inc., a Delaware corporation
Gas Connection, LLC, an Oregon limited liability company (dba HomeTown Hearth &
Grill)
Suburban Franchising, LLC, a Nevada limited liability company
Suburban Plumbing New Jersey LLC, a Delaware limited liability company
Suburban Heating Oil Partners, LLC, a Delaware limited liability company (dba
Suburban Propane)
Agway Energy Services, LLC, a Delaware limited liability company
Suburban Energy Finance Corp., a Delaware corporation
 

      21  
This Schedule 1 is not applicable to General Partner Guaranty.

Schedule 1 to
Continuing Guaranty

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A

SUPPLEMENT TO CONTINUING GUARANTY
This Supplement to Continuing Guaranty is dated as of                      and
is made by                     , a                      (“Additional
Guarantor”), in favor of Bank of America, N.A., as Administrative Agent and the
other Guaranteed Parties as defined in the Guaranty Agreement hereinafter
referenced. All capitalized terms not defined herein shall have the meaning
ascribed to them in the Guaranty Agreement hereinafter referenced or in the
Credit Agreement hereinafter referenced.
RECITALS
WHEREAS, SUBURBAN PROPANE, L.P., a Delaware limited partnership (the
“Borrower”), Bank of America, N.A., as administrative agent (“Administrative
Agent”), an L/C Issuer and Swing Line Lender, and certain financial institutions
(collectively, the “Lenders”) have entered in to that certain Credit Agreement
dated as of June 26, 2009 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”); and
WHEREAS, in connection with the Credit Agreement, certain Subsidiaries of the
Parent (each a “Guarantor,” and, collectively, the “Guarantors”) entered into a
Continuing Guaranty agreement dated as of June 26, 2009 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Guaranty Agreement”);
WHEREAS, the Credit Agreement requires Additional Guarantor to become a party to
the Guaranty Agreement; and
WHEREAS, Additional Guarantor has agreed to execute and deliver this Supplement
to Continuing Guaranty in order to become a party to the Guaranty Agreement;
NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Guaranteed Parties to continue to extend credit to the Borrower in accordance
with the Credit Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Additional Guarantor,
for the benefit of the Administrative Agent and the other Guaranteed Parties,
hereby agrees as follows:
1. Additional Guarantor hereby elects to become a Guarantor for purposes of the
Credit Agreement, effective from the date hereof, and agrees to perform all of
the obligations of a Guarantor under, and to be bound in all respects by the
terms of, the Guaranty Agreement (including without limitation all waivers,
releases, indemnifications and submissions set forth therein), all of which
terms are incorporated herein by reference, as if Additional Guarantor were a
signatory party thereto; and, accordingly, Additional Guarantor hereby, jointly
and severally with the other Guarantors party to the Guaranty Agreement,
unconditionally and irrevocably guarantees the prompt performance and payment in
full in Dollars when due (whether at stated maturity, by acceleration or
otherwise) of the Guaranteed Obligations, and further agrees to pay all costs,
fees and expenses (including, without limitation, counsel fees, and the
allocated cost and disbursements of in-house counsel) incurred by the
Administrative Agent or any other Guaranteed Party in enforcing any rights under
the Guaranty Agreement, in all respects upon the terms set forth in the Guaranty
Agreement.
2. Henceforth, all references to the “Guarantors,” or each individual
“Guarantor,” in the Guaranty Agreement shall be deemed to include Additional
Guarantor, in addition to the other Guarantors, as if Additional Guarantor were
a signatory party thereto.
Exhibit A to
Continuing Guaranty

 

 



--------------------------------------------------------------------------------



 



3. Additional Guarantor hereby represents and confirms that the representations
and warranties set forth in the Guaranty Agreement and the representations and
warranties set forth in the Credit Agreement with respect to each of the Loan
Parties are true and correct in all material respects with respect to Additional
Guarantor on and as of the date hereof (and after giving effect hereto), as if
set forth herein in their entirety.
4. This Supplement to Continuing Guaranty shall be governed by and construed in
accordance with the laws of the State of New York. Acceptance and notice of
acceptance hereof are hereby waived in all respects.
5. THIS SUPPLEMENT TO CONTINUING GUARANTY AND THE GUARANTY AGREEMENT
INCORPORATED HEREIN BY REFERENCE REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Signature Page to Follow]
Exhibit A to
Continuing Guaranty

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Supplement to Continuing Guaranty to be duly executed and delivered by its
officer thereunto duly authorized as of the date first set forth above.

                                                                          
             
[NAME OF ADDITIONAL GUARANTOR]
      By:           Name:  

 
      Title:  

 
 

Exhibit A to
Continuing Guaranty

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF SECURITY AGREEMENT
THIS PLEDGE, ASSIGNMENT, AND SECURITY AGREEMENT (this “Security Agreement”) is
executed as of June 26, 2009, by Suburban Propane Partners, L.P., a Delaware
limited partnership (“Parent”), Suburban Propane, L.P., a Delaware limited
partnership (“Borrower”), each of the Subsidiaries of Parent set forth on the
signature pages hereof (collectively with Parent, Borrower and any Additional
Grantor (as hereafter defined), “Grantors”), and BANK OF AMERICA, N.A., a
national banking association, as Administrative Agent (as hereafter defined) for
Secured Parties (as hereafter defined).
RECITALS
WHEREAS, Borrower and Parent have entered into that certain Credit Agreement
dated as of even date herewith (as the same may be amended, modified,
supplemented, renewed, replaced, restated, or otherwise modified from time to
time, the “Credit Agreement”) among Borrower, Parent, the lenders now or
hereafter a party to the Credit Agreement (together with their respective
permitted successors and/or assigns, “Lenders”), Bank of America, N.A., as a
Lender and as Administrative Agent (together with its permitted successors
and/or assigns, in such capacity, “Administrative Agent”) for the Lenders.
WHEREAS, pursuant to the requirements of the Credit Agreement and as a condition
precedent for Lenders to make loans or extend credit under the Credit Agreement,
Grantors are required to enter into this Security Agreement.
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, and in consideration of the mutual covenants and
undertakings and the terms and conditions contained herein, each Grantor and
Administrative Agent (for the benefit of the Secured Parties) hereby agree as
follows:
SECTION 1
DEFINITIONS
1.1. Certain Definitions. Unless otherwise defined herein, or the context hereof
otherwise requires, each term defined in either the Credit Agreement or the UCC
is used in this Security Agreement with the same meaning; provided that, if the
definition given to such term in the Credit Agreement conflicts with the
definition given to such term in the UCC, the Credit Agreement definition shall
control to the extent legally allowable; and if any definition given to such
term in Article 9 of the UCC conflicts with the definition given to such term in
any other chapter of the UCC, the Article 9 definition shall prevail. As used
herein, the following terms have the meanings indicated:
Additional Grantor means each additional Person who grants a Lien on any
Collateral after the date hereof in accordance with Section 4.16. hereof.
Administrative Agent has the meaning set forth in the Recitals, together with
any other Person serving in the capacity of administrative agent or similar
capacity under any agreement entered into as a refinancing, increase of,
replacement, amendment, supplement or increase to the Credit Agreement.
Borrower has the meaning set forth in the [Preamble] [Recitals].
Collateral has the meaning set forth in Section 2.1.
Collateral Notes has the meaning set forth in Section (b) hereof.

 

Exhibit G — Page 1



--------------------------------------------------------------------------------



 



Collateral Note Security has the meaning set forth in Section (b) hereof.
Collateral Records means books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and related data processing software
and similar items that at any time evidence or contain information relating to
any of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon.
Collateral Support means all property (real or personal) assigned, hypothecated
or otherwise securing any Collateral and shall include any security agreement or
other agreement granting a Lien or security interest in such real or personal
property.
Commodity Account means any “commodity account,” as such term is defined in
Section 9.102(a)(14) of the UCC, and all sub-accounts thereof.
Control has the meaning set forth in Sections 7.106, 8.106, 9.104, 9.105, 9.106,
or 9.107 of the UCC, as applicable.
Control Agreement means, with respect to any Collateral consisting of Pledged
Equity Interests, Deposit Accounts, Securities Accounts, Commodities Accounts,
electronic chattel paper, and letter-of-credit rights, an agreement evidencing
that Administrative Agent has Control of such Collateral, which agreement shall
be in form and upon terms acceptable to Administrative Agent.
Controlled Foreign Corporation means a “controlled foreign corporation” as
defined in the Internal Revenue Code of 1986.
Copyrights means all United States and foreign copyrights (including community
designs), including copyrights in software and databases, and all Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered, and, with respect to any and all of the foregoing: (a) all
registrations and applications therefor, including the registrations and
applications referred to on Schedule 3.14, (b) all extensions and renewals
thereof, (c) all rights corresponding thereto throughout the world, (d) all
rights to sue for past, present, and future infringements thereof, and (e) all
products and proceeds of the foregoing, including any income, royalties, and
awards and any claim by any Grantor against third parties for past, present, or
future infringement of any Copyright or any Copyright licensed under any
Copyright License.
Copyright Licenses means any and all agreements providing for the granting of
any right in or to Copyrights (whether a Grantor is licensee or licensor
thereunder), including each agreement referred to on Schedule 3.14.
Credit Agreement has the meaning set forth in the Recitals.
Deposit Accounts means any “deposit account” as such term is defined in
Section 9.102(a)(29) of the UCC, including those deposit accounts identified on
Schedule 3.8 and any account which is a replacement or substitute for any of
such accounts, together with all monies, instruments, certificates, checks,
drafts, wire transfer receipts, and other property deposited therein and all
balances therein, but excluding special accounts, trust accounts, or escrow
accounts maintained by any Grantor in a fiduciary capacity or as an agent for
unrelated third parties.
Excluded Payroll Account means any Deposit Account established by a Grantor
after the date hereof (a) into which such Grantor deposits funds due to
employees for wages on the next payroll date and/or amounts legally required to
be withheld for taxes with respect thereto, and (b) which contains no funds for
any purpose other than the foregoing.

 

Exhibit G — Page 2



--------------------------------------------------------------------------------



 



General Intangibles means: any “general intangibles” as such term is defined in
Section 9.102(a)(42) of the UCC.
Governmental Approvals means all authorizations, consents, approvals, licenses,
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
Grantors has the meaning set forth in the Preamble.
Instrument means any “instrument” as such term is defined in
Section 9.102(a)(47) of the UCC.
Intellectual Property means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses of the Grantors.
Investment Related Property means: (a) any “investment property”, as such term
is defined in Section 9.102(a)(49) of the UCC; and (b) all Pledged Equity
Interests (regardless of whether such interest is classified as investment
property under the UCC).
Lenders has the meaning set forth in the Recitals, together with any other
lender under any agreement entered into as a refinancing, replacement,
amendment, restatement supplement, or increase of the Credit Agreement.
Obligations has the meaning set forth in the Credit Agreement.
Obligor means any Person obligated with respect to any of the Collateral,
whether as an account debtor, obligor on an instrument, issuer of securities, or
otherwise.
Parent has the meaning set forth in the Preamble.
Patent Licenses means all agreements providing for the granting of any right in
or to Patents (whether a Grantor is licensee or licensor thereunder), including
each agreement referred to on Schedule 3.14.
Patents means all United States and foreign patents, certificates of invention,
or similar industrial property rights, and applications for any of the
foregoing, including: (a) each patent and patent application referred to on
Schedule 3.14; (b) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof; (c) all
rights corresponding thereto throughout the world, (d) all inventions and
improvements described therein; (e) all rights to sue for past, present and
future infringements thereof; (f) all licenses, claims, damages, and proceeds of
suit arising therefrom; and (g) all products and Proceeds of the foregoing,
including any income, royalties, and awards and any claim by any Grantor against
third parties for past, present, or future infringement of any Patent or any
Patent licensed under any Patent License.
Permitted Collateral Dispositions means a disposition of Collateral permitted
under the terms of the Credit Agreement and the other Loan Documents.
Permitted Liens means Liens created by this Security Agreement and other Liens
permitted under the terms of the Credit Agreement and the other Loan Documents.

 

Exhibit G — Page 3



--------------------------------------------------------------------------------



 



Pledged Equity Interests means all Pledged Stock, Pledged LLC Interests, and
Pledged Partnership Interests.
Pledged LLC Interests means (i) all interests owned by a Grantor in any limited
liability company, including all limited liability company interests listed on
Schedule 3.8 and the certificates, if any, representing such limited liability
company interests and any interest of such Grantor on the books and records of
such limited liability company or on the books and records of any securities
intermediary pertaining to such interest, (ii) all dividends, distributions,
cash, warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable, or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests, (iii) all rights of a Grantor under the Organizational Documents of
such limited liability company, and (iv) any and all other rights and privileges
incident to such limited liability company interests.
Pledged Partnership Interests means (i) all interests owned by a Grantor in any
general partnership, limited partnership, limited liability partnership or other
partnership, including all partnership interests listed on Schedule 3.8 and the
certificates, if any, representing such partnership interests and any interest
of such Grantor on the books and records of such partnership or on the books and
records of any securities intermediary pertaining to such interest, (ii) all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received,
receivable, or otherwise distributed in respect of or in exchange for any or all
of such partnership interests, (iii) all rights of a Grantor under the
Organizational Documents of partnership, and (iv) any and all other rights and
privileges incident to such partnership interests.
Pledged Stock means (i) all shares of capital stock owned by a Grantor in any
Person, including all shares of capital stock described on Schedule 3.8, and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, (ii) all dividends,
distributions, cash, warrants, rights, options, instruments, securities, and
other property or proceeds from time to time received, receivable, or otherwise
distributed in respect of or in exchange for any or all of such shares,
(iii) all rights of a Grantor under the Organizational Documents of such Person,
and (iv) any and all other rights and privileges incident to such capital stock.
Receivables means any “account” as such term is defined in Section 9102(a)(2) of
the UCC.
Secured Obligations means the “Obligations” as defined in the Credit Agreement,
whether or not (a) such Obligations arise or accrue before or after the filing
by or against any Grantor of a petition under the Bankruptcy Code, or any
similar filing by or against any Grantor under the laws of any jurisdiction, or
any bankruptcy, insolvency, receivership or other similar proceeding, (b) such
Obligations are allowable under Section 502(b)(2) of the Bankruptcy Code or
under any other insolvency proceedings, (c) the right of payment in respect of
such Obligations is reduced to judgment, or (d) such Obligations are liquidated,
unliquidated, similar, dissimilar, related, unrelated, direct, indirect, fixed,
contingent, primary, secondary, joint, several, or joint and several, matured,
disputed, undisputed, legal, equitable, secured, or unsecured.
Secured Parties means the Administrative Agent, the L/C Issuers (as defined in
the Credit Agreement), the Lenders, the Hedge Banks (as defined in the Credit
Agreement) and the Cash Management Banks (as defined in the Credit Agreement).
Securities Account means any “securities account”, as such term is defined in
Section 8.501(a) of the UCC, and all sub-accounts thereof.

 

Exhibit G — Page 4



--------------------------------------------------------------------------------



 



Security Interest means the security interest granted and the pledge and
assignment made under Section 2.1.
Supporting Obligations means all “supporting obligations” as defined in
Section 9.102(a)(77) of the UCC.
Trademark Licenses means any and all agreements providing for the granting of
any right in or to Trademarks (whether a Grantor is licensee or licensor
thereunder), including each agreement referred to on Schedule 3.14.
Trademarks means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing,
including: (a) the registrations and applications referred to on Schedule 3.14;
(b) all extensions or renewals of any of the foregoing; (c) all of the goodwill
of the business connected with the use of and symbolized by the foregoing;
(d) the right to sue for past, present and future infringement or dilution of
any of the foregoing or for any injury to goodwill; and (e) all products and
Proceeds of the foregoing, including any income, royalties, and awards and any
claim by any Grantor against third parties for past, present, or future
infringement of any Trademark or any Trademark licensed under any Trademark
License.
Trade Secret Licenses means any and all agreements providing for the granting of
any right in or to Trade Secrets (whether a Grantor is licensee or licensor
thereunder).
Trade Secrets means all trade secrets and all other confidential or proprietary
information and know-how, whether or not such Trade Secret has been reduced to a
writing or other tangible form, including all documents and things embodying,
incorporating, or referring in any way to such Trade Secret, including: (a) the
right to sue for past, present and future misappropriation or other violation of
any Trade Secret; and (b) all products and Proceeds of the foregoing, including
any income, royalties, and awards and any claim by any Grantor against third
parties for past, present, or future infringement of any Trade Secrets or any
Trade Secrets licensed under any Trade Secret License.
Vehicles has the meaning set forth in Section (f).
UCC and Uniform Commercial Code each means the Uniform Commercial Code as
adopted in the applicable jurisdiction from time to time.
1.2. Principals Of Construction. References in this Security Agreement to
“Sections,” “Exhibits,” and “Schedules” are to sections, exhibits, and schedules
in this Security Agreement unless otherwise indicated. References in this
Security Agreement to any document, instrument, or agreement (a) shall include
all exhibits, schedules, and other attachments thereto, (b) shall include all
documents, instruments, or agreements issued or executed in replacement thereof,
to the extent permitted hereby, and (c) shall mean such document, instrument, or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated, or otherwise modified from time to time to the extent permitted hereby
and by any applicable Loan Document and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine, or neuter gender shall include the masculine, the feminine
and the neuter. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
Furthermore, any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing, or interpreting such law, and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified, or supplemented from time to time.
Titles and captions of sections, subsections, and clauses in this Security
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Security Agreement.

 

Exhibit G — Page 5



--------------------------------------------------------------------------------



 



SECTION 2
GRANT OF SECURITY INTEREST
2.1. Security Interest. To secure the prompt and complete payment and
performance of the Secured Obligations when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
the payment of amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code or any similar
provisions of other applicable Laws), each Grantor hereby grants to
Administrative Agent (for the benefit of the Secured Parties) a continuing
security interest in, and Lien upon, and a right of set off against, and hereby
pledges, collaterally transfers and assigns to Administrative Agent (for the
benefit of the Secured Parties) as security, all personal property of such
Grantor, whether now owned or hereafter acquired or existing, and wherever
located (together with all other collateral security for the Secured Obligations
at any time granted to or held or acquired by or under the Control of
Administrative Agent, collectively, the “Collateral”), including:
(a) All personal property and fixture property of every kind and nature
including, without limitation, all accounts, chattel paper (whether tangible or
electronic), goods (including inventory, equipment (and any accessions thereto),
software (specifically including, but not limited to, all accounting software),
Instruments, investment property, documents, Deposit Accounts, Securities
Accounts, Commodities Accounts, money, commercial tort claims, letter-of-credit
rights, supporting obligations, Tax refunds, and General Intangibles (including
payment intangibles);
(b) All promissory notes and other instruments payable to any Grantor,
including, without limitation, all inter-company notes from Subsidiaries and
those set forth on Schedule 3.8 (“Collateral Notes”) and all Liens any Grantor
may have, or be entitled to, under all present and future loan agreements,
security agreements, pledge agreements, deeds of trust, mortgages, guarantees,
or other documents assuring or securing payment of or otherwise evidencing the
Collateral Notes, including, without limitation, those set forth on Schedule 3.8
(“Collateral Note Security”);
(c) All Investment Related Property;
(d) All Intellectual Property;
(e) All present and future automobiles, trucks, truck tractors, trailers,
semi-trailers, or other motor vehicles or rolling stock, now owned or hereafter
acquired by such Grantor (collectively, the “Vehicles”);
(f) All present and future distributions, income, increases, profits,
combinations, reclassifications, improvements, and products of, accessions,
attachments, and other additions to, tools, parts, and equipment used in
connection with, and substitutes and replacements for, all or part of the
Collateral described above;
(g) All present and future security for the payment to any Grantor of any of the
Collateral described above and goods which gave or will give rise to any such
Collateral or are evidenced, identified, or represented therein or thereby;

 

Exhibit G — Page 6



--------------------------------------------------------------------------------



 



(h) All products and proceeds of the Collateral listed above (including, but not
limited to, all claims to items referred to in the Collateral listed above) and
(x) all claims of any Grantor against third parties for (i) loss of, damage to,
or destruction of, and (ii) payments due or to become due under leases, rentals
and hires of, any or all of the Collateral listed above and (y) proceeds payable
under, or unearned premiums with respect to, policies of insurance in whatever
form; and
(i) To the extent not otherwise included above, all Collateral Records and
Supporting Obligations relating to any of the foregoing.
If the security interest granted hereby in any rights of any Grantor under any
contract included in the Collateral is expressly prohibited by such contract,
then the Security Interest hereby granted therein nonetheless remains effective
to the extent allowed by Article 9 of the UCC or other applicable Law but is
otherwise limited by that prohibition. In addition, subject to Section (h), the
Collateral shall not include the outstanding capital stock of a Controlled
Foreign Corporation in excess of two-thirds of the voting power of all classes
of capital stock of such Controlled Foreign Corporation entitled to vote.
Furthermore, notwithstanding anything to the contrary contained herein, to the
extent that the grant of the Security Interest by any Non-Parent Grantor
pursuant to this Section 2.1. would be subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code (Title 11,
United States Code) or any comparable provisions of any similar federal or state
Law, then the Security Interest shall be enforceable to the maximum extent
possible without causing such Security Interest to be subject to such avoidance
provisions, and this Security Agreement is automatically amended to carry out
the intent of this sentence. As used herein, a “Non-Parent Grantor” shall mean a
Grantor that does not directly or indirectly own Equity Interests in the
Borrower.
The Security Interest in the Collateral granted by Parent herein or in any other
Loan Document shall not secure obligations arising under Secured Cash Management
Agreements and under Secured Hedge Agreements to the extent prohibited by the
Parent Note Indenture or, if the Parent Notes have been refinanced, by the
indenture executed in connection with such Parent Refinancing Notes. The
Security Interest is granted as security only and shall not subject any Secured
Party or any holder of the Secured Obligations to, or transfer or in any way
modify, any obligations or liability of any Grantor with respect to any of the
Collateral.
2.2. Authorization to File Financing Statements. Each Grantor hereby irrevocably
authorizes Administrative Agent at any time and from time to time to file in any
UCC jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets of such Grantor or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC, or (ii) as being of
an equal or lesser scope or with greater detail, and (b) contain any other
information required by Part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any
organization identification number issued to such Grantor and (B) in the case of
a financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Each Grantor agrees to furnish any
such information to Administrative Agent promptly upon request.

 

Exhibit G — Page 7



--------------------------------------------------------------------------------



 



SECTION 3
REPRESENTATIONS AND WARRANTIES
Each Grantor represents and warrants to Administrative Agent that:
3.1. Loan Documents. Certain representations and warranties in the Loan
Documents to which such Grantor is a party are applicable to such Grantor or its
assets or operations, and each such representation and warranty is true and
correct.
3.2. Title; Authorization; Enforceability; Perfection. (a) Each Grantor has good
and valid rights in and title to the Collateral with respect to which it has
purported to grant a Security Interest hereunder, free and clear of all Liens
except for Permitted Liens, and has full power and authority to grant to
Administrative Agent the Security Interest in such Collateral; (b) the execution
and delivery by each Grantor of this Security Agreement has been duly
authorized, and this Security Agreement constitutes a legal, valid, and binding
obligation of such Grantor and creates a Security Interest enforceable against
such Grantor in all now owned and hereafter acquired Collateral; (c) (i) upon
the filing of all UCC financing statements naming each Grantor as “debtor” and
Administrative Agent as “secured party” and describing the Collateral in the
filing offices set forth opposite such Grantor’s name on Schedule 3.5 hereof,
(ii) upon delivery of all Instruments, chattel paper, certificated Pledged
Equity Interests, and Collateral Notes to Administrative Agent, (iii) upon
sufficient identification of commercial tort claims, (iv) upon execution of a
Control Agreement establishing Administrative Agent’s Control with respect to
each Deposit Account (other than Excluded Payroll Accounts), Securities Account,
Commodity Account, and uncertificated Pledged Equity Interest, (v) upon consent
of the issuer or any nominated Person with respect to letter of credit rights,
and (vi) to the extent not subject to Article 9 of the UCC, upon recordation of
the Security Interests granted hereunder in Intellectual Property in the
applicable intellectual property registries, including the United States Patent
and Trademark Office and the United States Copyright Office, the Security
Interest granted to Administrative Agent hereunder constitutes valid and
perfected first priority Liens on the Collateral (other than Vehicles and
Excluded Payroll Accounts) (subject in the case of priority only to the rights
of the United States government (including any agency or department thereof)
with respect to United States government Receivables constituting any of the
Collateral).
3.3. Conflicting Legal Requirements and Contracts. Neither the execution and
delivery by any Grantor of this Security Agreement, the creation and perfection
of the Security Interest in the Collateral, nor compliance by such Grantor with
the terms and provisions hereof will (a) violate (i) any legal requirement
binding on such Grantor, (ii) such Grantor’s organizational documents, or
(iii) the provisions of any indenture, instrument, or material agreement to
which such Grantor is a party or is subject, or by which it, or a material
portion of its property, is bound; or (b) conflict with or constitute a default
under, or result in the creation or imposition of any Lien pursuant to, the
terms of any such indenture, instrument, or agreement (other than any Lien of
Administrative Agent for the benefit of Secured Parties).
3.4. Governmental Authority. No authorization, approval, or other action by, and
no notice to or filing with, any Governmental Authority is required either
(a) for the pledge by any Grantor of the Collateral (other than Vehicles)
pursuant to this Security Agreement or for the execution, delivery, or
performance of this Security Agreement by any Grantor (other than the filing of
financing statements on Form UCC-1 and filing Copyright Security Agreements with
the United States Copyright Office as provided for herein), or (b) for the
exercise by Administrative Agent of the voting or other rights provided for in
this Security Agreement or the remedies in respect of the Collateral pursuant to
this Security Agreement (except as may be required in connection with the
disposition of the Pledged Equity Interests by legal requirements affecting the
offering and sale of securities generally).

 

Exhibit G — Page 8



--------------------------------------------------------------------------------



 



3.5. Grantor Information. Each Grantor’s exact legal name, jurisdiction of
organization, type of entity, state issued organizational identification number,
and the location of its principal place of business or chief executive office
are disclosed on Schedule 3.5. No Grantor has done in the last five (5) years,
or currently does, business under any other name (including any trade-name or
fictitious business name) except for those names set forth on Schedule 3.5.
Except as provided on Schedule 3.5, no Grantor has changed its name,
jurisdiction of organization, principal place of business, or chief executive
office (or principal residence if such Grantor is a natural Person) or its
corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) within the past five (5) years.
3.6. Property Locations. The location of each Grantor’s books and records are
located solely at the locations described on Schedule 3.6 (provided that
duplicate copies may be located at other locations). The location of each
Grantor’s inventory, equipment, and fixtures are located solely at the locations
described on Schedule 3.6. All of such locations are owned by a Grantor except
for locations (a) which are leased by a Grantor as lessee and designated in
Part B of Schedule 3.6, and (b) at which inventory is held in a public warehouse
or is otherwise held by a bailee or on consignment as designated in Part C of
Schedule 3.6, with respect to which inventory such Grantor has delivered, to the
extent required by the terms of the Credit Agreement, bailment agreements,
warehouse receipts, financing statements, or other documents satisfactory to
Administrative Agent to protect Administrative Agent’s security interest in such
inventory.
3.7. No Financing Statements or Control Agreements. Other than the financing
statements and Control Agreements with respect to the Security Interest, there
are no other financing statements or Control Agreements covering any Collateral,
other than those evidencing Permitted Liens.
3.8. Collateral. Schedule 3.8 accurately lists all Pledged Equity Interests,
Collateral Notes, Collateral Note Security, commercial tort claims, and all
letters of credit rights, in which any Grantor has any right, title, or
interest. All information supplied by any Grantor to Administrative Agent or any
Secured Party with respect to any of the Collateral (in each case taken as a
whole with respect to any particular Collateral) is true, correct, and complete
in all material respects.
3.9. Deposit, Commodity, and Securities Accounts. Schedule 3.8 correctly
identifies all Deposit Accounts, Commodity Accounts, and Securities Accounts in
which a Grantor has an interest and the institutions holding such Deposit
Accounts, Commodity Accounts and Securities Accounts. Each Grantor is the sole
account holder of each such Deposit Accounts, Commodity Accounts and Securities
Accounts, and such Grantor has not consented to, and is not otherwise aware of,
any Person (other than Administrative Agent) having Control over, or any other
interest in, any such Deposit Accounts, Commodity Accounts and Securities
Accounts or the property credited thereto. To the extent each such Deposit
Account, Commodity Account, and Securities Account is subject to a Control
Agreement, each such Control Agreement is in full force and effect and is
sufficient to perfect a first priority security interest in favor of
Administrative Agent in and to each such Deposit Account, Commodity Account, and
Securities Account.
3.10. Accounts; General Intangibles. All Collateral that is accounts, chattel
paper, Instruments, or General Intangibles is free from any claim for credit,
deduction, or allowance of an Obligor and free from any defense, condition,
dispute, setoff, or counterclaim, except any such claims as arise in the
ordinary course of business and do not materially impair the value of the
Collateral, taken as a whole.
3.11. Letter of Credit Rights. All letters of credit to which any Grantor has
rights are listed on Schedule 3.8, and such Grantor has obtained the consent of
each issuer or the nominated Person of any letter of credit to the assignment of
the proceeds of the letter of credit to Administrative Agent.

 

Exhibit G — Page 9



--------------------------------------------------------------------------------



 



3.12. Instruments; Chattel Paper; Collateral Notes; and Collateral Note
Security. All chattel paper and Instruments, including the Collateral Notes,
have been delivered to Administrative Agent, together with corresponding
endorsements duly executed by the appropriate Grantor in favor of Administrative
Agent, and such endorsements have been duly and validly executed and are binding
and enforceable against such Grantor in accordance with their terms. Each
Grantor has title to its respective Instruments, chattel paper, Collateral
Notes, and Collateral Note Security.
3.13. Investment Related Property.
(a) Schedule 3.8 sets forth all of the Pledged Stock, Pledged LLC Interests, and
Pledged Partnership Interests owned by any Grantor, and such Pledged Equity
Interests constitute the percentage of issued and outstanding shares of stock,
percentage of membership interests, percentage of partnership interests, or
percentage of beneficial interest of the respective issuers thereof indicated on
such Schedule.
(b) Except as set forth on Schedule 3.13, no Grantor has acquired any Equity
Interests of another entity or substantially all the assets of another entity
within the past five (5) years.
(c) Each Grantor is the record and beneficial owner of the Pledged Equity
Interests owned by it free of all Liens, rights, or claims of other Persons
other than Permitted Liens, and there are no outstanding warrants, options, or
other rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such Pledged Equity Interests, except as
set forth on Schedule 3.13.
(d) No consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder, or any other
trust beneficiary is necessary or desirable in connection with the creation,
perfection, or first priority status of the Security Interest in any Pledged
Equity Interests or the exercise by Administrative Agent of the voting or other
rights provided for in this Security Agreement or the exercise of remedies in
respect thereof, other than such as have been obtained and are in full force and
effect.
(e) None of the Pledged LLC Interests or Pledged Partnership Interests are or
represent interests in issuers that (a) are registered as investment companies
or (b) are dealt in or traded on securities exchanges or markets.
(f) Except as otherwise set forth on Schedule 3.13, all of the Pledged LLC
Interests and Pledged Partnership Interests are or represent interests in
issuers that have not opted to be treated as securities under the uniform
commercial code of any jurisdiction.
(g) (a) Each Grantor has delivered to Administrative Agent all stock
certificates or other instruments or documents representing or evidencing the
Pledged Equity Interests to the extent that the Pledged Equity Interest are
certificated, together with corresponding assignment or transfer powers duly
executed in blank by such Grantor, and such powers have been duly and validly
executed and are binding and enforceable against such Grantor in accordance with
their terms; and (b) to the extent such Pledged Equity Interests are
uncertificated securities, each Grantor has taken all actions necessary or
desirable to establish Administrative Agent’s Control over such Pledged Equity
Interests.

 

Exhibit G — Page 10



--------------------------------------------------------------------------------



 



3.14. Intellectual Property.
(a) All of the Intellectual Property material to the business of such Grantor is
subsisting, valid, and enforceable. The information contained on Schedule 3.14
is true, correct, and complete. All issued Patents, Patent Licenses, Trademarks,
Trademark Licenses, Copyrights, Copyright Licenses, Trade Secrets, and Trade
Secret Licenses of each Grantor are identified on Schedule 3.14.
(b) Each Grantor is the sole and exclusive owner of the entire and unencumbered
right, title, and interest in and to the Intellectual Property purported to be
owned by such Grantor free and clear of any Liens, including any pledges,
assignments, licenses, user agreements, and covenants by such Grantor not to sue
third Persons, other than Permitted Liens.
(c) To the best of each Grantor’s knowledge, no third party is infringing, or in
such Grantor’s reasonable business judgment, may be infringing, any of such
Grantor’s rights under its Intellectual Property.
(d) Each Grantor has performed and will continue to perform all acts and has
paid and will continue to pay all required fees and Taxes to maintain each and
every item of the Intellectual Property material to such Grantor’s business in
full force and effect throughout the world, as applicable.
(e) Each of the Patents and Trademarks identified on Schedule 3.14 has been
properly registered with the United States Patent and Trademark Office and each
of the Copyrights identified on Schedule 3.14 has been properly registered with
the United States Copyright Office.
(f) To the best of each Grantor’s knowledge, no claims with respect to the
Intellectual Property material to the business of such Grantor have been
asserted and are pending (a) to the effect that the sale, licensing, pledge, or
use of any of the products of such Grantor’s business infringes any other
party’s valid copyright, trademark, service mark, trade secret, or other
intellectual property right, (b) against the use by such Grantor of any
Intellectual Property used in such Grantor’s business as currently conducted, or
(c) challenging the ownership or use by such Grantor of any of the Intellectual
Property that such Grantor purports to own or use, nor, to such Grantor’s
knowledge, is there a valid basis for such a claim described in this
Section 3.14. (f) to the extent such claim could, or could reasonably be
expected to result in, a Material Adverse Effect.
The foregoing representations and warranties will be true and correct in all
respects with respect to any additional Collateral or additional specific
descriptions of certain Collateral delivered to Administrative Agent in the
future by Grantor. The failure of any of these representations or warranties or
any description of Collateral therein to be accurate or complete shall not
impair the Security Interest in any such Collateral.

 

Exhibit G — Page 11



--------------------------------------------------------------------------------



 



SECTION 4
COVENANTS
From and after the date of this Security Agreement and until the Secured
Obligations are paid in full, all Letters of Credit have expired or been
cancelled, and this Security Agreement is irrevocably terminated:
4.1. Loan Documents. Each Grantor shall comply with, perform, and be bound by
all covenants and agreements set forth in the Credit Agreement and the other
Loan Documents that are applicable to it, its assets, or its operations, each of
which is hereby ratified and confirmed.
4.2. General.
(a) Inspection; Records and Reports. Each Grantor will keep accurate and
complete records of the Collateral (including proceeds), and these records will
reflect all material facts known to such Grantor concerning the Collateral. Each
Grantor shall maintain, at the address set forth on Schedule 3.6 as the location
of the books and records, a current record of where all Collateral is located.
In addition, from time to time at the request of Administrative Agent or any
Secured Party, deliver to Administrative Agent such information regarding each
Grantor as Administrative Agent may reasonably request.
(b) Schedules. At the time the Borrower provides a Compliance Certificate
pursuant to the Credit Agreement, each Grantor shall update all Schedules hereto
to the extent that any information therein with respect to such Grantor shall
become inaccurate or incomplete. Each reference to a schedule contained in
Article 3 shall be deemed a reference to such schedule as updated from time to
time in accordance with this Section (b). Any Grantor’s failure to describe any
Collateral required to be listed on any schedule hereto shall not impair the
Security Interest in the Collateral.
(c) Financing Statements and Other Actions; Defense of Title. Each Grantor will
deliver to Administrative Agent all financing statements and execute and deliver
Control Agreements and other documents and take such other actions as may from
time to time be requested by Administrative Agent or any Secured Party in order
to maintain a first priority perfected security interest in (and, in the case of
Investment Related Property, Deposit Accounts, Commodity Accounts, Securities
Accounts, letter-of-credit-rights, and electronic chattel paper, Control of)
such Collateral, now owned or hereafter acquired; provided, that no Grantor
shall be required to deliver Control Agreements with respect to Excluded Payroll
Accounts; and provided, further that no Grantor shall be required to deliver
Control Agreements or take any action to perfect a Security Interest in Vehicles
or other titled goods except as required by the Credit Agreement. Each Grantor
will take any and all actions necessary to defend title to the Collateral
against all Persons and to defend the Security Interest and the priority thereof
against any Lien not expressly permitted hereunder.
(d) Change in Location, Jurisdiction of Organization, or Name. No Grantor will
(a) maintain its principal place of business or chief executive office at a
location other than a location specified on Schedule 3.6, (b) change its name or
taxpayer identification number, (c) change its mailing address, or (d) change
its jurisdiction of organization, in each case unless such Grantor shall have
given Administrative Agent not less than twenty (20) days’ prior written notice
thereof (or such other time period as may be agreed by Administrative Agent).
Prior to making any of the foregoing changes, each Grantor shall execute and
deliver all such additional documents and perform all additional acts as
Administrative Agent, in its sole discretion, may request in order to continue
or maintain the existence and priority of the Security Interest.

 

Exhibit G — Page 12



--------------------------------------------------------------------------------



 



(e) Notices. Each Grantor will promptly notify Administrative Agent of (a) any
change in any material fact or circumstances represented or warranted by Grantor
with respect to any of the Collateral or Secured Obligations, (b) any claim,
action, or proceeding affecting title to any material part of the Collateral or
the Security Interest and, at the request of Administrative Agent, appear in and
defend, at such Grantor’s expense, any such action or proceeding, (c) any
material damage to or loss of Collateral, and (d) the occurrence of any other
event or condition (including, without limitation, matters as to Lien priority)
that could have a material adverse effect on the Collateral (taken as a whole)
or the Security Interest.
(f) Other Financing Statements. No Grantor will authorize any other financing
statement naming it as debtor covering any portion of the Collateral, other than
financing statements evidencing Permitted Liens and financing statements
permitted under Section 7.01 of the Credit Agreement.
(g) Compliance with Agreements. Each Grantor shall comply in all material
respects with all mortgages, deeds of trust, Instruments, and other agreements
binding on its properties or business except to the extent that non-compliance
could not, or could not reasonably be expected to result in, a Material Adverse
Effect.
4.3. Perform Obligations. Each Grantor will perform in all material respects all
of its duties under and in connection with each transaction to which the
Collateral, or any part thereof, relates, so that the amounts thereof shall
actually become payable by each Obligor thereunder. Furthermore, notwithstanding
anything to the contrary contained herein, (a) each Grantor shall remain liable
under its contracts, agreements, documents, and instruments included in the
Collateral to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Security Agreement had not
been executed, (b) the exercise by Administrative Agent of any of its rights or
remedies hereunder shall not release any Grantor from any of its duties or
obligations under the contracts, agreements, documents, and instruments included
in the Collateral, and (c) none of Administrative Agent or the Secured Parties
shall have any indebtedness, liability, or obligation under any of the
contracts, agreements, documents, and instruments included in the Collateral by
reason of this Security Agreement, and none of Administrative Agent or the
Secured Parties shall be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.
4.4. Investment Related Property.
(a) Delivery. To the extent that any Investment Property constituting part of
the Collateral is certificated, each Grantor will deliver to Administrative
Agent all stock certificates or other instruments, or documents representing or
evidencing such Investment Related Property, together with corresponding undated
assignment or transfer powers duly executed in blank by Grantor (which powers
have been duly and validly executed and are binding and enforceable against
Grantor in accordance with their terms). To the extent any Investment Related
Property constituting part of the Collateral is an uncertificated security, each
applicable Grantor will deliver to Administrative Agent an executed Control
Agreement with respect to such Investment Related Property.

 

Exhibit G — Page 13



--------------------------------------------------------------------------------



 



(b) No Modification of Rights and Obligation. Without the prior written consent
of Administrative Agent, no Grantor shall vote to enable or take any other
action to amend or terminate any partnership agreement, limited liability
company agreement, certificate of incorporation, by-laws, or other
organizational documents in any way that materially changes the rights of such
Grantor with respect to any Investment Related Property or adversely affects the
validity, perfection, or priority of the Security Interest.
(c) Investment Related Property that are not Securities. No Grantor shall vote
to enable or take any other action to cause any issuer of any Pledged
Partnership Interests or Pledged LLC Interests which are not securities (for
purposes of the UCC) on the date hereof to elect or otherwise take any action to
cause such Pledged Partnership Interests or Pledged LLC Interests to be treated
as securities for purposes of the UCC; provided, however, notwithstanding the
foregoing, if any issuer of any Pledged Partnership Interests or Pledged LLC
Interests takes any such action in violation of the foregoing in this Section
(c), such Grantor shall promptly after obtaining knowledge thereof notify
Administrative Agent in writing of any such election or action and, in such
event, shall take all steps necessary or advisable to establish Administrative
Agent’s Control thereof.
(d) Performance of Underlying Obligations. Each Grantor shall comply with all of
its obligations in all material respects under any partnership agreement or
limited liability company agreement relating to Pledged Partnership Interests or
Pledged LLC Interests and shall enforce all of its rights with respect to any
Investment Related Property.
(e) Changes in Capital Structure of Issuers. Without the prior written consent
of Administrative Agent, no Grantor shall vote to enable or take any other
action to cause or permit any issuer of any Pledged Equity Interest to merge or
consolidate unless all the outstanding capital stock or other Equity Interests
of the surviving or resulting corporation, limited liability company,
partnership, or other entity which is issued to any Grantor is, upon such merger
or consolidation, pledged and perfected hereunder; provided that if the
surviving or resulting Grantors upon any such merger or consolidation involving
an issuer which is a Controlled Foreign Corporation, then such Grantor shall
only be required to pledge equity interests in accordance with Section 2.1. .
(f) Consent of Grantor. Each Grantor consents to the grant by each other Grantor
of the Security Interest in all Investment Related Property to Administrative
Agent and, without limiting the foregoing, following the occurrence of an Event
of Default, consents to the transfer of any Pledged Partnership Interest and any
Pledged LLC Interest to Administrative Agent or its nominee and to the
substitution of Administrative Agent or its nominee as a partner in any
partnership or as a member in any limited liability company with all the rights
and powers related thereto.
(g) Voting of Pledged Equity Interests. Prior to the occurrence of an Event of
Default, each Grantor is entitled to exercise all voting rights pertaining to
any Pledged Equity Interests; provided, however, that no vote shall be cast or
consent, waiver, or ratification given or action taken which would violate any
provision of this Security Agreement, Section 7.12 of the Credit Agreement, or
any provision of any other Loan Document. After the occurrence and during the
continuation of an Event of Default, the right to vote any Pledged Equity
Interests shall be vested exclusively in Administrative Agent upon notice from
the Administrative Agent to such Grantor. To this end, each Grantor hereby
irrevocably constitutes and appoints Administrative Agent the proxy and
attorney-in-fact of such Grantor, with full power of substitution, to vote, and
to act with respect to, any and all Pledged Equity Interests standing in the
name of such Grantor or with respect to which such Grantor is entitled to vote
and act, subject to the agreement that such proxy may be exercised only if an
Event of Default has occurred and is continuing. The proxy herein granted is
coupled with an interest, is irrevocable, and shall continue until the
termination of this Security Agreement pursuant to Section 6.1. .

 

Exhibit G — Page 14



--------------------------------------------------------------------------------



 



(h) Controlled Foreign Corporations. Immediately upon the amendment of the
Internal Revenue Code to allow the pledge of greater than two-thirds of the
voting power of capital stock in a Controlled Foreign Corporation without
potential adverse Tax consequences, each applicable Grantor shall promptly
(i) pledge to the Administrative Agent a first priority continuing security
interest in, and Lien upon, such greater portion of capital stock of each such
Controlled Foreign Corporation, and (ii) execute and deliver to Administrative
Agent all such other assignments, certificates, supplemental documents, and
financing statements, and do all other acts or things as Administrative Agent
may reasonably request in order to create, evidence, and perfect such security
interest and Lien.
4.5. Collateral in Trust. Each Grantor will hold in trust (and not commingle
with other assets of Grantor) for Administrative Agent all Collateral that is
chattel paper, Instruments, Collateral Notes, Pledged Investment Property in
certificated form, or documents at any time received by Grantor, endorse each
such Instrument to the order of Administrative Agent (but the failure of the
same to be so endorsed shall not impair the Security Interest thereon), and
promptly deliver same to Administrative Agent.
(a) Control. Each Grantor will execute all documents and take any action
required by Administrative Agent in order for Administrative Agent to obtain
Control with respect to Collateral consisting of Commodities Accounts,
Securities Accounts, Deposit Accounts (other than Excluded Payroll Accounts),
uncertificated Investment Related Property, and “letter-of-credit rights”, and
electronic chattel paper. If any Grantor at any time holds or acquires an
interest in any electronic chattel paper or any “transferable record,” as that
term is defined in the federal Electronic Signatures in Global and National
Commerce Act, or in the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, such Grantor shall promptly notify Administrative Agent
thereof and, at the request of Administrative Agent, take such action as
Administrative Agent may reasonably request to vest in Administrative Agent
control under the UCC of such electronic chattel paper or control under the
federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.
4.6. Intellectual Property.
(a) Maintenance of Rights. Each Grantor shall preserve and maintain all of its
material rights in the Intellectual Property that is material in its business
and protect such Intellectual Property from infringement, unfair competition,
cancellation, or dilution by all appropriate action necessary in such Grantor’s
reasonable business judgment, including the commencement and prosecution of
legal proceedings to recover damages for infringement and to defend and preserve
its rights in the Intellectual Property.
(b) No Abandonment. No Grantor may abandon any of the Intellectual Property
necessary to the conduct of its business in the exercise of such Grantor’s
reasonable business judgment.
(c) Licenses. (a) Without the prior written consent of Administrative Agent, no
Grantor shall sell or assign any of its interest in any of the Intellectual
Property that is material in its business, other than sales or assignments in
the ordinary course of business for full and fair consideration or as otherwise
permitted pursuant to and in accordance with the Loan Documents; and (b) each
Grantor shall maintain the quality of any and all products and services with
respect to which the Intellectual Property that is material in its business is
used.

 

Exhibit G — Page 15



--------------------------------------------------------------------------------



 



(d) Additional Intellectual Property. Each Grantor shall execute and deliver any
and all documents, each in form and substance satisfactory to Administrative
Agent, as Administrative Agent may reasonably request to evidence and perfect
Administrative Agent’s Lien on any Intellectual Property.
(e) Obligation upon Default. After the occurrence and during the continuation of
an Event of Default, each Grantor shall use its reasonable efforts to obtain any
consents, waivers, or agreements necessary to enable Administrative Agent to
exercise its rights and remedies with respect to the Intellectual Property.
(f) Security Agreements. Unless otherwise agreed to by the Administrative Agent,
each Debtor will execute and deliver to the Administrative Agent for filing in
(i) the United States Copyright Office a short-form copyright security agreement
substantially in the form attached hereto as Exhibit A, (ii) the United States
Patent and Trademark Office a short-form patent security agreement substantially
in the form attached hereto as Exhibit B and (iii) the United States Patent and
Trademark Office a short-form trademark security agreement substantially in the
form attached hereto as Exhibit C (in each case with such changes as may be
agreed to by the Administrative Agent). Upon request of the Administrative
Agent, each Debtor shall execute and deliver, and have recorded, any and all
additional agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the Administrative Agent’s security
interest in any Intellectual Property and the goodwill and general intangibles
of such Debtor relating thereto or represented thereby.
4.7. Deposit, Commodity, and Securities Accounts. With respect to any Deposit
Account, Commodity Account or Securities Account, each Grantor shall
(a) maintain such accounts at the institutions described on Schedule 3.8 or such
additional institutions as to which such Grantor has complied with clause (b)
hereof; (b) deliver to each depository bank and security intermediary, a Control
Agreement in form and substance satisfactory to Administrative Agent, with
respect to each such account (other than Excluded Payroll Accounts) and obtain
the execution of such Control Agreements; (c) deliver to Administrative Agent
all certificates or Instruments, if any, now or hereafter representing or
evidencing such Deposit Accounts (other than Excluded Payroll Accounts),
Commodity Accounts, or Securities Accounts accompanied by duly executed
instruments of transfer or assignments in blank, all in form and substance
satisfactory to Administrative Agent. Without Administrative Agent’s prior
written consent, no Grantor shall establish any additional Deposit Accounts
(other than Excluded Payroll Accounts), Securities Accounts, or Commodities
Accounts unless such accounts are subject to Administrative Agent’s exclusive
Control.
4.8. Commercial Tort Claims. If any Grantor at any time holds or acquires a
commercial tort claim, such Grantor shall (a) as promptly as practicable forward
to Administrative Agent written notification of any and all commercial tort
claims, including any and all actions, suits, and proceedings before any court
or Governmental Authority by or affecting such Grantor; and (b) execute and
deliver such statements, documents, and notices and do and cause to be done all
such things as may be required by Administrative Agent, or required by
applicable Laws, including all things which may from time to time be necessary
under the UCC to fully create, preserve, perfect, and protect the priority of
the Security Interest in any commercial tort claims.

 

Exhibit G — Page 16



--------------------------------------------------------------------------------



 



4.9. Letters-of-Credit Rights. If any Grantor is at any time a beneficiary under
a letter of credit now or hereafter issued in favor of any Grantor, such Grantor
shall promptly notify Administrative Agent thereof in writing and, at
Administrative Agent’s request, such Grantor shall, pursuant to an agreement in
form and substance satisfactory to Administrative Agent, either (a) arrange for
the issuer or any confirmer of such letter of credit to consent to an assignment
to Administrative Agent of the proceeds of any drawing under the letter of
credit or (b) arrange for Administrative Agent to become the transferee
beneficiary of the letter of credit, with Administrative Agent agreeing, in each
case, that the proceeds of any drawing under the letter of credit are to be
applied to the Secured Obligations as provided in the Credit Agreement.
4.10. Modification of Accounts. In accordance with prudent business practices,
endeavor to collect or cause to be collected from each account debtor under its
accounts, as and when due, any and all amounts owing under such accounts. Except
in the ordinary course of business and so long as an Event of Default has
occurred and is continuing, each Grantor shall not (i) grant any extension of
time for any payment with respect to any of the accounts, (ii) compromise,
compound, or settle any of the accounts for less than the full amount thereof,
(iii) release, in whole or in part, any Person liable for payment of any of the
accounts, (iv) allow any credit or discount for payment with respect to any
account other than trade discounts granted in the ordinary course of business,
(v) release any Lien or guaranty securing any account, or (vi) modify or
substitute, or permit the modification or substitution of, any contract to which
any of the Collateral which is accounts relates.
4.11. Federal, State or Municipal Claims. Each Grantor will notify
Administrative Agent of any Collateral which constitutes a claim against a
Governmental Authority, or any instrumentality or agency thereof, the assignment
of which claim is restricted by federal, state, or municipal law.
4.12. Certificates of Title. Upon the request of Administrative Agent to the
extent required pursuant to Section 6.12(b) of the Credit Agreement, if
certificates of title are issued or outstanding with respect to any of the
Vehicles or other Collateral, each Grantor shall cause the Security Interest to
be properly noted thereon.
4.13. Impairment of Collateral. No Grantor shall use any of the Collateral, or
permit the same to be used, (i) for any unlawful purpose, (ii) in any manner
that is reasonably likely, individually or in the aggregate, to materially
adversely impair the value or usefulness of the Collateral, or (iii) in any
manner inconsistent with the provisions or requirements of any policy of
insurance thereon.
4.14. Insurance. Each Grantor will bear the full risk of loss from any loss of
any nature whatsoever with respect to the Collateral. At its own cost and
expense, each Grantor shall (i) keep all its insurable properties and properties
in which such Grantor has an interest insured against such hazards, and for such
amounts, as is customary in the case of companies engaged in businesses similar
to such Grantor’s; and (ii) furnish Administrative Agent with (x) evidence of
the maintenance of such policies at least thirty (30) days before any expiration
date (y) copies of all policies upon request of Administrative Agent, and
(z) appropriate loss payable endorsements in form and substance satisfactory to
Administrative Agent, naming Administrative Agent as loss payee and providing
that the insurer will provide Administrative Agent with at least thirty
(30) days notice prior to cancellation. After the occurrence of an Event of
Default, Administrative Agent may require each Grantor to instruct the insurance
carriers that in the event of any loss thereunder, the carriers shall make
payment for such loss to Administrative Agent and not to Grantor and
Administrative Agent jointly. All loss recoveries received by Administrative
Agent upon any such insurance, following the occurrence of an Event of Default,
may be applied to the Secured Obligations by Administrative Agent in accordance
with the terms of the Credit Agreement, and any deficiency thereon shall be paid
by Grantors to Administrative Agent, on demand.

 

Exhibit G — Page 17



--------------------------------------------------------------------------------



 



4.15. Further Assurances. At Grantors’ expense and Administrative Agent’s
request (i) file or cause to be filed such applications and take such other
actions as Administrative Agent may request to obtain the consent or approval of
any Governmental Authority to Administrative Agent’s rights hereunder in or with
respect to the Collateral or the other Loan Documents, including, without
limitation, the right to sell all the Collateral after the occurrence of an
Event of Default, without additional consent or approval from such Governmental
Authority (and, because each Grantor agrees that Administrative Agent’s remedies
at law for failure of Grantors to comply with this provision would be inadequate
and that such failure would not be adequately compensable in damages, each
Grantor agrees that its covenants in this provision may be specifically
enforced); (ii) from time to time promptly execute and deliver to Administrative
Agent all such other assignments, certificates, supplemental documents, and
financing statements, and do all other acts or things as Administrative Agent
may reasonably request in order to more fully create, evidence, perfect,
continue, and preserve the priority of the Security Interest and to carry out
the provisions of this Security Agreement; and (iii) pay all filing fees in
connection with any financing, continuation, or termination statement or other
instrument with respect to the Security Interests.
4.16. Additional Grantors. Upon the execution and delivery by any person of a
security agreement supplement in form and substance satisfactory to
Administrative Agent (each a “Security Agreement Supplement”), (a) such person
shall be and become a Grantor hereunder and each reference in this Security
Agreement and the other Loan Documents to “Grantor” shall also mean and be a
reference to such person, and (b) the supplemental Schedules 3.5, 3.6, 3.8, 3.13
and 3.14 attached to each Security Agreement Supplement shall be incorporated
into and become a part of Schedules 3.5, 3.6, 3.8, 3.13 and 3.14 respectively,
hereto, and Administrative Agent may attach such supplemental exhibits to such
Schedules; and each reference to such Schedules means and be a reference to such
Schedules as supplemented pursuant to each Security Agreement Supplement.
4.17. Future Assets of Grantors. Each Grantor shall ensure that the documents
which govern its future Investments do no restrict the ability of such Grantor
to subject any such Investment to the Lien and Security Interest of this
Security Agreement and the other Loan Documents.
SECTION 5
RIGHTS AND REMEDIES
5.1. Remedies. On and after the occurrence of an Event of Default,
Administrative Agent may exercise any and all of the following rights and
remedies:
(a) Contractual Remedies. Those rights and remedies provided in this Security
Agreement or any other Loan Document, provided that this Section (a) shall not
limit any rights or remedies available to Administrative Agent prior to the
occurrence of an Event of Default.
(b) Legal Remedies. Those rights and remedies available to a secured party under
the UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable Laws (including, subject to the provisions of Section 11.08 of
the Credit Agreement, any Law governing the exercise of a bank’s right of setoff
or bankers’ lien) when a debtor is in default under a security agreement,
including applying by appropriate judicial proceedings for the appointment of a
receiver for all or any part of the Collateral (and Grantors hereby consent to
such appointment).
(c) Disposition of Collateral. Without notice, except as specifically provided
in Section (c) or elsewhere herein, sell, lease, assign, grant an option, or
options to purchase or otherwise dispose of the Collateral or any part thereof
in one or more parcels at public or private sale or at any broker’s board or on
any securities exchange, for cash, on credit or for future delivery, and upon
such other terms as Administrative Agent may deem commercially reasonable.
Neither Administrative Agent’s compliance with any applicable state or federal
Law in the conduct of such sale, nor its disclaimer of any warranties relating
to the Collateral, shall be considered to affect the commercial reasonableness
of such sale. Each Grantor hereby waives (to the extent permitted by applicable
Laws) all rights of redemption, stay, and/or appraisal which it now has or may
at any time in the future have under any rule of law or statute now existing or
hereafter enacted.

 

Exhibit G — Page 18



--------------------------------------------------------------------------------



 



(d) Distributions. Upon request of the Administrative Agent, cause all payments
and distributions made to any Grantor upon or with respect to the Collateral to
be paid or delivered to Administrative Agent, and each Grantor agrees to take
all such action as Administrative Agent may deem necessary or appropriate to
cause all such payments and distributions to be made to Administrative Agent.
Further, Administrative Agent shall have the right, at any time after the
occurrence of an Event of Default, to notify and direct any issuer to thereafter
make all payments, dividends, and any other distributions payable in respect
thereof directly to Administrative Agent. Such issuer shall be fully protected
in relying on the written statement of Administrative Agent that it then holds a
Security Interest which entitles it to receive such payments and distributions.
Any and all money and other property paid over to or received by Administrative
Agent hereunder shall be retained by Administrative Agent as additional
Collateral hereunder and may be applied in accordance with Section 5.10.
(e) Control. Administrative Agent shall have the right, at any time after the
occurrence of an Event of Default, pursuant to the applicable Control Agreement,
to notify and direct each institution in which any Grantor maintains a Deposit
Account, Commodities Account, or Securities Account that is subject to a Control
Agreement, to thereafter take all instructions with respect thereto solely from
Administrative Agent, to hold each Deposit Account, Commodities Account, and
Securities Account (together with all monies, Instruments, certificates, checks,
drafts, wire transfer receipts, trust receipts, securities, Investments, or
other assets therein) solely for the benefit of Administrative Agent, and
thereafter to make any payments and any other distributions payable in respect
thereto directly to Administrative Agent, and to provide all statements or
reports to Administrative Agent relative to such Deposit Accounts, Commodities
Accounts, and Securities Accounts. Each such institution shall be fully
protected in relying on the written statement of Administrative Agent that it
then holds a Security Interest which entitles it to exercise Control over such
assets. Any and all money and other property paid over to or received by
Administrative Agent hereunder shall be retained by Administrative Agent as
additional Collateral hereunder and may be applied in accordance with
Section 5.10. The Administrative Agent shall not have the right to exercise
control over Deposit Accounts, Commodities Accounts or Securities Accounts
unless an Event of Default exists.
(f) Use of Premises. Administrative Agent shall be entitled to occupy and use
any premises owned or leased by any Grantor where any of the Collateral or any
records relating to the Collateral are located until the Secured Obligations are
paid or the Collateral is removed therefrom, whichever first occurs, without any
obligation to pay such Grantor for such use and occupancy.
5.2. Grantors’ Obligations Upon an Event of Default.
(a) Assembly of Collateral. Upon the request of Administrative Agent, on and
after the occurrence of an Event of Default, each Grantor will assemble and make
available to Administrative Agent the Collateral and all records relating
thereto at any place or places specified by Administrative Agent.

 

Exhibit G — Page 19



--------------------------------------------------------------------------------



 



(b) Secured Party Access. Upon the request of Administrative Agent, on and after
the occurrence of an Event of Default, each Grantor will permit Administrative
Agent, by Administrative Agent’s representatives and agents, to enter any
premises where all or any part of the Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Collateral and to remove all or any part of the Collateral.
(c) Notice of Disposition of Collateral. Each Grantor hereby waives notice of
the time and place of any public sale or the time after which any private sale
or other disposition of all or any part of the Collateral may be made. To the
extent such notice may not be waived under applicable Law, any notice of the
time and place of any public sale or the time after which any private sale or
other disposition of all or any part of the Collateral may be made shall be
deemed reasonable if sent to any Grantor, addressed as set forth in
Section 6.16. , at least ten (10) days prior to (a) the date of any such public
sale or (b) the time after which any such private sale or other disposition may
be made. Administrative Agent shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given; provided
that, if any of the Collateral threatens to decline speedily in value or is of
the type customarily sold on a recognized market, Administrative Agent may sell
or otherwise dispose of the Collateral without notification, advertisement, or
other notice of any kind, provided that any such Collateral that is of a type
continuously sold on a recognized market is sold on such market. Subject to the
provisions of applicable Laws, Administrative Agent may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
to the extent permitted by applicable Laws, be made at the time and place to
which the sale was postponed, or Administrative Agent may further postpone such
sale by announcement made at such time and place.
5.3. Condition of Collateral; Warranties. Administrative Agent has no obligation
to clean-up or otherwise prepare the Collateral for sale. Administrative Agent
may sell the Collateral without giving any warranties as to the Collateral.
Administrative Agent may specifically disclaim any warranties of title or the
like. This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.
5.4. Collection of Receivables. Upon the occurrence of an Event of Default,
Administrative Agent may at any time, by giving Grantors written notice, elect
to require that the Receivables be paid directly to Administrative Agent. In
such event, each Grantor shall, and shall permit Administrative Agent to,
promptly notify the Obligors with respect to the Receivables of Administrative
Agent’s interest therein and direct such Account Debtors to make payment of all
amounts then or thereafter due under the Receivables directly to Administrative
Agent. Upon receipt of any such notice from Administrative Agent, each Grantor
shall thereafter hold in trust for Administrative Agent, all amounts and
proceeds received by it with respect to the Receivables and immediately and at
all times thereafter deliver to Administrative Agent all such amounts and
proceeds in the same form as so received, whether by cash, check, draft or
otherwise, with any necessary endorsements. Administrative Agent shall hold and
apply funds so received as provided by the terms of Section 5.10. .
Administrative Agent shall have the right in its own name or in the name of the
applicable Grantor to demand, collect, receive, receipt for, sue for, compound,
and give acquittances for any and all amounts due or to become due with respect
to Collateral; to take control of cash and other proceeds of any Collateral; to
endorse the name of the applicable Grantor on any notes, acceptances, checks,
drafts, money orders, or other evidences of payment on Collateral that may come
into the possession of Administrative Agent or any Administrative Agent; to sign
the name of the applicable Grantor on any invoice or bill of lading relating to
any Collateral, on any drafts against Obligors or other Persons making payment
with respect to Collateral, on assignments and verifications of accounts or
other Collateral and on notices to Obligors making payment with respect to
Collateral; to send requests for verification of obligations to any Obligor;

 

Exhibit G — Page 20



--------------------------------------------------------------------------------



 



and to do all other acts and things necessary to carry out the intent of this
Security Agreement. If after the occurrence of an Event of Default, any Obligor
fails or refuses to make payment on any Collateral when due, Administrative
Agent is authorized, in its sole discretion, either in its own name or in the
name of Grantors, to take such action as Administrative Agent shall deem
appropriate for the collection of any amounts owed with respect to the
Collateral or upon which a delinquency exists. Each Grantor agrees that
Administrative Agent may at any time and from time to time, if an Event of
Default has occurred, compromise with the Obligor on any Receivable, accept in
full payment of any Receivable such amount as Administrative Agent in its sole
discretion shall determine or abandon any Receivable, and any such action by
Administrative Agent shall be commercially reasonable so long as Administrative
Agent acts in good faith based on information known to it at the time it takes
any such action. Regardless of any other provision hereof, however,
Administrative Agent shall never be liable for its failure to collect, or for
its failure to exercise diligence in the collection of, any amounts owed with
respect to the Collateral, nor shall it be under any duty whatsoever to anyone
except Grantors to account for funds that it shall actually receive hereunder.
5.5. Cash Collateral Account. Upon the occurrence of an Event of Default,
Administrative Agent shall have, and Grantor hereby grants to Administrative
Agent, the right and authority to transfer all funds on deposit in the Deposit
Accounts (other than the Excluded Deposit Accounts), Securities Accounts, and
Commodities Accounts to a Cash Collateral Account (herein so called) maintained
with a depository institution acceptable to Administrative Agent and subject to
the exclusive direction, domain, and Control of Administrative Agent, and no
disbursements or withdrawals shall be permitted to be made by any Grantor from
such Cash Collateral Account. Such Cash Collateral Account shall be subject to
the Security Interest herein created, and each Grantor hereby grants a security
interest to Administrative Agent (for the benefit of Secured Parties) in and to,
such Cash Collateral Account and all monies, checks, drafts, and other items
ever received by Grantor for deposit therein. Furthermore, Administrative Agent
shall have the right, at any time in its discretion after an Event of Default
without notice to any Grantor, (i) to transfer to or to register in the name of
Administrative Agent or any nominee any Collateral consisting of certificates of
deposit or deposit instruments, Instruments, Investments, or Investment Related
Property constituting Deposit Accounts (other than Excluded Payroll Accounts),
Securities Accounts, or Commodities Accounts and shall have the right to
exchange such certificates or instruments representing Deposit Accounts (other
than Excluded Payroll Accounts) for certificates or instruments of smaller or
larger denominations and (ii) to take and apply against the Secured Obligations
any and all funds then or thereafter on deposit in the Cash Collateral Account
or otherwise constituting Deposit Accounts (other than Excluded Payroll
Accounts).
5.6. Intellectual Property. After the occurrence of an Event of Default,
Administrative Agent may require that each Grantor assign all of its right,
title, and interest in and to the Intellectual Property or any part thereof to
Administrative Agent or such other Person as Administrative Agent may designate
pursuant to documents satisfactory to Administrative Agent. If no Event of
Default has occurred, Grantors shall have the exclusive right and license to use
the Intellectual Property in the ordinary course of business and the exclusive
right to grant to other persons licenses and sublicenses with respect to the
Intellectual Property for full and fair consideration.
5.7. Record Ownership of Securities. After the occurrence of an Event of
Default, Administrative Agent may have any Pledged Equity Interests or other
Investment Property that is in the possession of Administrative Agent, or its
nominee or nominees, registered in its name, or in the name of its nominee or
nominees on behalf of Administrative Agent; and, as to any Pledged Equity
Interest or other Investment Related Property so registered, Administrative
Agent shall (if applicable) execute and deliver (or cause to be executed and
delivered) to the applicable Grantor all such proxies, powers of attorney,
dividend coupons or orders, and other documents as such Grantor may reasonably
request for the purpose of enabling such Grantor to exercise any voting rights
and powers which it is entitled to exercise under this Security Agreement or to
receive any dividends and other distributions and payments in respect of such
Collateral or proceeds thereof which it is authorized to receive and retain
under this Security Agreement.

 

Exhibit G — Page 21



--------------------------------------------------------------------------------



 



5.8. Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act of 1933, as amended, or the
rules and regulations promulgated thereunder (collectively, the “Securities
Act”) and applicable state securities laws, Administrative Agent may be
compelled, with respect to any sale of all or any part of the Investment Related
Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that Administrative Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. Upon the occurrence of an
Event of Default, Administrative Agent may exercise its right to sell any or all
of the Investment Related Property, and upon written request, each Grantor shall
and shall use its best efforts to cause, each issuer of any Investment Related
Property to be sold hereunder, from time to time to furnish to Administrative
Agent all such information as Administrative Agent may request in order to
determine the number and nature of interest, shares, or other instruments
included in the Investment Related Property which may be sold by Administrative
Agent in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder. In case of any
sale of all or any part of the Investment Related Property on credit or for
future delivery, such Collateral so sold may be retained by Administrative Agent
until the selling price is paid by the purchaser thereof, but Administrative
Agent shall not incur any liability in case of the failure of such purchaser to
take up and pay for such assets so sold and in case of any such failure, such
Collateral may again be sold upon like notice. Administrative Agent, instead of
exercising the power of sale herein conferred upon them, may proceed by a suit
or suits at law or in equity to foreclose security interests created hereunder
and sell such Investment Related Property, or any portion thereof, under a
judgment or decree of a court or courts of competent jurisdiction.
5.9. Sales on Credit. If Administrative Agent sells any of the Collateral upon
credit, Grantors will be credited only with payments actually made by the
purchaser, received by the Administrative Agent, and applied to the indebtedness
of the purchaser. In the event the purchaser fails to pay for the Collateral,
Administrative Agent may resell the Collateral and Grantors shall be credited
with the proceeds of the sale.
5.10. Application of Proceeds. Administrative Agent shall apply the proceeds of
any sale or other disposition of the Collateral in accordance with the terms and
conditions of the Credit Agreement. Any surplus remaining shall be delivered to
Grantors or as a court of competent jurisdiction may direct. If the proceeds of
any sale or disposition are insufficient to pay the Secured Obligations in full,
Grantors shall remain liable for any deficiency and the fees of any attorneys
employed by Administrative Agent to collect such deficiency.

 

Exhibit G — Page 22



--------------------------------------------------------------------------------



 



5.11. Performance. If any Grantor fails to keep the Collateral in good repair,
working order, and condition, as required by this Security Agreement, the other
Loan Documents, and any applicable Loan Document, or fails to pay when due all
Taxes on any of the Collateral in the manner required by this Security
Agreement, the other Loan Documents and any applicable Loan Document, or fails
to preserve the priority of the Security Interest in any of the Collateral, or
fails to keep the Collateral insured as required by this Security Agreement, or
otherwise fails to perform any of its obligations under this Security Agreement,
the other Loan Documents, or any applicable Loan Document with respect to the
Collateral, then Administrative Agent may, at its option, but without being
required to do so, make such repairs, pay such Taxes, prosecute or defend any
suits in relation to the Collateral, or insure and keep insured the Collateral
in any amount deemed appropriate by Administrative Agent, or take all other
action which any Grantor is required, but has failed or refused, to take under
this Security Agreement and the other Loan Documents. Each Grantor shall,
jointly and severally, reimburse Administrative Agent for any amounts paid by
Administrative Agent pursuant to this Section 5.11. . Each Grantor’s obligation
to reimburse Administrative Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.
5.12. Use and Operation of Collateral. Should any Collateral come into the
possession of Administrative Agent, Administrative Agent may use or operate such
Collateral for the purpose of preserving it or its value pursuant to the order
of a court of appropriate jurisdiction or in accordance with any other rights
held by Administrative Agent in respect of such Collateral. Each Grantor
covenants to promptly reimburse and pay to Administrative Agent, at
Administrative Agent’s request, the amount of all reasonable expenses
(including, without limitation, the cost of any insurance and payment of Taxes
or other charges) incurred by Administrative Agent in connection with its
custody and preservation of Collateral, and all such expenses, costs, Taxes, and
other charges shall bear interest at the Default Rate until repaid and, together
with such interest, shall be payable by Grantors to Administrative Agent upon
demand and shall become part of the Secured Obligations. However, the risk of
accidental loss or damage to, or diminution in value of, Collateral is on
Grantors, and Administrative Agent shall have no liability whatever for failure
to obtain or maintain insurance, nor to determine whether any insurance ever in
force is adequate as to amount or as to the risks insured. With respect to
Collateral that is in the possession of Administrative Agent, Administrative
Agent shall have no duty to fix or preserve rights against prior parties to such
Collateral and shall never be liable for any failure to use diligence to collect
any amount payable in respect of such Collateral, but shall be liable only to
account to Grantors for what it may actually collect or receive thereon. The
provisions of this Section 5.12. are applicable whether or not an Event of
Default exists.
5.13. Power of Attorney. Each Grantor hereby irrevocably constitutes and
appoints Administrative Agent and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the name of such Grantor or in its own name, to take,
upon the occurrence and during the continuation of an Event of Default and from
time to time thereafter, any and all action and to execute any and all documents
and instruments which Administrative Agent at any time and from time to time
deems necessary or desirable to accomplish the purposes of this Security
Agreement and, without limiting the generality of the foregoing, each Grantor
hereby gives Administrative Agent the power and right on behalf of such Grantor
and in its own name to do any of the following after the occurrence and during
the continuation of an Event of Default) and from time to time thereafter,
without notice to or the consent of Grantor:
(a) to transfer any and all funds on deposit in the Deposit Accounts (other than
Excluded Payroll Accounts) to the Cash Collateral Account as set forth herein;
(b) to receive, endorse, and collect any drafts or other instruments or
documents in connection with the exercise of any rights or remedies pursuant to
this Security Agreement;
(c) to use the Intellectual Property or to grant or issue any exclusive or
non-exclusive license under the Intellectual Property to anyone else, and to
perform any act necessary for the Administrative Agent to assign, pledge,
convey, or otherwise transfer title in or dispose of the Intellectual Property
to any other Person;

 

Exhibit G — Page 23



--------------------------------------------------------------------------------



 



(d) to demand, sue for, collect, or receive, in the name of the applicable
Grantor or in its own name, any money or property at any time payable or
receivable on account of or in exchange for any of the Collateral and, in
connection therewith, endorse checks, notes, drafts, acceptances, money orders,
documents of title or any other instruments for the payment of money under the
Collateral or any policy of insurance;
(e) to pay or discharge Taxes, Liens, or other encumbrances levied or placed on
or threatened against the Collateral;
(f) to notify post office authorities to change the address for delivery of each
Grantor to an address designated by Administrative Agent and to receive, open,
and dispose of mail addressed to any Grantor; and
(g) (a) to direct account debtors and any other parties liable for any payment
under any of the Collateral to make payment of any and all monies due and to
become due thereunder directly to Administrative Agent or as Administrative
Agent shall direct; (b) to receive payment of and receipt for any and all
monies, claims, and other amounts due and to become due at any time in respect
of or arising out of any Collateral; (c) to sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, proxies, stock powers, verifications, and notices
in connection with accounts and other documents relating to the Collateral;
(d) to commence and prosecute any suit, action, or proceeding at Law or in
equity in any court of competent jurisdiction to collect the Collateral or any
part thereof and to enforce any other right in respect of any Collateral; (e) to
defend any suit, action, or proceeding brought against any Grantor with respect
to any Collateral; (f) to settle, compromise, or adjust any suit, action, or
proceeding described above and, in connection therewith, to give such discharges
or releases as Administrative Agent may deem appropriate; (g) to exchange any of
the Collateral for other property upon any merger, consolidation,
reorganization, recapitalization, or other readjustment of the issuer thereof
and, in connection therewith, deposit any of the Collateral with any committee,
depositary, transfer agent, registrar, or other designated agency upon such
terms as Administrative Agent may determine; (h) to add or release any
guarantor, indorser, surety, or other party to any of the Collateral; (i) to
renew, extend, or otherwise change the terms and conditions of any of the
Collateral; (j) to endorse the applicable Grantor’s name on all applications,
documents, papers, and instruments necessary or desirable in order for
Administrative Agent to use or maintain any of the Intellectual Property; (k) to
make, settle, compromise or adjust any claims under or pertaining to any of the
Collateral (including claims under any policy of insurance); (l) to execute (if
necessary) on behalf of each Grantor any financing statements or continuation
statements with respect to the Security Interests created hereby, and to do any
and all acts and things to protect and preserve the Collateral, including,
without limitation, the protection and prosecution of all rights included in the
Collateral; and (m) to sell, transfer, pledge, convey, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though Administrative Agent were the absolute owner thereof for all purposes,
and to do, at Administrative Agent’s option and Grantors’ expense, at any time,
or from time to time, all acts and things which Administrative Agent deems
necessary to protect, preserve, maintain, or realize upon the Collateral and
Administrative Agent’s security interest therein.

 

Exhibit G — Page 24



--------------------------------------------------------------------------------



 



This power of attorney is a power coupled with an interest and shall be
irrevocable until this Security Agreement is terminated in accordance with
Section 6.1. Administrative Agent shall be under no duty to exercise or withhold
the exercise of any of the rights, powers, privileges, and options expressly or
implicitly granted to Administrative Agent in this Security Agreement, and shall
not be liable for any failure to do so or any delay in doing so. None of
Administrative Agent nor any Person designated by Administrative Agent shall be
liable for any act or omission or for any error of judgment or any mistake of
fact or law except for their willful misconduct, gross negligence, or violation
of law as determined by a court of competent jurisdiction in a final and
nonappealable judgment. This power of attorney is conferred on Administrative
Agent solely to protect, preserve, maintain, and realize upon its Security
Interest in the Collateral. Administrative Agent shall not be responsible for
any decline in the value of the Collateral and shall not be required to take any
steps to preserve rights against prior parties or to protect, preserve, or
maintain any Lien given to secure the Collateral. Each Grantor ratifies and
approves all acts of such attorney in the absence of its willful misconduct or
gross negligence.
5.14. Subrogation. If any of the Secured Obligations are given in renewal or
extension or applied toward the payment of indebtedness secured by any Lien,
Administrative Agent and Secured Parties shall be, and are hereby, subrogated to
all of the rights, titles, interests, and Liens securing the indebtedness so
renewed, extended, or paid.
5.15. Indemnification . Each Grantor hereby assumes all liability for the
Collateral, for the Security Interest, and for any use, possession, maintenance,
and management of, all or any of the Collateral, including, without limitation,
any Taxes arising as a result of, or in connection with, the transactions
contemplated herein, and agrees to assume liability for, and to indemnify and
hold Administrative Agent and each Secured Party harmless from and against, any
and all claims, causes of action, or liability, for injuries to or deaths of
Persons and damage to property, howsoever arising from or incident to such use,
possession, maintenance, and management, whether such Persons be agents or
employees of such Grantor or of third parties, or such damage be to property of
such Grantor or of others, and any actual or alleged presence or release of
hazardous materials on or from any property owned or operated by any Grantor or
any of its Subsidiaries or any environmental liability related in any way to any
Grantor or any of its Subsidiaries. Each Grantor agrees to indemnify, save, and
hold Administrative Agent and each Secured Party harmless from and against, and
covenants to defend Administrative Agent and each Secured Party against, any and
all losses, damages, claims, costs, penalties, liabilities, and expenses
(collectively, “Claims”), including, without limitation, court costs and
attorneys’ fees, and any of the foregoing ARISING FROM THE NEGLIGENCE OF
ADMINISTRATIVE AGENT AND EACH SECURED PARTY, OR ANY OF THEIR RESPECTIVE
OFFICERS, EMPLOYEES, AGENTS, ADVISORS, EMPLOYEES, OR REPRESENTATIVES, howsoever
arising or incurred because of, incident to, or with respect to Collateral or
any use, possession, maintenance, or management thereof; provided, however, that
the indemnity set forth in this Section 5.15. will not apply to Claims caused by
the gross negligence or willful misconduct of Administrative Agent or any
Secured Party or any of its officers, employees, agents, advisors, or
representatives, as determined by a court of competent jurisdiction in a final
and nonappealable judgment.
SECTION 6
GENERAL PROVISIONS
6.1. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until all of the Secured Obligations have been
indefeasibly paid and performed in full and no commitments of any Secured Party
which would give rise to any Secured Obligations are outstanding under the
Credit Agreement or the other Loan Documents; provided that the termination of
this Security Agreement under this Section 6.1. is subject to Section 6.5.

 

Exhibit G — Page 25



--------------------------------------------------------------------------------



 



6.2. Joint and Several Obligations of Grantors.
(a) Each Grantor is accepting joint and several liability hereunder with each
other Grantor party to this Security Agreement in consideration of the financial
accommodation to be provided by the holders of the Secured Obligations, for the
mutual benefit, directly and indirectly, of each Grantor and in consideration of
the undertakings of each Grantor to accept joint and several liability for the
obligations of each of them.
(b) Each Grantor jointly and severally hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Grantors with respect to the payment and performance of
all of the Secured Obligations, it being the intention of the parties hereto
that all the Secured Obligations shall be the joint and several obligations of
each Grantor without preferences or distinction among them.
6.3. NO RELEASE OF GRANTORS. THE OBLIGATIONS OF GRANTORS UNDER THIS SECURITY
AGREEMENT SHALL NOT BE REDUCED, LIMITED OR TERMINATED, NOR SHALL GRANTORS BE
DISCHARGED FROM ANY OBLIGATION HEREUNDER, FOR ANY REASON WHATSOEVER (other than
pursuant to Section 6.1.) including (and whether or not the same shall have
occurred or failed to occur once or more than once and whether or not Grantors
shall have received notice thereof): (i) the taking or accepting of any other
security or assurance for any or all of the Secured Obligations; (ii) any
release, surrender, exchange, subordination, or loss of any security or
assurance at any time existing in connection with any or all of the Secured
Obligations; (iii) the modification of, amendment to, or waiver of compliance
with any terms of any of the Loan Documents without the notification or consent
of any Grantor, except as required therein (the right to such non-excepted
notification or consent being herein specifically waived by each Grantor);
(iv) the insolvency, bankruptcy, or lack of corporate or trust power of any
party at any time liable for the payment of any or all of the Secured
Obligations, whether now existing or hereafter occurring; (v) any renewal,
extension, or rearrangement of the payment of any or all of the Secured
Obligations, either with or without notice to or consent of any Grantor, or any
adjustment, indulgence, forbearance, or compromise that may be granted or given
by Administrative Agent or any Secured Party to any Grantor or to any other
Guarantor; (vi) any neglect, delay, omission, failure, or refusal of
Administrative Agent or any Secured Party to take or prosecute any action in
connection with any other agreement, document, guaranty, or instrument
evidencing, securing, or assuring the payment of all or any of the Secured
Obligations; (vii) any failure of Administrative Agent or any Secured Party to
notify any Grantor of any renewal, extension, or assignment of the Secured
Obligations or any part thereof, or the release of any Collateral or other
security, or of any other action taken or refrained from being taken by
Administrative Agent or any Secured Party against any Grantor or any new
agreement between or among Administrative Agent or one or more Secured Parties
and any Grantor, it being understood that except as expressly provided herein,
neither Administrative Agent nor any Secured Party shall be required to give
Grantors any notice of any kind under any circumstances whatsoever with respect
to or in connection with the Secured Obligations, including notice of acceptance
of this Security Agreement or any Collateral ever delivered to or for the
account of Administrative Agent hereunder; (viii) the illegality, invalidity, or
unenforceability of all or any part of the Secured Obligations against any party
obligated with respect thereto by reason of the fact that the Secured
Obligations, or the interest paid or payable with respect thereto, exceeds the
amount permitted by applicable Laws, the act of creating the Secured
Obligations, or any part thereof, is ultra vires, or the officers, partners, or
trustees creating same acted in excess of their authority, or for any other
reason; (ix) if any payment by any party obligated with respect thereto is held
to constitute a preference under applicable Laws or for any other reason
Administrative Agent or any Secured Party is required to refund such payment or
pay the amount thereof to someone else; or (x) ANY OTHER ACT OR FAILURE TO ACT
OR ANY OTHER EVENT OR CIRCUMSTANCE THAT (a) VARIES THE RISK OF GRANTORS UNDER
THIS SECURITY AGREEMENT OR (b) BUT FOR THE PROVISIONS HEREOF, WOULD, AS A MATTER
OF APPLICABLE LAW OR EQUITY, OPERATE TO REDUCE, LIMIT OR TERMINATE THE
OBLIGATIONS OF GRANTORS HEREUNDER OR DISCHARGE GRANTORS FROM ANY OBLIGATION
HEREUNDER.

 

Exhibit G — Page 26



--------------------------------------------------------------------------------



 



6.4. Subordination of Certain Claims. Any and all rights and claims of Grantors
against Borrower or against any other Person or property, arising by reason of
any payment by any Grantors to any Secured Party pursuant to the provisions, or
in respect, of this Security Agreement shall be subordinate, junior and subject
in right of payment to the prior and indefeasible payment in full of all Secured
Obligations, and until such time, Grantors defer all rights of subrogation,
contribution, or any similar right and until such time agree not to enforce any
such right or remedy Grantors may now or hereafter have against Borrower, any
endorser, any other Grantor or any other guarantor of all or any part of the
Secured Obligations and any right to participate in, or benefit from, any
security given to Administrative Agent to secure any of the Secured Obligations.
All Liens and security interests of Grantors, whether now or hereafter arising
and howsoever existing, in assets of Grantors or any assets securing the Secured
Obligations shall be and hereby are subordinated to the rights and interests of
Administrative Agent and in those assets until the prior and indefeasible final
payment in full of all Secured Obligations. If any amount shall be paid to
Grantors contrary to the provisions of this Section 6.4. at any time when any of
the Secured Obligations shall not have been indefeasibly paid in full, such
amount shall be held in trust for the benefit of Administrative Agent and shall
forthwith be turned over to Administrative Agent in kind in the form received
(duly endorsed if necessary) to be credited and applied against the Secured
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement.
6.5. Recovered Payments. The Secured Obligations shall be deemed not to have
been paid, observed or performed, and Grantors’ obligations under this Security
Agreement in respect thereof shall continue and not be discharged, to the extent
that any payment, observance, or performance thereof by any Grantor is recovered
from or paid over by or for the account of Administrative Agent for any reason,
including as a preference or fraudulent transfer or by virtue of any
subordination (whether present or future or contractual or otherwise) of the
Secured Obligations, whether such recovery or payment over is effected by any
judgment, decree or order of any court or governmental agency, by any plan of
reorganization or by settlement or compromise by Administrative Agent or Secured
Parties (whether or not consented to by Grantors) of any claim for any such
recovery or payment over. Each Grantor hereby expressly waives the benefit of
any applicable statute of limitations and agrees that it shall be liable
hereunder whenever such a recovery or payment over occurs.
6.6. Waivers. Each Grantor waives demand, notice, protest, notice of acceptance
of this Agreement, notice of loans made, credit extended, Collateral received or
delivered or other action taken in reliance hereon and all other demands and
notices of any description. With respect to both the Secured Obligations and the
Collateral, each Grantor assents to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of or
failure to perfect any security interest in any Collateral, to the addition or
release of any party or person primarily or secondarily liable, to the
acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Administrative Agent may deem advisable. The Administrative Agent shall have no
duty as to the collection or protection of the Collateral or any income thereon,
nor as to the preservation of rights against prior parties, nor as to the
preservation of any rights pertaining thereto beyond the safe custody thereof.
Each Grantor further waives any and all other suretyship defenses. Further, to
the fullest extent permitted by applicable Laws, each Grantor waives (i) any
right to require Administrative Agent or any Secured Party to proceed against
any other Person, to exhaust its rights in Collateral, or to pursue any other
right which Administrative Agent or any Secured Party may have; (ii) with
respect to the Secured Obligations, presentment and demand for payment, protest,
notice of protest and nonpayment, and notice of the intention to accelerate; and
(iii) all rights of marshaling in respect of any and all of the Collateral. Each
Grantor agrees that this Security Agreement, the Security Interest and all
rights, remedies, powers and privileges provided to the Administrative Agent
under this Security Agreement are in addition to and not in any way affected or
limited by any other security now or at any time held by the Administrative
Agent (for the benefit of the Secured Parties) to secure payment and performance
of the Secured Obligations.

 

Exhibit G — Page 27



--------------------------------------------------------------------------------



 



6.7. No Waiver; Amendments. No delay or omission of Administrative Agent to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Event of Default, or
an acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment, or other variation of the
terms, conditions, or provisions of this Security Agreement whatsoever shall be
valid unless in writing entered into by Grantors and Administrative Agent and
then only to the extent in such writing specifically set forth. All rights and
remedies contained in this Security Agreement or afforded by applicable Laws
shall be cumulative and all shall be available to Administrative Agent until the
Secured Obligations have been paid in full.
6.8. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections (c), (h),
4.5., 5.4., 5.5., 5.6., 5.10., or 5.11., will cause irreparable injury to
Administrative Agent and Secured Parties, that Administrative Agent and Secured
Parties have no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of Administrative Agent or Secured Parties to
seek and obtain specific performance of other obligations of such Grantor
contained in this Security Agreement, that the covenants of such Grantor
contained in the Sections referred to in this Section 6.8. shall be specifically
enforceable against such Grantor.
6.9. Survival. All representations and warranties of each Grantor contained in
this Security Agreement shall survive the execution and delivery of this
Security Agreement. Without prejudice to the survival of any other obligation of
each Grantor hereunder, the obligations of each Grantor under Sections 6.10. and
5.15. shall survive termination of this Security Agreement.
6.10. Expenses. Grantors shall jointly and severally reimburse Administrative
Agent for any and all out-of-pocket expenses and internal charges (including
reasonable attorneys’, auditors’ and accountants’ fees and reasonable time
charges of attorneys, paralegals, auditors and accountants who may be employees
of Administrative Agent) paid or incurred by Administrative Agent in connection
with the preparation, execution, delivery, and administration, of this Security
Agreement and in the audit, analysis, administration, collection, preservation
or sale of the Collateral (including the expenses and charges associated with
any periodic or special audit of the Collateral). In addition, Grantors shall be
jointly and severally obligated to pay all of the costs and expenses incurred by
Administrative Agent, including attorneys’ fees and court costs, in obtaining or
liquidating the Collateral, in enforcing payment of the Secured Obligations, or
in the prosecution or defense of any action or proceeding by or against
Administrative Agent or any Grantor concerning any matter arising out of or
connected with this Security Agreement, any Collateral or the Secured
Obligations, including any of the foregoing arising in, arising under or related
to a case under any bankruptcy, insolvency, or similar law. Any and all costs
and expenses incurred by each Grantor in the performance of actions required
pursuant to the terms hereof shall be borne solely by such Grantor.
6.11. Releases. The Administrative Agent shall subordinate or release its Liens
on Collateral, or release a Grantor from this Security Agreement, as provided in
Section 9.10 of the Credit Agreement.
6.12. Multiple Counterparts. This Security Agreement has been executed in a
number of identical counterparts, each of which shall be deemed an original for
all purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Security Agreement, it shall not be necessary to produce or
account for more than one such counterpart.

 

Exhibit G — Page 28



--------------------------------------------------------------------------------



 



6.13. Parties Bound; Assignment. This Security Agreement shall be binding on
each Grantor and each Grantor’s successors, and assigns and shall inure to the
benefit of Administrative Agent and Secured Parties and their respective
successors and assigns.
(a) Administrative Agent is the agent for each Secured Party, the Security
Interest and all rights granted to Administrative Agent hereunder or in
connection herewith are for the benefit of each Secured Party, and
Administrative Agent may, subject to the terms and conditions of the Credit
Agreement, without the joinder of any Secured Party, exercise any and all rights
in favor of Administrative Agent or Secured Parties hereunder, including,
without limitation, conducting any foreclosure sales hereunder, and executing
full or partial releases hereof, amendments or modifications hereto, or consents
or waivers hereunder. The rights of each Secured Party vis-à-vis Administrative
Agent and each other Secured Party are subject to the Credit Agreement and may
(to the extent permitted under the Credit Agreement) be subject to one or more
separate agreements between or among such parties, but no Grantor need inquire
about any such agreement or be subject to any terms thereof unless such Grantor
specifically joins therein; and consequently, no Grantor nor any Grantor’s
successors or assigns shall be entitled to any benefits or provisions of any
such separate agreements or be entitled to rely upon or raise as a defense, in
any manner whatsoever, the failure or refusal of any party thereto to comply
with the provisions thereof except to the extent the Borrower’s consent is
expressly required under the Credit Agreement to consent to certain amendments
thereunder.
(b) No Grantor may, without the prior written consent of Administrative Agent
and Secured Parties, assign any of its rights, duties, or obligations hereunder.
6.14. Governing Law. The laws of the State of New York and of the United States
of America shall govern the rights and duties of the parties to this Security
Agreement and the validity, construction, enforcement, and interpretation of
this Security Agreement, except to the extent that the laws of another
jurisdiction govern the creation, perfection, validity, or enforcement of Liens
under this Security Agreement.
6.15. Jurisdiction; Consent to Service of Process; Waiver of Jury Trial.
(a) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN MANHATTAN COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS SECURITY AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY SECURED
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

Exhibit G — Page 29



--------------------------------------------------------------------------------



 



(b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
SECTION (a). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(d) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION (d).
6.16. Notices. All notices, requests and other communications provided for
hereunder shall be in writing and given to Administrative Agent as provided in
Section 11.02 of the Credit Agreement. All communications and notices hereunder
to the Grantors shall be given to the Grantors at their respective addresses set
forth on Schedule 11.02 of the Credit Agreement or at such other address as
shall be designated by Grantors in a written notice to Administrative Agent.
6.17. Non-Liability of Administrative Agent and Secured Parties. None of
Administrative Agent or any Secured Party shall have any fiduciary
responsibilities to any Grantor; and no provision in this Security Agreement or
in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
Administrative Agent or any Secured Party to any other Secured Party, any
Grantor, or any Subsidiary of any Grantor. None of Administrative Agent or any
Secured Party undertakes any responsibility to any Grantor to review or inform
any Grantor of any matter in connection with any phase of any Grantor’s business
or operations.
6.18. Severability of Provisions. Any provision of this Security Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

Exhibit G — Page 30



--------------------------------------------------------------------------------



 



6.19. Entirety. THIS SECURITY AGREEMENT (AS AMENDED IN WRITING FROM TIME TO
TIME) AND THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY ANY GRANTOR OR ANY OF ITS
SUBSIDIARIES AND, AS APPLICABLE, ANY OF ADMINISTRATIVE AGENT OR ANY SECURED
PARTY REPRESENT THE FINAL AGREEMENT BETWEEN GRANTORS AND THEIR RESPECTIVE
SUBSIDIARIES, ADMINISTRATIVE AGENT, AND THE SECURED PARTIES, AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BY SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH
PARTIES.
6.20. Construction. Administrative Agent and each Grantor acknowledge that each
of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Security Agreement and the other Loan
Documents with its legal counsel and that this Security Agreement and the other
Loan Documents shall be construed as if jointly drafted by Administrative Agent
and Grantors.
6.21. USA Patriot Act. Each of the Secured Parties that is subject to the Act
(as hereinafter defined) and Administrative Agent (for itself and not on behalf
of any Secured Party) hereby notifies each Grantor that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Grantors, which information includes the name and
address of Grantors and other information that will allow such Administrative
Agent or each Secured Party, as applicable, to identify Grantor in accordance
with the Act. Each Grantor shall, promptly following a request for information
by Administrative Agent or any Secured Party, provide all documentation and
other information that Administrative Agent or any such Secured Party requests
in order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.
[Remainder of Page Intentionally Blank.
Signature Page to Follow.]

 

Exhibit G — Page 31



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Grantor and Administrative Agent have caused this
Security Agreement to be executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

                          GRANTORS:            
 
        , a                            
 
                   
 
  By:                             
 
    Name:                             
 
    Title:                             
 
                        [INSERT SIGNATURE BLOCKS FOR OTHER GRANTORS]    

 Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., a national banking association, as Administrative Agent
for Secured Parties    
 
           
 
  By:         
 
         
 
    Name:       
 
           
 
    Title:       
 
     
 
   

Signature Page to Security Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule 3.5
GRANTOR INFORMATION

(A)  
Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office / Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

                              Chief Executive Office / Place     Full Legal  
Type of   Jurisdiction of   of Business (or Residence if     Name   Organization
  Organization   Grantor is a Natural Person)   Organization I.D.#
 
               

(B)  
Other Names (including any Trade Name or Fictitious Business Name) under which
each Grantor has conducted business for the past five (5) years:

      Grantor   Trade Name or Fictitious Business Name
 
   

(C)  
Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:

      Grantor   Changes
 
   

(D)  
Financing Statements:

      Name of Grantor   Filing Jurisdiction(s)
 
   

Schedule 3.5

 

 



--------------------------------------------------------------------------------



 



Schedule 3.6
PROPERTY LOCATIONS

(A)  
Locations owned by Grantor

          Location of Equipment, Inventory, and Name of Grantor   Fixtures
 
   

(B)  
Locations leased by Grantor as lessee

          Location of Equipment, Inventory, and Name of Grantor   Fixtures
 
   

(C)  
Locations at which Inventory is held in a public warehouse or is otherwise held
by a bailee or on consignment

          Location of Equipment, Inventory, and Name of Grantor   Fixtures
 
   

Schedule 3.6

 

 



--------------------------------------------------------------------------------



 



(D)  
Locations of any other Collateral:

      Name of Grantor   Location
 
   

(E)  
Location(s) of Books and Records:

      Name of Grantor   Location
 
   

Schedule 3.6

 

 



--------------------------------------------------------------------------------



 



Schedule 3.8
COLLATERAL DESCRIPTIONS

(A)  
Investment Related Property:

Pledged Stock

                                                                               
                              % of                               Stock          
  No. of     Outstanding       Stock     Class of     Certificated    
Certificate     Par     Pledged     Stock of the   Grantor   Issuer     Stock  
  (Y/N)     No.     Value     Stock     Stock Issuer  
 
                                                       

Pledged LLC Interests

                                                                              %
of Outstanding       Limited                             LLC Interests of the  
    Liability     Certificated     Certificate No.     No. of Pledged    
Limited Liability   Grantor   Company     (Y/N)     (if any)     Units    
Company  
 
                                       

Pledged Partnership Interests

                                                      Type of                  
                  Partnership                     % of Outstanding              
Interests (e.g.,                     Partnership               general or    
Certificated     Certificate     Interests   Grantor   Partnership     limited)
    (Y/N)     No. (if any)     of the Partnership  
 
                                       

Schedule 3.8

 

 



--------------------------------------------------------------------------------



 



(B)  
Securities Accounts, Commodities Accounts, Deposit Account:

Securities Accounts

                  Share of Securities         Grantor   Intermediary   Account
Number   Account Name
 
           

Commodity Accounts

                  Name of             Commodities         Grantor   Intermediary
  Account Number   Account Name
 
           

Deposit Accounts

                  Name of Depositary         Grantor   Bank   Account Number  
Account Name
 
           

(C)  
Collateral Notes:

                                  Original   Outstanding                    
Principal   Principal       Maturity   Collateral Note Grantor   Issuer   Amount
  Balance   Issue Date   Date   Security
 
                       

Schedule 3.8

 

 



--------------------------------------------------------------------------------



 



(D)  
Commercial Tort Claims:

      Name of Grantor   Commercial Tort Claims
 
   

(E)  
Letters of Credit:

      Name of Grantor   Description of Letters of Credit
 
   

Schedule 3.8

 

 



--------------------------------------------------------------------------------



 



Schedule 3.13
EXCEPTIONS
Schedule 3.13

 

 



--------------------------------------------------------------------------------



 



Schedule 3.14
INTELLECTUAL PROPERTY
PATENTS AND PATENT LICENSES
Item A. Patents

                  Country   Patent No.   Issue Date   Inventor(s)   Title
 
               

Pending Patent Applications

                                  Country   Serial No.     Filing Date    
Inventor(s)     Title  
 
                               

Patent Applications in Preparation

                                              Expected               Country  
Docket No.     Filing Date     Inventor(s)     Title  
 
                               

Item B. Patent Licenses

                      Country or           Effective   Expiration   Subject
Territory   Licensor   Licensee   Date   Date   Matter
 
                   

Schedule 3.14

 

 



--------------------------------------------------------------------------------



 



TRADEMARKS AND TRADEMARK LICENSES
Item A. Trademarks
Registered Trademarks

                          Country   Trademark   Registration No.   Registration
Date

Pending Trademark Applications

              Country   Trademark   Serial No.   Filing Date
 
           

Trademark Applications in Preparation

                              Expected   Products/ Country   Trademark   Docket
No.   Filing Date   Services
 
               

Item B. Trademark Licenses

                      Country or               Effective   Expiration Territory
  Trademark   Licensor   Licensee   Date   Date
 
                   

Item C. Material Unregistered Trademarks (not included in Item A above)

      Country   Trademark
 
   

Schedule 3.14

 

 



--------------------------------------------------------------------------------



 



COPYRIGHTS AND COPYRIGHT LICNESES
Item A. Copyrights
Registered Copyrights

                  Country   Registration No.   Registration Date   Author(s)  
Title
 
               

Copyright Pending Registration Applications

                  Country   Serial No.   Filing Date   Author(s)   Title
 
               

Copyright Registration Applications in Preparation

                          Expected         Country   Docket No.   Filing Date  
Author(s)   Title
 
               

Item B. Copyright Licenses

                  Country or           Effective   Expiration Territory  
Licensor   Licensee   Date   Date
 
               

Item C. Material Unregistered Copyrights (not set forth in Item A above)

          Country   Author(s)   Title
 
       

Schedule 3.14

 

 



--------------------------------------------------------------------------------



 



TRADE SECRET LICENSES

                              Effective   Expiration Trade Secrets   Licensor  
Licensee   Date   Date
 
               

Schedule 3.14

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO SECURITY AGREEMENT
FORM OF COPYRIGHT SECURITY AGREEMENT
COPYRIGHT SECURITY AGREEMENT, dated as of                     , 2009, by
[Name(s) of Grantors to be inserted] (each a “Grantor” and, collectively, the
“Grantors”), in favor of BANK OF AMERICA, N.A., as Administrative Agent (as
hereafter defined) for Secured Parties (as hereafter defined).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement dated as of June 26, 2009 (as
the same may be amended, modified, supplemented, renewed, replaced, restated, or
otherwise modified from time to time, the “Credit Agreement”) among Suburban
Propane, L.P., as Borrower, Suburban Propane Partners, L.P., as Parent, Bank of
America, N.A., as a lender and as Administrative Agent (together with its
permitted successors and/or assigns, in such capacity, “Administrative Agent”)
for the lenders now or hereafter a party to the Credit Agreement (together with
their respective permitted successors and/or assigns, “Lenders”), the Lenders
have severally agreed to make extensions of credit to Suburban Propane, L.P.
upon the terms and subject to the conditions set forth therein; and
[WHEREAS, all of the Grantors have guaranteed the Obligations pursuant to the
Guaranty dated as of even date with the Credit Agreement; and]
WHEREAS, all of the Grantors are party to that certain Security Agreement dated
as of even date with the Credit Agreement by the Grantors in favor of the
Administrative Agent for the benefit of the Secured Parties (as it may be
amended, restated, or otherwise modified from time to time, the “Security
Agreement”), pursuant to which the Grantors are required to execute and deliver
this Copyright Security Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to Suburban Propane, L.P.
thereunder, each Grantor hereby agrees with the Secured Party as follows:
Section 1 Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement or in the Security Agreement and used herein have the meaning
given to them in the Credit Agreement or the Security Agreement.
Section 2 Grant of Security Interest in Copyright Collateral. Each Grantor, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations of such Grantor, hereby collaterally assigns, conveys, mortgages,
pledges, hypothecates, and transfers to the Administrative Agent for the benefit
of the Secured Parties, and grants to the Administrative Agent for the benefit
of the Secured Parties a lien on and security interest in, all of its right,
title and interest in, to and under the following Collateral of such Grantor
(the “Copyright Collateral”):
(a) all of its Copyrights and Copyright Licenses to which it is a party,
including those referred to on Schedule I hereto;
(b) all renewals of the foregoing; and
(c) all Proceeds of the foregoing, including any claim by Grantor against third
parties for past, present, future infringement of any Copyright or Copyright
licensed under any Copyright License.
Exhibit A to Security Agreement

 

 



--------------------------------------------------------------------------------



 



Section 3 Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to Administrative Agent pursuant to the Security Agreement and
each Grantor hereby acknowledges and affirms that the rights and remedies of
Administrative Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.
IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

            Very truly yours,

[GRANTORS]
      By:           Name:           Title:        

Accepted and Agreed:

BANK OF AMERICA, N.A., as Administrative Agent
for the benefit of the Secured Parties

            By:           Name:           Title:      

Exhibit A to Security Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule I
to
Copyright Security Agreement
Copyright Registrations

  A.  
REGISTERED COPYRIGHTS
       
Copyright, Reg. No., Date
    B.  
COPYRIGHT APPLICATIONS
    C.  
COPYRIGHT LICENSES
       
Name of Agreement, Parties, Date of Agreement

Exhibit A to Security Agreement
Schedule I

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO SECURITY AGREEMENT
FORM OF PATENT SECURITY AGREEMENT
PATENT SECURITY AGREEMENT, dated as of                     , 2009, by [Name(s)
of Grantors to be inserted] (each a “Grantor” and, collectively, the
“Grantors”), in favor of BANK OF AMERICA, N.A., as Administrative Agent (as
hereafter defined) for Secured Parties (as hereafter defined).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement dated as of June 26, 2009 (as
the same may be amended, modified, supplemented, renewed, replaced, restated, or
otherwise modified from time to time, the “Credit Agreement”) among Suburban
Propane, L.P., as Borrower, Suburban Propane Partners, L.P., as Parent, Bank of
America, N.A., as a lender and as Administrative Agent (together with its
permitted successors and/or assigns, in such capacity, “Administrative Agent”)
for the lenders now or hereafter a party to the Credit Agreement (together with
their respective permitted successors and/or assigns, “Lenders”), the Lenders
have severally agreed to make extensions of credit to Suburban Propane, L.P.
upon the terms and subject to the conditions set forth therein; and
[WHEREAS, all of the Grantors have guaranteed the Obligations pursuant to the
Guaranty dated as of even date with the Credit Agreement; and]
WHEREAS, all of the Grantors are party to that certain Security Agreement dated
as of even date with the Credit Agreement by the Grantors in favor of the
Administrative Agent for the benefit of the Secured Parties (as it may be
amended, restated, or otherwise modified from time to time, the “Security
Agreement”), pursuant to which the Grantors are required to execute and deliver
this Patent Security Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to Suburban Propane, L.P.
thereunder, each Grantor hereby agrees with the Secured Party as follows:
Section 1 Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement or in the Security Agreement and used herein have the meaning
given to them in the Credit Agreement or the Security Agreement.
Section 2 Grant of Security Interest in Patent Collateral. Each Grantor, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations of such Grantor, hereby collaterally assigns, conveys, mortgages,
pledges, hypothecates and transfers to Administrative Agent for the benefit of
the Secured Parties, and grants to Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the following Collateral of such Grantor (the “Patent
Collateral”):
(a) all of its Patents and Patent Licenses to which it is a party, including
those referred to on Schedule I hereto;
(b) all reissues, continuations or extensions of the foregoing; and
(c) all Proceeds of the foregoing, including any claim by Grantor against third
parties for past, present or future infringement of any Patent or any Patent
licensed under any Patent License.
Exhibit B to Security Agreement

 



--------------------------------------------------------------------------------



 



Section 3 Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to Administrative Agent pursuant to the Security Agreement and each
Grantor hereby acknowledges and affirms that the rights and remedies of
Administrative Agent with respect to the security interest in the Patent
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.
IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.

            Very truly yours,

[GRANTORS]
      By:           Name:           Title:      

            Accepted and Agreed:

BANK OF AMERICA, N.A., as Administrative Agent
for the benefit of the Secured Parties
      By:           Name:           Title:      

Exhibit B to Security Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
to
Patent Security Agreement
Patent Registrations

  A.  
REGISTERED PATENTS
       
Patent, Reg. No., Date
    B.  
PATENT APPLICATIONS
    C.  
PATENT LICENSES
       
Name of Agreement, Parties, Date of Agreement

Exhibit B to Security Agreement
Schedule I

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO SECURITY AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT
TRADEMARK SECURITY AGREEMENT, dated as of                     , by [Name(s) of
Grantors to be inserted] (each a “Grantor” and, collectively, the “Grantors”),
in favor of BANK OF AMERICA, N.A., as Administrative Agent (as hereafter
defined) for Secured Parties (as hereafter defined).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement dated as of June 26, 2009 (as
the same may be amended, modified, supplemented, renewed, replaced, restated, or
otherwise modified from time to time, the “Credit Agreement”) among Suburban
Propane, L.P., as borrower, Suburban Propane Partners, L.P., as Parent, Bank of
America, N.A., as a lender and as Administrative Agent (together with its
permitted successors and/or assigns, in such capacity, “Administrative Agent”)
for the lenders now or hereafter a party to the Credit Agreement (together with
their respective permitted successors and/or assigns, “Lenders”), the Lenders
have severally agreed to make extensions of credit to Suburban Propane, L.P.
upon the terms and subject to the conditions set forth therein; and
[WHEREAS, all of the Grantors have guaranteed the Obligations pursuant to the
Guaranty dated as of even date with the Credit Agreement]; and
WHEREAS, all of the Grantors are party to that certain Security Agreement dated
as of even date with the Credit Agreement by the Grantors in favor of the
Administrative Agent for the benefit of the Secured Parties (as it may be
amended, restated, or otherwise modified from time to time, the “Security
Agreement”), pursuant to which the Grantors are required to execute and deliver
this Trademark Security Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to Suburban Propane, L.P.
thereunder, each Grantor hereby agrees with the Secured Party as follows:
Section 1 Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement or in the Security Agreement and used herein have the meaning
given to them in the Credit Agreement or the Security Agreement.
Section 2 Grant of Security Interest in Trademark Collateral. Each Grantor, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations of such Grantor, hereby collaterally assigns, conveys, mortgages,
pledges, hypothecates and transfers to Administrative Agent for the benefit of
the Secured Parties, and grants to Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the following Collateral of such Grantor (the
“Trademark Collateral”):
(a) all of its Trademarks and Trademark Licenses to which it is a party,
including those referred to on Schedule I;
(b) all renewals of the foregoing;
(c) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark License; and
(d) all Proceeds of the foregoing, including any claim by Grantor against third
parties for past, present, future (i) infringement or dilution of any Trademark
or Trademark licensed under any Trademark License or (ii) injury to the goodwill
associated with any Trademark or any Trademark licensed under any Trademark
License.
Exhibit C to Security Agreement

 

 



--------------------------------------------------------------------------------



 



Section 3 Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to Administrative Agent pursuant to the Security Agreement and
each Grantor hereby acknowledges and affirms that the rights and remedies of
Administrative Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.
IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

            Very truly yours,

[GRANTORS]
      By:           Name:           Title:      

            Accepted and Agreed:

BANK OF AMERICA, N.A., as Administrative Agent
for the benefit of the Secured Parties
      By:           Name:           Title:      

Exhibit C to Security Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule I
to
Trademark Security Agreement
Trademark Registrations

  A.  
REGISTERED TRADEMARKS
       
Mark, Reg. No., Date
    B.  
TRADEMARK APPLICATIONS
    C.  
TRADEMARK LICENSES
       
Name of Agreement, Parties, Date of Agreement

Exhibit C to Security Agreement
Schedule I

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF OPINION
June __, 2009
Bank of America, N.A.,
as Agent under the Credit Agreement
(as defined below) and the Lenders party thereto
Ladies and Gentlemen:
We have acted as counsel to Suburban Energy Services Group LLC, a Delaware
limited liability company (the “GP”), Suburban Propane Partners, L.P., a
Delaware limited partnership (“Parent”), Suburban Propane, L.P., a Delaware
limited partnership (the “Borrower”), Suburban LP Holding, Inc., a Delaware
corporation (“Holding Inc.”), Suburban LP Holding, LLC, a Delaware limited
liability company (“Holding LLC”), Suburban Energy Finance Corp., a Delaware
corporation (“Energy Finance”), Agway Energy Services, LLC, a Delaware limited
liability company (“Agway”), Suburban Sales & Service, Inc., a Delaware
corporation (“Sales & Service”), Suburban Heating Oil Partners, LLC, a Delaware
limited liability company (“Heating Oil”), Suburban Plumbing New Jersey LLC, a
Delaware limited liability company (“Plumbing” and, together with GP, Parent,
the Borrower, Holding Inc., Holding LLC, Energy Finance, Agway, Sales & Service
and Heating Oil, the “DE Loan Parties”), Gas Connection, LLC, an Oregon limited
liability company (“Gas Connection”) and Suburban Franchising, LLC, a Nevada
limited liability company (“Franchising” and, together with Gas Connection and
the DE Loan Parties, the “Loan Parties”),in connection with the preparation,
authorization, execution and delivery of, and the consummation of the
transactions contemplated by, the Credit Agreement, dated as of the date hereof
(the “Credit Agreement”), among the Borrower, Parent, Bank of America, N.A., as
administrative agent, (the “Agent”) and the Lenders party thereto. Capitalized
terms defined in the Credit Agreement and used (but not otherwise defined)
herein are used herein as so defined.
In so acting, we have examined originals or copies (certified or otherwise
identified to our satisfaction) of the Loan Documents (as defined in Schedule 1
hereto), copies of the financing statements on Form UCC-1 (the “DE Financing
Statements”) attached hereto as Exhibit A to be filed in the office of the
Secretary of State of the State of Delaware with respect to the DE Loan Parties;
and such corporate, partnership and limited liability company records,
agreements, documents and other instruments, and such certificates or comparable
documents of public officials and of officers and representatives of the Loan
Parties, and have made such inquiries of such officers and representatives, as
we have deemed relevant and necessary as a basis for the opinions hereinafter
set forth.
In such examination, we have assumed the genuineness of all signatures, the
legal capacity of all natural persons, the authenticity of all documents
submitted to us as originals, the conformity to original documents of all
documents submitted to us as certified, conformed or photostatic copies and the
authenticity of the originals of such latter documents. As to all questions of
fact material to these opinions that have not been independently established, we
have relied upon certificates or comparable documents of officers and
representatives of the Loan Parties and upon the representations and warranties
of the Loan Parties contained in the Loan Documents. We have also assumed
(i) the existence of each party to the Loan Documents (other than the DE Loan
Parties), (ii) that each party (other than the DE Loan Parties) to the Loan
Documents has the requisite corporate, limited partnership or limited liability
company power and authority to enter into and perform the Loan Documents and
(iii) the due authorization, execution and delivery of the Loan Documents by
each party thereto (other than the DE Loan Parties). As used herein, “to our
knowledge” and “of which we are aware” mean the conscious awareness of facts or
other information by any lawyer in our firm actively involved in the
transactions contemplated by the Loan Documents.

 

Exhibit H — Page 1



--------------------------------------------------------------------------------



 



Based on the foregoing, and subject to the qualifications stated herein, we are
of the opinion that:
1. (a) Each of GP, Holding LLC, Agway, Heating Oil and Plumbing is a limited
liability company validly existing and in good standing under the laws of the
State of Delaware and has all requisite limited liability company power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted.
(b) Each of Parent and Borrower is a limited partnership validly existing and in
good standing under the laws of the State of Delaware and has all requisite
limited partnership power and authority to own, lease and operate its properties
and to carry on its business as now being conducted.
(c) Each of Holding Inc., Sales & Service and Energy Finance is a corporation
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own, lease and operate
its properties and to carry on its business as now being conducted.
2. Each DE Loan Party has all requisite corporate, partnership or limited
liability company power and authority to execute and deliver the Loan Documents
and to perform its obligations thereunder. The execution, delivery and
performance of each Loan Document by each DE Loan Party party thereto have been
duly authorized by all necessary corporate, partnership or limited liability
company action on the part of such DE Loan Party. Each Loan Document has been
duly and validly executed and delivered by each DE Loan Party party thereto.
Assuming the due authorization, execution and delivery thereof by the other
parties thereto, each Loan Document (as defined in Schedule 1) constitutes the
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
(A) rights to indemnification and contribution thereunder may be limited by
federal or state securities laws or public policy relating thereto, (B) no
opinion is expressed with respect to rights of set-off and (C) certain remedial
provisions of the Loan Documents are or may be unenforceable in whole or in part
under the laws of the State of New York, but the inclusion of such provisions
does not affect the validity of the Security Agreements, and the Security
Agreements contain adequate provisions for the practical realization of the
rights and benefits afforded thereby. No opinion is expressed in this paragraph
as to the attachment, perfection or priority of any liens granted pursuant to
the Loan Documents.
3. The execution and delivery by each Loan Party of each Loan Document party
thereto and the performance by each Loan Party of its obligations thereunder
will not conflict with, constitute a default under or violate (i) any of the
terms, conditions or provisions of the Certificate of Incorporation or
Certificate of Formation, as the case may be, or by-laws, limited partnership
agreement or limited liability company agreement, as the case may be, of any DE
Loan Party, (ii) any of the terms, conditions or provisions of any document,
agreement or other instrument listed on Schedule 2 hereto, (iii) New York,
Delaware corporate, limited liability company or limited partnership or federal
law or regulation (other than federal and state securities or blue sky laws, as
to which we express no opinion in this paragraph), or (iv) any judgment, writ,
injunction, decree, order or ruling of any court or governmental authority
binding on any Loan Party of which we are aware.

 

Exhibit H — Page 2



--------------------------------------------------------------------------------



 



4. No consent, approval, waiver, license or authorization or other action by or
filing with any New York, Delaware corporate, limited liability company or
limited partnership or federal governmental authority is required in connection
with the execution and delivery of each Loan Document by each Loan Party party
thereto, the consummation by the Loan Parties of the transactions contemplated
thereby or the performance by the Loan Parties of their obligations thereunder,
except for filings in connection with perfecting security interests, as to which
we express no opinion in this paragraph, and federal and state securities or
blue sky laws
5. To our knowledge, there is no litigation, proceeding or governmental
investigation pending or overtly threatened against any Loan Party that relates
to any of the transactions contemplated by the Loan Documents or which, if
adversely determined, would have a material adverse effect on the business,
assets or financial condition of the Loan Parties and their subsidiaries taken
as a whole.
6. (a) The execution and delivery of the Security Agreements creates a valid
security interest in the Collateral (as defined in the Security Agreements), as
security for the Secured Obligations (as defined in the Security Agreements).
Assuming the filing of the DE Financing Statements with the Secretary of State
of the State of Delaware, such security interests are perfected, to the extent a
security interest in the Collateral may be perfected by the filing of a
financing statement under the Uniform Commercial Code in effect in the State of
Delaware (the “DE UCC”).
(b) The execution and delivery of the Security Agreements creates a valid lien
on and security interest in the Pledged Stock (as defined in the Security
Agreements), as security for the Secured Obligations (as defined in the Security
Agreements). Assuming (i) delivery in the State of New York to the Agent (the
“Pledgee”) of all certificates that represent the Pledged Stock, together with
stock powers properly executed in blank with respect thereto, and (ii) that the
Pledgee was without notice of any adverse claim (as such phrase is defined in
Section 8-105 of the Uniform Commercial Code in effect in the State of New York
(the “NY UCC” and, together with the DE UCC, the “UCC”) with respect to the
Pledged Stock, such security interest is perfected and is free of any adverse
claim
(c) The execution and delivery of the Security Agreements creates a valid
security interest in each Deposit Account described therein. Upon the execution
and delivery of the Deposit Account Control Agreements (as defined in
Schedule 1) by each Loan Party party thereto, the Agent and each depository bank
at which any Deposit Account is maintained, the security interest granted to the
Agent in such Deposit Account will be perfected. We have assumed that (a) each
depository bank party to a Deposit Account Control Agreement is a “bank” (as
defined in Section 9-102(a)(8) of the NY UCC), and (b) each such depository
bank’s jurisdiction (within the meaning of Section 9-304(b) of the NY UCC) is
the State of New York.
(d) The execution and delivery of the Security Agreements creates a valid
security interest in each Securities Account described therein and all security
entitlements with respect to the financial assets credited to such Securities
Account. Upon the execution and delivery of the Securities Account Control
Agreement (as defined in Schedule 1) by each Loan Party party thereto, the Agent
and the Securities Intermediary maintaining the Securities Account, the security
interest granted to the Agent in each Securities Account and such security
entitlements will be perfected. We have assumed that (a) the Securities
Intermediary is a “securities intermediary” (as defined in Section 8-102(a)(14)
of the NY UCC), and (b) the Securities Intermediary’s jurisdiction (within the
meaning of Section 8-110(e) of the NY UCC) is the State of New York.
The opinions in subparagraph (a) and, with respect to subclauses A and B below,
subparagraphs (b), (c) and (d) are subject to the following exceptions:

 

Exhibit H — Page 3



--------------------------------------------------------------------------------



 



A. that with respect to rights in the Collateral of any Grantor (as defined in
the Security Agreements), we express no opinion, and have assumed that such
Grantor has rights in the Collateral;
B. that with respect to any Collateral as to which the perfection of a lien or
security interest is governed by the laws of any jurisdiction other than the
States of Delaware and New York, we express no opinion;
C. that with respect to any Collateral which is or may become fixtures (as
defined in Section 9-102(a)(41) of the UCC) or a commercial tort claim (as
defined in Section 9-102(a)(13) of the UCC), we express no opinion; and
D. that with respect to transactions excluded from Article 9 of the UCC by
Section 9-109 thereof, we express no opinion.
The opinion set forth in subparagraph (b) is also subject to the following
exceptions:
E. that with respect to (i) federal tax liens accorded priority under law and
(ii) liens created under Title IV of the Employee Retirement Income Security Act
of 1974 which are properly filed after the date hereof, we express no opinion as
to the relative priority of such liens and the security interests created by the
Security Agreements or as to whether such liens may be adverse claims; and
F. that with respect to any claim (including for taxes) in favor of any state or
any of its respective agencies, authorities, municipalities or political
subdivisions which claim is given lien status and/or priority under any law of
such state, we express no opinion as to the relative priority of such liens and
the security interests created by the Security Agreements or as to whether such
liens may be adverse claims.
In addition, the opinions in subparagraphs (a), (b), (c) and (d) are subject to
(i) the limitations on perfection of security interests in proceeds resulting
from the operation of Section 9-315 of the UCC; (ii) the limitations with
respect to buyers in the ordinary course of business imposed by Sections 9-318
and 9-320 of the UCC; (iii) the limitations with respect to documents,
instruments and securities imposed by Sections 8-302, 9-312 and 9-331 of the
UCC; (iv) the provisions of Section 9-203 of the UCC relating to the time of
attachment; and (v) Section 552 of Title 11 of the United States Code (the
“Bankruptcy Code”) with respect to any Collateral acquired by a Grantor
subsequent to the commencement of a case against or by such Grantor under the
Bankruptcy Code.
We further assume that all filings will be timely made and duly filed as
necessary (i) in the event of a change in the name, identity or corporate
structure of any Grantor, (ii) in the event of a change in the location of any
Grantor and (iii) to continue to maintain the effectiveness of the original
filings.
The opinions expressed herein are limited to the laws of the State of New York,
the corporate, limited partnership and limited liability company laws of the
State of Delaware, Article 9 of the DE UCC and the federal laws of the United
States, and we express no opinion as to the effect on the matters covered by
this letter of the laws of any other jurisdiction.

 

Exhibit H — Page 4



--------------------------------------------------------------------------------



 



The opinions expressed herein are rendered solely for your benefit in connection
with the transactions described herein. Those opinions may not be used or relied
upon by any other person, nor may this letter or any copies hereof be furnished
to a third party, filed with a governmental agency, quoted, cited or otherwise
referred to without our prior written consent, other than to bank regulatory
authorities, Eligible Assignees or a successor administrative agent appointed
pursuant to the Credit Agreement.
Very truly yours,

 

Exhibit H — Page 5



--------------------------------------------------------------------------------



 



Schedule 1
[TO BE PROVIDED]

 

Exhibit H — Page 6



--------------------------------------------------------------------------------



 



Schedule 2
1. The Indenture, dated as of December 23, 2003, among Suburban Propane
Partners, L.P., Suburban Energy Finance Corp. and The Bank of New York, as
trustee, with respect to the 6.875% Senior Notes due 2013.
2. The Third Amended and Restated Limited Partnership Agreement of Suburban
Propane, L.P., as amended.
3. The Third Amended and Restated Limited Partnership Agreement of Suburban
Propane Partners, L.P., as amended.

 

Exhibit H — Page 7



--------------------------------------------------------------------------------



 



Exhibit A
Financing Statements

 

Exhibit H — Page 8